Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2162 Filed 12/02/20 Page 1 of 67




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER, and DARREN WADE                No. 2-20-cv-13134
 RUBINGH,
                                              HON. LINDA V. PARKER
       Plaintiffs,
 v                                            MAG. R. STEVEN WHALEN

 GRETCHEN WHITMER, in her official
 capacity as Governor of the State of
 Michigan, JOCELYN BENSON, in her
 official capacity as Michigan Secretary of
 State and the Michigan BOARD OF STATE
 CANVASSERS,

       Defendants,

 CITY OF DETROIT,

       Intervening Defendant,

 ROBERT DAVIS,

       Intervening Defendant,

 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

      Intervening Defendant.
 ___________________________________
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2163 Filed 12/02/20 Page 2 of 67




 Gregory J. Rohl (P39185)
 Attorney for Plaintiffs
 41850 West 11 Mile Road, Suite 110
 Novi, Michigan 48375
 248.380.9404
 gregoryrohl@yahoo.com

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendants
 PO Box 30736
 Lansing, Michigan 48909
 517.335.7659
 meingasth@michigan.gov
 grille@michigan.gov

 David Fink (P28235)
 Attorney for Proposed Intervenor City of Detroit
 38500 Woodward Avenue, Suite 350
 Bloomfield Hills, Michigan 48304
 248.971.2500
 dfrink@finkbressack.com

 Mary Ellen Gurewitz (P25724)
 Attorney for Proposed Intervenor DNC/MDP
 423 North Main Street, Suite 200
 Royal Oak, Michigan 48067
 313.204.6979
 maryellen@cummingslawpllc.com

 Scott R. Eldridge
 Attorney for Proposed Intervenor DNC/MDP
 One Michigan Avenue, Suite 900
 Lansing, Michigan 48933
 517.483.4918
 eldridge@millercanfield.com

 Andrew A. Paterson (P18690)
 Attorney for Proposed Intervenor Davis
 2893 East Eisenhower Parkway
 Ann Arbor, Michigan 48108
 248.568.9712
 Aap43@outlook.com
                                                                       /
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2164 Filed 12/02/20 Page 3 of 67




  STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTFFS’
  EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER

                                         Dana Nessel
                                         Attorney General

                                         Heather S. Meingast (P55439)
                                         Erik A. Grill (P64713)
                                         Assistant Attorneys General
                                         Attorneys for Defendants
                                         PO Box 30736
                                         Lansing, Michigan 48909
                                         517.335.7659
                                         meingasth@michigan.gov
                                         grille@michigan.gov

Dated: December 2, 2020
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2165 Filed 12/02/20 Page 4 of 67




                                         TABLE OF CONTENTS
                                                                                                                   Page

Table of Contents.................................................................................................... i

Index of Authorities .............................................................................................. iii

Concise Statement of Issue Presented ................................................................. viii
Statement of Facts...................................................................................................1
Argument................................................................................................................1
I.       Plaintiffs’ request for a temporary restraining order or preliminary
         injunction should be denied because Plaintiffs have not demonstrated
         a likelihood of success on the merits of their constitutional claim or
         imminent irreparable harm, or that the balance of harms weighs in
         their favor. ....................................................................................................2
         A.       Preliminary injunction factors .............................................................2
         B.       Plaintiffs have no likelihood of succeeding on the merits of
                  their claims. ........................................................................................3
                  1.        Plaintiffs’ claims are barred by laches. ......................................3

                  2.        Plaintiffs’ claims are moot. .......................................................7

                  3.        Plaintiffs lack standing to bring their claims. ............................9
                  4.        Plaintiffs’ claims are barred by the Eleventh Amendment. ......12
                  5.        This Court should abstain from exercising jurisdiction
                            over Plaintiffs’ claims. ............................................................19
                  6.        Plaintiffs’ federal constitutional claims are without merit. ......31

                  7.        Plaintiffs’ state-law statutory claims are without merit............43
         C.       Plaintiffs cannot show an irreparable injury absent an
                  injunction. .........................................................................................53



                                                            i
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2166 Filed 12/02/20 Page 5 of 67




         D.       The balance of harms and the public interest weigh against
                  granting the injunction. .....................................................................54
Conclusion and Relief Requested..........................................................................55
Certificate of Service ............................................................................................56




                                                         ii
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2167 Filed 12/02/20 Page 6 of 67




                                       INDEX OF AUTHORITIES
                                                                                                                    Page

Cases

Abney v. Amgen, Inc., 443 F.3d 540 (6th Cir. 2006)..............................................52

Alabama v. Pugh, 438 U.S. 781 (1978) .................................................................12
Albright v. Oliver, 510 U.S. 266 (1994) ................................................................39

Alden v. Maine, 527 U.S. 706 (1999) ....................................................................12
Baker v. Carr, 369 U.S. 186 (1962) ........................................................................9
Balsam v. Sec’y of State, 607 F. App’x 177 (3d Cir. 2015) ...................................16

Barden Detroit Casino L.L.C. v. City of Detroit, 59 F. Supp. 2d 641 (E.D.
  Mich. 1999) .......................................................................................................32

Baskin v. Bath Tp. Bd. of Zoning Appeals, 15 F.3d 569 (6th Cir. 1994) ................19
Bates v. Van Buren Tp., 122 F. App'x 803 (6th Cir. 2004) ....................................19
Bognet v. Sec’y Pennsylvania, __ F.3d __, 2020 U.S. App. LEXIS 35639 (3d
  Cir., November 13, 2020) ...................................................................... 31, 37, 38
Brown-Graves Co. v. Central States, Southeast and Southwest Areas
  Pension Fund, 206 F.3d 680 (6th Cir. 2000)........................................................2

Bush v. Gore, 531 U.S. 98
 (2000).......................................................................................................... 35, 37
Bush v. Palm Beach County Canvassing Bd., 531 U.S. 70 (2000).........................32
Carson v. Simon, No. 20-CV-2030, 2020 U.S. Dist. LEXIS 188454 (D.
 Minn Oct. 11, 2020) ................................................................................ 9, 10, 11

Certified Restoration Dry Cleaning Network v. Tenke Corp., 511 F.3d 535
 (6th Cir. 2007) ...................................................................................................52
Cf. Tennessee Scrap Recyclers Ass'n v. Bredesen, 556 F.3d 442 (6th Cir.
  2009) ...................................................................................................................1

                                                            iii
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2168 Filed 12/02/20 Page 7 of 67




Church of Scientology v. United States, 506 U.S. 9 (1992) .....................................6
Colegrove v. Green, 328 U.S. 549 (1946) .............................................................36

Crookston v. Johnson, 841 F.3d 396 (6th Cir. 2016) ...............................................4

Davis v. Detroit Pub. Sch. Cmty. Dist., 2017 U.S. Dist. LEXIS 114749 (E.D.
 Mich., July 24, 2017).........................................................................................39

DeFunis v. Odegaard, 416 U.S. 312 (1974) ............................................................6
Edelman v. Jordan, 415 U.S. 651 (1974) ..............................................................13
Elrod v. Burns, 427 U.S. 347 (1976) ............................................................... 52, 53

Ford v. Wilder, 469 F.3d 500 (6th Cir. 2006)..........................................................7
George v. Hargett, 879 F.3d 711 (6th Cir. 2018) ..................................................37
Golden v. Gov’t of the Virgin Islands 2005 U.S. Dist LEXIS 45967 (D.V.I.
 Mar. 1, 2005).......................................................................................................5
Gottfried v. Med. Planning Servs., 142 F.3d 326 (6th Cir. 1998) .................... 28, 29
Great Earth Cos. v. Simons, 288 F.3d 878 (6th Cir. 2002) ....................................19

Harrison v. NAACP, 360 U.S. 167 (1959).............................................................29
Healthcare Co. v. Upward Mobility, Inc., 784 F. App'x 390 (6th Cir. 2019) .........19

Hendon v. N.C. State Bd. Of Elections, 710 F.2d 177 (4th Cir. 1983) .....................5

Idaho v. Coeur D’Alene Tribe, 521 U.S. 261 (1997) .............................................14
In re De Lorean Motor Co., 755 F.2d 1223 (6th Cir. 1985).....................................2

Jon Jon's Inc. v. City of Warren, 162 F. Supp.3d 592 (E.D. Mich. 2016) ..............39

Kendall Holdings, Ltd. v. Eden Cryogenics LLC, 630 F. Supp.2d 853 (S.D.
 Ohio 2008) ..........................................................................................................1

Kerotest Mfg. Co. v. C-O-Two Fire Equipment Co., 342 U.S. 180 (1952).............27
League of Women Voters of Ohio v. Brunner, 548 F.3d 463 (6th Cir. 2008) .........40

                                                          iv
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2169 Filed 12/02/20 Page 8 of 67




Leary v. Daeschner, 228 F.3d 729 (6th Cir. 2000) ..................................................1
Los Angeles County v. Davis, 440 U.S. 625 (1979) .................................................6

Lucking v. Schram, 117 F.2d 160 (6th Cir. 1941)....................................................2

Massey v. Coon, No. 87-3768, 1989 U.S. App. LEXIS 23130 (9th Cir. Jan.
 3, 1989) .............................................................................................................16

McPherson v. Mich. High School Athletic Ass'n, 119 F.3d 453 (6th Cir.
 1997) ....................................................................................................... 6, 11, 32
Mosely v. Hairson, 920 F.2d 409 (6th Cir. 1990) ....................................................6

Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1 (1983) ..........26
Nader v. Blackwell, 230 F.3d 833 (6th Cir. 2000) ...................................................4
Nken v. Holder, 556 U.S. 418 (2009) ....................................................................53
Northeast Ohio Coalition for the Homeless v. Husted, 696 F.3d 580 (6th Cir.
 2012) .................................................................................................................40
Obama for America v Husted, 697 F3d 423 (6th Cir, 2012) ..................................39
PaineWebber, Inc. v. Cohen, 276 F.3d 197 (6th Cir. 2001) ...................................19

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984) ....... 12, 14, 15, 17
Philips v. Snyder, 836 F.3d 707 (6th Cir. 2016) .............................................. 39, 40
Purcell v. Gonzalez, 549 U.S. 1 (2006) ............................................................... 3, 4

Republican Nat’l Comm. v. Democratic Nat’l Comm., 206 L.Ed.2d 452
  (2020)..................................................................................................................3

Romine v. Compuserve Corp., 160 F.3d 337 (6th Cir. 1998) ........................... 19, 26
See also In re Ohio Execution Protocol Litig., 709 F. App’x 779 (6th Cir.
  2017) .................................................................................................................15

Serv. Employees Int’l Union Local 1 v. Husted, 698 F.3d 341 (6th Cir. 2012) ........3
Six v. Newsom, 462 F. Supp. 3d 1060 (C.D. Cal. 2020).........................................16

                                                            v
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2170 Filed 12/02/20 Page 9 of 67




Skaggs v. Brunner, 588 F. Supp. 2d 828 (S.D. Ohio 2008) ...................................37
Soules v. Kauaians for Nukolii Campaign Committee, 849 F.2d 1176 (9th
  Cir. 1988) ............................................................................................................5

Stein v. Cortes, 223 F. Supp. 3d 423 (E.D. Penn, 2016) ..........................................4
Stenberg v. Cheker Oil Co., 573 F.2d 921 (6th Cir. 1978).......................................2

United States v. Hays, 515 U.S. 737 (1995) ............................................................8
Wesberry v. Sanders, 376 U.S. 1 (1964)................................................................36

White v. Morris, 972 F.2d 350 (Table) (6th Cir. Aug. 6, 1992) .............................28

William v. Rhodes, 393 U.S. 23 (1968) ...................................................................3

Statutes
3 USC 7 ..................................................................................................................5
Mich. Comp. Laws 168.46 ....................................................................................34
Mich. Comp. Laws 168.47 ................................................................................ 5, 35

Mich. Comp. Laws 168.672 ..................................................................................43
Mich. Comp. Laws L 168.674(2) ..........................................................................43

Mich. Comp. Laws 168.678 .................................................................................49
Mich. Comp. Laws 168.765a(10)..........................................................................44
Mich. Comp. Laws 168.801 ..................................................................................34

Mich. Comp. Laws 168.821 ..................................................................................34
Mich. Comp. Laws 168.842(1) .............................................................................34

Mich. Comp. Laws 168.843 ....................................................................................7

Mich. Comp. Laws § 168.46 .................................................................................17
Mich. Comp. Laws § 168.674 ......................................................................... 42, 43

                                                            vi
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2171 Filed 12/02/20 Page 10 of 67




 Mich. Comp. Laws § 168.730 ................................................................... 41, 46, 51
 Mich. Comp. Laws § 168.733(1) .................................................................... 41, 47

 Mich. Comp. Laws § 168.733(4) ..........................................................................48

 Mich. Comp. Laws § 168.734 ......................................................................... 48, 49
 Mich. Comp. Laws § 168.764a .............................................................................50

 Mich. Comp. Laws § 168.765(5) ..........................................................................50

 Mich. Comp. Laws § 168.765a ....................................................................... 42, 44
 Mich. Comp. Laws § 168.822(1) ............................................................................3

 Mich. Comp. Laws § 168.879 ........................................................................... 8, 34
 Mich. Comp. Laws § 168.931(1)(h) ................................................................ 45, 51




                                                     vii
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2172 Filed 12/02/20 Page 11 of 67




              CONCISE STATEMENT OF ISSUE PRESENTED

       1.    Should Plaintiffs’ request for a temporary restraining order or
             preliminary injunction be denied because they have not demonstrated
             a likelihood of success on the merits of their constitutional claims or
             imminent irreparable harm?




                                        viii
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2173 Filed 12/02/20 Page 12 of 67




                              STATEMENT OF FACTS
       This case, the eighth? since Michigan held its general election on November

 3, alleges the same litany of made-up and misrepresented “fraud” claims already

 rejected by various state courts. In fact, Plaintiff Stoddard has a case pending in

 state court where she has made similar allegations.

       This action is just the latest in a series of post-election lawsuits raising far-

 fetched and nonsensical claims of fraud and irregularity in the conducting of the

 November 3 general election. Plaintiffs’ claims, as in other pending cases, focus

 on the City of Detroit’s election and in particular on activities that took place at

 Detroit’s absent voter counting boards in the TCF Center.

       Plaintiffs’ amended complaint consists of over 200 numbered paragraphs

 and over 900 additional pages of affidavits and other documents, in which they

 raise the same litany of perceived fraud and irregularities. However, these claims

 have been addressed previously in various state-court actions and were succinctly

 explained by Christopher Thomas, Michigan’s long-serving former Director of

 Elections, whose affidavit from a prior case is attached here. (Ex 1, Thomas

 Affidavit.) In addition, Plaintiffs’ make a number of bizarre allegations concerning

 the use of Dominion voting machines and software, as well as allegations

 concerning the counting of ballots in Antrim County. These allegations are

 similarly erroneous and based upon an incomplete understanding of Michigan’s


                                            1
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2174 Filed 12/02/20 Page 13 of 67




 elections, as explained in the attached declaration of Director of Elections Jonathan

 Brater. (Ex 2, Brater dec.)

          For the reasons explained in detail below, this Court should likewise reject

 Plaintiffs’ conspiracy theories, and deny their motion for a temporary restraining

 order.

                                      ARGUMENT
 I.       Plaintiffs’ request for a temporary restraining order or preliminary
          injunction should be denied because Plaintiffs have not demonstrated a
          likelihood of success on the merits of their constitutional claim or
          imminent irreparable harm, or that the balance of harms weighs in
          their favor.

          A.    Preliminary injunction factors
          A preliminary injunction is an extraordinary remedy “designed to preserve

 the relative positions of the parties until a trial on the merits can be held.” Cf.

 Tennessee Scrap Recyclers Ass'n v. Bredesen, 556 F.3d 442, 447 (6th Cir. 2009).

 A court considers “four factors when determining whether to grant a temporary

 restraining order: ‘(1) whether the movant has a “strong” likelihood of success on

 the merits; (2) whether the movant would otherwise suffer irreparable injury; (3)

 whether issuance of [a TRO] would cause substantial harm to others; and (4)

 whether the public interest would be served by issuance of [a TRO].’ ” Kendall

 Holdings, Ltd. v. Eden Cryogenics LLC, 630 F. Supp.2d 853, 860 (S.D. Ohio 2008)

 (quoting Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000)). No one factor is

 dispositive; rather the court must balance all four factors. In re De Lorean Motor
                                           2
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2175 Filed 12/02/20 Page 14 of 67




 Co., 755 F.2d 1223, 1229 (6th Cir. 1985). The burden of persuasion is on the party

 seeking the injunctive relief. Stenberg v. Cheker Oil Co., 573 F.2d 921, 925 (6th

 Cir. 1978).

       B.      Plaintiffs have no likelihood of succeeding on the merits of their
               claims.
       The Sixth Circuit has long held that in determining whether to grant an

 injunction, the movant must show a “strong likelihood of success on the merits.”

 See e.g. Ohio Republican Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008);

 NEOCH v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Summit County

 Democratic Cent. & Exec Comm. v. Blackwell, 388 F.3d 547, 550 (6th Cir. 2004).

               1.    Plaintiffs’ claims are barred by laches.
       The defense of laches is rooted in the principle that “equity aids the vigilant,

 not those who slumber on their rights.” Lucking v. Schram, 117 F.2d 160 (6th Cir.

 1941). An action may be barred by the equitable defense of laches if: (1) the

 plaintiff delayed unreasonably in asserting their rights and (2) the defendant is

 prejudiced by this delay. Brown-Graves Co. v. Central States, Southeast and

 Southwest Areas Pension Fund, 206 F.3d 680, 684 (6th Cir. 2000). Laches applies

 in this case for both of these reasons.

       Plaintiffs unreasonably delayed raising their claims before this Court.

 Plaintiffs filed this action on November 25, 2020 (ECF No. 6, Am. Cmplt.,

 PageID.1-830)—more than 21 days after the November 3, 2020 general election,

                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2176 Filed 12/02/20 Page 15 of 67




 and it was not served upon the Defendants until December 1, 2020 (ECF No. 21,

 Service, PageID.2109-2114). The counting of votes in Michigan was completed

 by the 83 boards of county canvassers on November 17, and by the Board of State

 Canvassers on November 23. Mich. Comp. Laws §§ 168.822(1), 168.841,

 168.842(2), 168.845. There is no reason why Plaintiffs’ claims of irregularities on

 election day should not have been brought much sooner—if not promptly at the

 time of the purported events.

       It is well-established that eleventh-hour requests for injunctions on the eve

 an election are disfavored. “As a general rule, last-minute injunctions changing

 election procedures are strongly disfavored.” Serv. Employees Int’l Union Local 1

 v. Husted, 698 F.3d 341, 345 (6th Cir. 2012)(citing Purcell v. Gonzalez, 549 U.S.

 1, 4-5 (2006)(“Court orders affecting elections…can themselves result in voter

 confusion…As an election draws closer, that risk will increase.”)); William v.

 Rhodes, 393 U.S. 23, 34-35 (1968) (affirming denial of request for injunction

 requiring last-minute changes to ballots, given risk of disrupting election process).

 The Supreme Court recently reaffirmed that principle in Republican Nat’l Comm.

 v. Democratic Nat’l Comm., 206 L.Ed.2d 452, 454 (2020) (staying portions of an

 injunction modifying process for mailing ballots on eve of primary election). The

 Sixth Circuit has also recognized that the federal courts should not quickly

 “become entangled, as overseers and micromanagers, in the minutiae of state

                                           4
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2177 Filed 12/02/20 Page 16 of 67




 election processes.” See Ohio Democratic Party v. Husted, 834 F.3d 620, 622 (6th

 Cir. 2016).

       In Crookston v. Johnson, 841 F.3d 396, 398 (6th Cir. 2016), the Sixth

 Circuit stayed an injunction affecting election procedures, and the reasoning could

 just as readily apply in this case:

       There are many reasons to grant the stay. The first and most essential
       is that Crookston offers no reasonable explanation for waiting so long
       to file this action. When an election is “imminen[t] and when there is
       “inadequate time to resolve [] factual legal disputes” and legal
       disputes, courts will generally decline to grant an injunction to alter a
       State’s established election procedures. See Purcell v. Gonzalez, 549
       U.S. 1, 5-6, 127 S. Ct. 5, 166 L.Ed.2d 1 (2006) (per curiam). That is
       especially true when a plaintiff has unreasonably delayed bringing his
       claim, as Crookston most assuredly has. See Operating Engineers
       Local 324 Health Care Plan v. G & W Contr. Co., 783 F.3d 1045,
       1053 (6th Cir. 2015); Nader v. Blackwell, 230 F.3d 833, 835 (6th Cir.
       2000); Kay v. Austin, 621 F.2d 809, 813 (6th Cir. 1980). Call it what
       you will—laches, the Purcell principle, or common sense—the idea is
       that courts will not disrupt imminent elections absent a powerful
       reason for doing so.
       But Plaintiffs’ claims for injunctive relief here are not just last-minute—they

 are after the fact. Consequently, the rationale for laches is even more compelling.

 Now—after the votes have been counted and the results have been certified—

 Plaintiffs seek to raise claims of fraud.

       Plaintiffs’ delay is simply unreasonable. See Stein v. Cortes, 223 F. Supp.

 3d 423, 437 (E.D. Penn, 2016)(holding that “prejudicial and unnecessary delay

 alone provides ample ground” to deny emergency injunctive relief); see also


                                             5
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2178 Filed 12/02/20 Page 17 of 67




 Golden v. Gov’t of the Virgin Islands 2005 U.S. Dist LEXIS 45967, *15-17 (D.V.I.

 Mar. 1, 2005)(holding that plaintiffs lacked diligence by waiting to see whether

 their candidate of choice won, and that the doctrine of laches bars post-election

 “sand-bagging on the part of wily plaintiffs.”) The Ninth Circuit has also affirmed

 the application of laches in post-election lawsuits because doing otherwise would,

 “permit, if not encourage, parties who could raise a claim to lay by and gamble

 upon receiving a favorable decision of the electorate and then, upon losing, seek to

 undo the ballot results in a court action.” Soules v. Kauaians for Nukolii

 Campaign Committee, 849 F.2d 1176, 1180 (9th Cir. 1988)(quoting Hendon v.

 N.C. State Bd. Of Elections, 710 F.2d 177, 182 (4th Cir. 1983)).

       The Defendants have most certainly been prejudiced by Plaintiffs’ delay.

 The Board of State Canvassers certified the election results on November 23, 2020,

 and certificates of election have now been issued for all candidates. (Ex. 3, Draft

 Minutes.) Michigan’s slate of electors was transmitted by the Governor to the U.S.

 Archivist the same day. (Ex. 4, Electors transmittal.) Further, the federal safe

 harbor is approaching in less than a week on December 8, and presidential electors

 are due to convene in less than two weeks—on December 14. Mich. Comp. Laws

 § 168.47; 3 U.S.C. § 7. Defendants cannot reasonably be expected to fully respond

 to the over 200-numbered paragraphs of Plaintiffs’ complaint, or the over 1,500

 pages of documents attached to it, in sufficient time to fully litigate and disprove

                                           6
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2179 Filed 12/02/20 Page 18 of 67




 their baseless allegations between now and December 14, much less December 8, a

 situation owing solely to Plaintiffs’ own failure to act.

       Plaintiff has unreasonably delayed in raising his claims before this Court,

 and the consequences of his delay have prejudiced Defendants. This Court should

 refuse to issue an injunction under these circumstances.

              2.     Plaintiffs’ claims are moot.
       Even if this Court declines to apply laches, Plaintiffs’ claims are moot. In

 general, a federal court has a continuing duty to ensure that it adjudicates only

 genuine disputes between adverse parties, where the relief requested would have a

 real impact on the legal interests of those parties. See Church of Scientology v.

 United States, 506 U.S. 9, 12 (1992); McPherson v. Mich. High School Athletic

 Ass'n, 119 F.3d 453, 458 (6th Cir. 1997) (en banc). If “the issues presented are no

 longer live or the parties lack a legally cognizable interest in the outcome,” then

 the case is moot and the court has no jurisdiction. Los Angeles County v. Davis,

 440 U.S. 625, 631 (1979). A “live” controversy is one that “persists in ‘definite

 and concrete’ form even after intervening events have made some change in the

 parties’ circumstances.” Mosely v. Hairson, 920 F.2d 409, 414 (6th Cir. 1990)

 (citing DeFunis v. Odegaard, 416 U.S. 312, 317 (1974)); Ford v. Wilder, 469 F.3d

 500, 504 (6th Cir. 2006) (“The test for mootness is whether the relief sought




                                            7
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2180 Filed 12/02/20 Page 19 of 67




 would, if granted, make a difference to the legal interests of the parties.”) (internal

 quotation marks and citation omitted).

         In their amended complaint and the motion for injunctive relief, Plaintiffs

 request various forms of relief. Among other things, they ask this Court to order

 the Defendants and non-party Wayne County to “de-certify the election results”;

 enjoin Governor Whitmer from transmitting the certified election results; order the

 Governor to transmit certified results that state President Trump is the winner of

 the election, order the impounding of voting machines and software for inspection

 by Plaintiffs; order a recount; and an order that no votes received or tabulated by

 non-certified machines be counted. (ECF No. 6, Am. Complt., PageID 955, ¶

 233.)

         But, as stated above, all 83 counties in Michigan finished canvassing their

 results for all elections by Tuesday, November 17, and reported their results for

 state office races to the Secretary of State and the Board of State Canvassers by the

 next day, see Mich. Comp. Laws § 168.843. The Board of State Canvassers

 certified the results of the November 3 general election on November 23, and the

 Governor sent the slate of presidential electors the same day. The time for

 requesting a special election based on mechanical errors or malfunctions in voting

 machines has expired. See Mich. Comp. Laws §§ 168.831, 168.832. So too, has




                                            8
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2181 Filed 12/02/20 Page 20 of 67




 the time for requesting a recount for the office of President. See Mich. Comp.

 Laws § 168.879. And Michigan’s electors will meet on December 14.

       The named Defendants have already performed any duties they have under

 the law with respect to the conducting of and certification of the November 3

 general election, and there is no mechanism available for de-certifying Michigan’s

 election results or for retracting the slate of electors the Governor has already sent

 to the Archivist. Moreover, as explained below, the named Defendants did not

 engage in any of the unlawful conduct alleged by Plaintiffs. Even if Plaintiffs were

 somehow entitled to declaratory relief on their constitutional and statutory claims,

 which they are not, it would not make a difference in the legal interests of the

 parties. Because Plaintiffs’ claims are moot.

              3.     Plaintiffs lack standing to bring their claims.
       In some cases, vote dilution can be a cognizable injury that confers standing.

 e.g., United States v. Hays, 515 U.S. 737, 744-45 (1995). But it does not

 necessarily follow that all forms of vote dilution give rise to standing. Plaintiffs

 have not explained, for instance, why the principles underlying standing in racial

 gerrymandering cases (where a state legislature or redistricting committee takes

 affirmative action that dilutes or restricts the votes of a specific minority

 population) should apply here, in a case based only upon unsubstantiated




                                            9
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2182 Filed 12/02/20 Page 21 of 67




 allegations of breaches of state election law by unidentified individuals at

 unspecified times.

        In Gill v. Whitford, the Supreme Court recognized that plaintiffs in past

 vote‐dilution cases had standing when their claimed injuries were “individual and

 personal in nature,” and the plaintiffs had alleged “facts showing disadvantage to

 themselves as individuals.” 138 S. Ct. 1916, 1929-30 (2018) (quoting Reynolds v.

 Sims, 377 U.S. 533, 561 (1964), and Baker v. Carr, 369 U.S. 186, 206 (1962)).

 This case is different. Plaintiffs broadly allege that their votes will be diluted, but

 they fail to explain why their votes would be “diluted” at all. Simply put—diluted

 by whom? The alleged “dilution” would affect all Michigan voters equally, giving

 no particular advantage to one class or group, or any identifiable disadvantage to

 the Plaintiffs.

        Rather, the Plaintiffs’ attempted claim of vote dilution is a generalized

 grievance based on their discontent with the results of the election. But, that

 cannot support standing. In short, the prospect of hypothetical unlawful votes in

 the presidential election is not a harm unique to the Plaintiffs. Other federal courts

 hearing challenges to state election laws leading to the November election have

 rejected similar vote dilution theories. In Carson v. Simon, No. 20-CV-2030, 2020

 U.S. Dist. LEXIS 188454, *23-24 (D. Minn Oct. 11, 2020), the court—in its




                                            10
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2183 Filed 12/02/20 Page 22 of 67




 analysis rejecting the plaintiffs’ standing based on vote-dilution—succinctly

 summarized the recent cases rejecting “vote dilution” standing:

       Illustrating this principle, in the many challenges to state election laws
       leading to the November election, other courts have rejected See, e.g.,
       Donald J. Trump for President, Inc. v. Cegavske, No. 2:20‐cv‐
       1445JCMVCF, 2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020)
       (determining that plaintiffs’ vote dilution theory was a generalized
       grievance and too speculative to confer standing); Martel v. Condos,
       No. 5:20‐cv‐131, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020)
       (concluding that plaintiffs’ vote dilution theory amounted to a
       generalized grievance); Paher v. Cegavske, No. 3:20‐cv‐
       00243MMDWGC, 2020 WL 2748301, at *4 (D. Nev. May 27, 2020)
       (determining that plaintiffs’ claim that their votes would be diluted as
       a result of an election conducted exclusively by vote‐by‐mail was too
       generalized); Am. Civil Rights Union v. Martinez‐Rivera, 166 F. Supp.
       3d 779, 789 (W.D. Tex. 2015) (upholding a magistrate judge’s
       conclusion that plaintiff’s vote dilution claim was speculative and a
       generalized grievance as not clearly erroneous).
 In particular, the Court noted that in Paher, this alleged injury was held to be too

 generalized to confer standing because the claims were “materially grounded on

 ostensible election fraud that may be conceivably raised by any Nevada voter.”

 Paher at *4 (emphasis in original). There, just as here, the plaintiffs alleged that

 the votes are unlawful. The Court in Carson held that this was a generalized

 grievance, affecting all Minnesota voters in the same way. Carson, at *25. This

 Court should reach the same conclusion: allegations of vote dilution due to the

 counting of hypothetical, allegedly unlawful ballots is a generalized grievance that

 does not confer standing.



                                           11
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2184 Filed 12/02/20 Page 23 of 67




       Lastly, Plaintiffs allege that some of them have been nominated as

 presidential electors. In fact, King, Sheridan, and Haggard appear to have been

 nominated as a presidential electors at the Michigan Republican State Convention.

 (Ex. 5, MRP Electors). Plaintiffs Ritchard, Hooper, and Rubingh, however, have

 no such claim and so cannot have standing on that basis. However, the

 nomination of Plaintiffs King, Sheridan, and Haggard does not grant them any

 additional basis for standing under their claims for vote-dilution or violations of

 state law. In support of their standing as presidential electors, Plaintiffs cite to

 McPherson v Blacker, 146 U.S. 1, 27 (1896), but that case offers no basis for the

 standing of electors to raise claims challenging election results. Similarly, Bush v.

 Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000) (per curiam) does not

 address the standing of presidential electors. So, Plaintiffs’ claim of standing rests

 entirely upon Carson v. Simon, 978 F.3d 1051, 1057 (8th Cir. 2020). But that case

 from the Eighth Circuit is not binding on this Court, and that opinion was rooted

 heavily in the court’s interpretation of Minnesota law. Id. Plaintiffs King,

 Sheridan, and Haggard fail to articulate any similar basis for their standing under

 Michigan law.

              4.     Plaintiffs’ claims are barred by the Eleventh Amendment.
       Plaintiffs’ Amended Complaint names three defendants: Governor Gretchen

 Whitmer in her official capacity, Secretary of State Jocelyn Benson in her official


                                            12
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2185 Filed 12/02/20 Page 24 of 67




 capacity, and the Board of State Canvassers. Counts I through III of the Amended

 Complaint raise claims under 42 U.S.C. §1983, while Count IV alleges violations

 of state law. Each count—even those framed as federal claims—are in reality

 state-law claims barred by the Eleventh Amendment because they depend on

 resolution of state-law issues.

       The United States Constitution, Amendment XI, provides:

       The judicial power of the United States shall not be construed to
       extend to any suit in law or equity, commenced or prosecuted against
       one of the United States by citizens of another state, or by citizens or
       subjects of any foreign state.

       The Eleventh Amendment to the United States Constitution prevents a state

 from being sued in federal court without its consent. Alabama v. Pugh, 438 U.S.

 781, 782 (1978). An unconsenting state is immune from lawsuits brought in

 federal court by its own citizens, as well as by citizens of another state. Alden v.

 Maine, 527 U.S. 706, 712-713 (1999). The Eleventh Amendment is a

 constitutional restriction on the federal judicial power “based in large part on ‘the

 problems of federalism inherent in making one sovereign appear against its will in

 the courts of the other.’” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

 89, 100 (1984).

       The U.S. Supreme Court has consistently ruled that the Eleventh

 Amendment is a bar to lawsuits against states, state agencies or state departments

 unless specifically overridden by an act of Congress, or unless the state has
                                           13
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2186 Filed 12/02/20 Page 25 of 67




 consented to be sued. Id.; Pugh, 438 U.S. at 782; Edelman v. Jordan, 415 U.S. 651

 (1974). Further, state officials acting in their official capacity are also not

 “persons” under § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

 (1989).

       Applying this well-established framework, Plaintiffs’ claims against the

 Board of State Canvassers are barred by the Eleventh Amendment. Further, it is

 far from clear whether Plaintiffs’ requested injunction is actually prospective in

 nature, as opposed to retroactive. See Edelman v. Jordan, 415 U.S. 651, 666-667

 (1974). Plaintiffs do not seek to require state officials to conform their conduct to

 the law in the future, but rather to retroactively undo the actions of state officials,

 and—indeed—to substitute new actions in their place, in effect having this Court

 make determinations in place of state officials. Such a request is not consistent

 with long-established principles of state sovereignty. As a result, the Ex Parte

 Young exception to the Eleventh Amendment does not apply to these claims.

       Moreover, even if Plaintiffs’ claims for injunctive and declaratory relief had

 been properly pleaded, they would still be barred by the Eleventh Amendment.

 “To interpret Young to permit a federal court-action to proceed in every case where

 prospective declaratory and injunctive relief is sought against an officer, named in

 his individual capacity, would be to adhere to an empty formalism and to

 undermine the principle…that Eleventh Amendment immunity represents a real

                                            14
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2187 Filed 12/02/20 Page 26 of 67




 limitation on a federal court's federal-question jurisdiction.” Idaho v. Coeur

 D’Alene Tribe, 521 U.S. 261, 270 (1997). Federal courts cannot order state

 officials to conform to state law. See Pennhurst, 465 U.S. at 106. Here, each

 count of Plaintiffs’ complaint—even Counts I, II, and III, which claim to raise

 violations of federal law—is predicated on the election being conducted contrary to

 Michigan law. In fact, Plaintiffs’ amended complaint explicitly requests a

 declaration that ballot fraud occurred in violation of state law. (ECF No. 6, Am.

 Complt., PageID.956). The Eleventh Amendment bars this Court’s exercise of

 judicial power to issue Plaintiffs’ requested relief.

       Plaintiffs’ complaint is filled with references to Michigan law and how the

 allegedly unlawful actions of election workers in Detroit and elsewhere violated

 state law. Count IV is premised entirely upon officials’ alleged violations of state

 statutes. (ECF No. 6, Am. Compl., ¶¶ 208-228.) And, as stated above, even

 Counts I, II and III, although framed as violations of federal constitutional rights,

 are still based upon violations of Michigan law. Id., ¶179-180 PageID.938, ¶186-

 188 PageID. 940-941, ¶206 PageID.948, and ¶211-227 PageID.949-953.

       Count I is pleaded as a federal claim under the Elections and Electors

 Clauses of the U.S. Constitution, but it is based solely on perceived violations of

 state law. Id., PageID.938, ¶180. Although Plaintiffs have styled this claim as a

 federal cause of action, the substance of their allegations focuses entirely on state

                                           15
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2188 Filed 12/02/20 Page 27 of 67




 officials’ alleged failure to follow the requirements of the Michigan Election Code

 by allegedly failing to uphold the rights of election challengers and by failing to

 prevent fraudulent votes. Count II is pleaded as a claim under the Equal Protection

 Clause of the Fourteenth Amendment but is similarly premised upon the rights and

 access of election challengers and the alleged failure of the Defendants to comply

 with the Michigan Election Law. Id., ¶186-190, PageID.940-943. Count III seeks

 to raise claims of substantive due process under the Fourteenth Amendment, but it

 likewise rests upon the same alleged violations of state law. Id., ¶206, PageID.948.

 And, finally, Count IV expressly alleges only violations of state law. Accordingly,

 each of these claims requires this Court to adjudicate whether Defendants violated

 state law, either through “de-certifying” the election results, conducting a recount,

 or transmitting Plaintiffs’ desired results. Id., PageID.955-956.

       This Court cannot make that determination. As the U.S. Supreme Court held

 in Pennhurst, federal courts are prohibited from granting “relief against state

 officials on the basis of state law, whether prospective or retroactive.” 465 U.S. at

 106; see also id. at 117 (“[A] federal suit against state officials on the basis of state

 law contravenes the Eleventh Amendment when . . . the relief sought and ordered

 has an impact directly on the state itself.”). See also In re Ohio Execution Protocol

 Litig., 709 F. App’x 779, 787 (6th Cir. 2017) (“If the plaintiff sues a state official

 under state law in federal court for actions taken within the scope of his authority,

                                            16
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2189 Filed 12/02/20 Page 28 of 67




 sovereign immunity bars the lawsuit regardless of whether the action seeks

 monetary or injunctive relief.”).

       Framing the claims as federal causes of action does not enable this court to

 reach these state law issues raised against state officials. See, e.g., Balsam v. Sec’y

 of State, 607 F. App’x 177, 183-84 (3d Cir. 2015) (holding that Eleventh

 Amendment bars state law claims even when “premised on violations of the

 federal Constitution”); Massey v. Coon, No. 87-3768, 1989 U.S. App. LEXIS

 23130, at *4 (9th Cir. Jan. 3, 1989) (affirming dismissal of suit where “[a]though

 on its face the complaint states a claim under the due process and equal protection

 clauses of the Constitution, these constitutional claims are entirely based on the

 failure of defendants to conform to state law” and “when a plaintiff alleges that a

 state official has violated state law…the entire basis for the doctrine of

 Young…disappears.”); Six v. Newsom, 462 F. Supp. 3d 1060, 1073 (C.D. Cal.

 2020) (denying temporary restraining order in part because Fifth and Fourteenth

 Amendment claims were predicated on violations of state law); Acosta v.

 Democratic City Comm., 288 F. Supp. 3d 597, 626 (E.D. Pa. 2018) (“Even when

 voters attempt to ‘tie their state law claims into their federal claims,’ the Eleventh

 Amendment bars the state law claims.” (quoting Balsam, 607 F. App’x at 183));

 Thompson v. Alabama, No. 2:16-CV-783-WKW, 2017 U.S. Dist. LEXIS 118606,

 at *25-26 (M.D. Ala. July 28, 2017) (denying injunction where plaintiffs’ federal

                                           17
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2190 Filed 12/02/20 Page 29 of 67




 constitutional claims rested on premise that state officials failed to implement state

 law in a particular manner, and the requested injunction would have required the

 court to supervise and direct state officials in how they should carry out their

 duties).

        As state officials, the Governor, the Secretary, and the Board are

 indisputably shielded by the Eleventh Amendment. The actions sought to be

 enjoined are required by state law. Mich. Comp. Laws § 168.46 requires that the

 “governor shall certify” the results of the election after State Board has ascertained

 the result.

        All three of Plaintiffs’ claims, including those nominally styled as federal

 claims, are barred under Pennhurst because they depend on an adjudication of

 Michigan law and state officials’ application of it. But “[a] federal court may not

 enjoin a state official to follow state law.” Ohio ex rel. Skaggs v. Brunner, 549

 F.3d 468, 479 (6th Cir. 2008). Pennhurst made clear that there is no “greater

 intrusion on state sovereignty than when a federal court instructs state officials on

 how to conform their conduct to state law.” 465 U.S. at 106. Because Count IV is

 based entirely on violations of state law, and seeks to enjoin state officials, it is

 barred by the Eleventh Amendment. Counts I, II, and III—although purporting to

 raise claims based upon violations of federal law—depend entirely on whether

 state officials followed state law. They are, therefore, barred for the same reasons

                                            18
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2191 Filed 12/02/20 Page 30 of 67




 as Count IV—again, when an issue of state law is simply re-stated as a federal

 cause of action, it is barred under Pennhurst.

       As a result, all of Plaintiffs’ claims are barred by the Eleventh Amendment.

              5.     This Court should abstain from exercising jurisdiction over
                     Plaintiffs’ claims.
       This Court should abstain from exercising jurisdiction at this time. In Count

 I, Plaintiffs argue that Defendants violated the Electors Clause of the U.S.

 Constitution by failing to conduct the November 3 general election in accordance

 with the election laws enacted by the Michigan Legislature. (ECF No. 6, Am.

 Compl., PageID 937-939, ¶¶ 177-181.) In Count II, Plaintiffs argue that

 Defendants violated the Equal Protection Clause by causing the debasement or

 dilution of Plaintiffs’ votes by failing to comply with Michigan’s election laws.

 Id., PageID 939-945, ¶¶ 183-197. In Count III, Plaintiffs similarly allege that

 Defendants violated their substantive due process rights by diluting their votes

 through the counting of unlawful or illegal votes. Id., PageID 945-948, ¶¶ 199-

 207. Finally, in Count IV, Plaintiffs allege state-law statutory violations. Id.,

 PageID 949-953, ¶¶ 209-228. But the same or similar claims are already pending

 before the Michigan state courts. Thus, this Court should dismiss Plaintiffs’ claims

 or at least abstain under Colorado River Water Conservation District v. United

 States, 424 U.S. 800 (1976).



                                           19
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2192 Filed 12/02/20 Page 31 of 67




       In Colorado River, the Supreme Court held that federal courts may abstain

 from hearing a case solely because similar pending state court litigation exists. 424

 U.S. 800, 817 (1976); accord Romine v. Compuserve Corp., 160 F.3d 337, 339-41

 (6th Cir. 1998). “[D]espite the virtually unflagging obligation of the federal courts

 to exercise the jurisdiction given them, . . . considerations of judicial economy and

 federal-state comity may justify abstention in situations involving the

 contemporaneous exercise of jurisdiction by state and federal courts.” Romine, 160

 F.3d at 339 (quotation removed). To abstain from exercising jurisdiction, a state

 court action must be “parallel.” Id. at 340; accord Baskin v. Bath Tp. Bd. of Zoning

 Appeals, 15 F.3d 569, 571-72 (6th Cir. 1994). If state proceedings are parallel,

 eight factors must weigh in favor of abstention. PaineWebber, Inc. v. Cohen, 276

 F.3d 197, 206-07 (6th Cir. 2001); accord Great Earth Cos. v. Simons, 288 F.3d

 878, 886 (6th Cir. 2002). “Exact parallelism is not required; it is enough if the two

 proceedings are substantially similar.” Romine, 160 F.3d at 340 (quotation

 removed); accord Bates v. Van Buren Tp., 122 F. App'x 803, 806 (6th Cir. 2004).

 “Where ... the parties are substantially similar and ... [the claims] are predicated on

 the same allegations as to the same material facts ... the actions must be considered

 ‘parallel.’ ” Romine, 160 F.3d at 340; accord Healthcare Co. v. Upward Mobility,

 Inc., 784 F. App'x 390, 394 (6th Cir. 2019).

       As noted, similar claims are pending in the Michigan state courts.

                                           20
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2193 Filed 12/02/20 Page 32 of 67




                     a.     Johnson et al v. Benson, et al, Michigan Supreme
                            Court No. 162286.
       On November 26, two Republican voters and supporters of President Trump

 filed a petition for writ of mandamus and declaratory and injunctive relief in the

 Michigan Supreme Court against Secretary Benson, Governor Whitmer, the Board

 of State Canvassers and its chairperson. (Ex. 6, Johnson Pet. w/o exhibits). In

 Count I, the Johnson plaintiffs allege that defendants violated their substantive due

 process rights under the federal and state constitutions by failing to ensure a fair

 election process. (Id., ¶¶ 238-256.) In Count II, the plaintiffs similarly allege

 defendants violated their right to equal protection under the federal and state

 constitutions by failing to ensure a fair and equal election and thus diluting or

 debasing their votes. Id., ¶¶ 258-263. In Count III, the plaintiffs allege defendants

 violated the Electors Clause under the U.S. constitution by failing to implement or

 enforce election statutes enacted by the Michigan Legislature. Id., ¶¶ 265-269.

 The Johnson Plaintiffs have moved for immediate consideration of their claims.

 The facts underlying that complaint and the legal claims are similar if not identical

 to the facts and claims alleged in the instant case.

                     b.     Bailey v. Antrim County, Antrim Circuit Court No. 20-
                            9238.
       On or about November 23, an individual voter filed a complaint for

 declaratory and injunctive relief against Antrim County, alleging constitutional and


                                           21
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2194 Filed 12/02/20 Page 33 of 67




 statutory violations based on purported fraud in the conducting of the November 3

 general election in Antrim County based on its use of the Dominion Voting

 Systems election management system and voting machines. (Ex. 7, Bailey Comp.

 w/o exhibits). This case thus presents similar claims regarding the Dominion

 Voting Systems as the present case and remains pending before the Antrim Circuit

 Court.

                     c.    Donald J. Trump for President, Inc., et al. v. Secretary
                           of State, Michigan Court of Appeals No. 355378.
          On November 4, the Trump committee and an individual voter and

 Republican poll challenger filed a complaint in the Michigan Court of Claims

 generally alleging that insufficient numbers of Republican election inspectors or

 challengers were present at unidentified absent voter counting boards in the State,

 and that challengers were being denied access to surveillance videotapes of AV

 ballot drop boxes at the unidentified absent voter counting boards. The plaintiffs

 sought to halt the canvass. (Ex. 8, Trump Comp. w/o exhibits.) The Michigan

 Court of Claims denied the plaintiffs’ motion for emergency and/or injunctive

 relief, (Ex. 9, Trump Order), and plaintiffs appealed to the Michigan Court of

 Appeals. The plaintiffs filed their brief on appeal on November 30. (Ex. 10,

 Trump COA Brf w/o appendix.) This case and appeal thus present similar claims

 as to the issues of challengers and inspectors.



                                           22
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2195 Filed 12/02/20 Page 34 of 67




                     d.     Stoddard, et al. v. Detroit Election Commission, et al.,
                            Wayne Circuit Court No. 20-014604.
        Also on or about November 4, the Election Integrity Fund and an

 Republican challenger at TCF, filed a complaint in Wayne Circuit Court against

 Detroit and Wayne County election officials alleging that a sufficient number of

 Republican election inspectors were not present at Detroit’s absent voter counting

 board at TCF, and that ballots were being duplicated without the presence of

 Republican election inspectors. (Ex. 11, Stoddard Comp., w/o exhibits.) The

 plaintiffs sought injunctive relief to stop the duplication of ballots without a

 Republican inspector being present. The circuit court denied the request for

 injunctive relief, concluding that plaintiffs’ claims that thousands of ballots had

 been changed or falsified were speculative. (Ex. 12, Stoddard Order.) The

 plaintiffs did not appeal, and their case remains pending in the circuit court.

                     e.     Constantino, et al. v. City of Detroit, et al., Wayne
                            Circuit Court No. 20-014780.
       On or about November 8, another lawsuit was filed in Wayne Circuit Court

 against City of Detroit and Wayne County election officials. Plaintiffs Cheryl

 Constantino and Edward McCall, voters and Republican challengers, alleged a

 litany of errors in the processing of AV ballots at TCF, including that:

       a. Defendants systematically processed and counted ballots from
          voters whose name failed to appear in either the Qualified Voter
          File (QVF) or in the supplemental sheets. When a voter’s name


                                           23
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2196 Filed 12/02/20 Page 35 of 67




          could not be found, the election worker assigned the ballot to a
          random name already in the QVF to a person who had not voted.
       b. Defendants instructed election workers to not verify signatures on
          absentee ballots, to backdate absentee ballots, and to process such
          ballots regardless of their validity.
       c. After election officials announced the last absentee ballots had
          been received, another batch of unsecured and unsealed ballots,
          without envelopes, arrived in trays at the TCF Center. There were
          tens of thousands of these absentee ballots, and apparently every
          ballot was counted and attributed only to Democratic candidates.
       d. Defendants instructed election workers to process ballots that
          appeared after the election deadline and to falsely report that those
          ballots had been received prior to November 3, 2020 deadline.
       e. Defendants systematically used false information to process
          ballots, such as using incorrect or false birthdays. Many times, the
          election workers inserted new names into the QVF after the
          election and recorded these new voters as having a birthdate of
          1/1/1900.
       f. On a daily basis leading up to the election, City of Detroit election
          workers and employees coached voters to vote for Joe Biden and
          the Democrat party. These workers and employees encouraged
          voters to do a straight Democrat ballot. These election workers and
          employees went over to the voting booths with voters in order to
          watch them vote and coach them for whom to vote.

       g. Unsecured ballots arrived at the TCF Center loading garage, not
          in sealed ballot boxes, without any chain of custody, and without
          envelopes.
       h. Defendant election officials and workers refused to record
          challenges to their processes and removed challengers from the
          site if they politely voiced a challenge.

       i. After poll challengers started discovering the fraud taking place at
          the TCF Center, Defendant election officials and workers locked
          credentialed challengers out of the counting room so they could

                                          24
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2197 Filed 12/02/20 Page 36 of 67




             not observe the process, during which time tens of thousands of
             ballots were processed.
         j. Defendant election officials and workers allowed ballots to be
            duplicated by hand without allowing poll challengers to check if
            the duplication was accurate. In fact, election officials and workers
            repeatedly obstructed poll challengers from observing. Defendants
            permitted thousands of ballots to be filled out by hand and
            duplicated on site without oversight from poll challengers.
 (Ex. 13, Constantino Compl., pp 3-4.) The plaintiffs requested injunctive relief,

 asking the state court to order the defendants to conduct an independent audit to

 determine the accuracy of the November 3 election; to prohibit the defendants

 from certifying the election results; and to issue an order voiding the election

 results. Id., p 20. The circuit court denied the motion for injunctive relief on

 November 13. (Ex. 14, Constantino Order.) The court concluded that the claims

 of fraud and improprieties lacked credibility and were often based on

 misunderstandings of the law and the actual processes that occurred at TCF, as

 demonstrated by the affidavit of Christopher Thomas, Michigan’s former,

 longstanding Director of Elections. Id. The plaintiffs appealed the denial of their

 request for injunctive relief to the Michigan Court of Appeals, which denied

 relief, 1




 1
  See Michigan Court of Appeals Docket No. 3553443, available at
 https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?Searc
 hType=1&CaseNumber=162245&CourtType_CaseNumber=1.
                                           25
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2198 Filed 12/02/20 Page 37 of 67




 and the plaintiffs then appealed to the Michigan Supreme Court. On November 23,

 the Michigan Supreme Court denied leave to appeal, with two justices writing

 separately. (Ex. 15, Constantino MSC Order). This case remains open and

 pending before the Wayne Circuit Court. In fact, Justice Zahra suggested that the

 plaintiffs expedite resolution of their remaining issues before the Wayne Circuit

 Court. Id.

       These five actions are sufficiently parallel to Plaintiffs’ instant claims to

 warrant abstention under Colorado River.

       With the actions being parallel, the court must weigh eight factors to

 determine if abstention is appropriate:

       (1) whether the state court has assumed jurisdiction over any res or
       property;
       (2) whether the federal forum is less convenient to the parties;
       (3) avoidance of piecemeal litigation;
       (4) the order in which jurisdiction was obtained;

       (5) whether the source of governing law is state or federal;
       (6) the adequacy of the state court action to protect the federal
       plaintiff's rights;

       (7) the relative progress of the state and federal proceedings; and

       (8) the presence or absence of concurrent jurisdiction.
 Cohen, 276 F.3d at 206 (quotation removed). Here, the third, fourth, fifth, sixth,

 and seventh factors weigh in support of abstention.

                                           26
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2199 Filed 12/02/20 Page 38 of 67




        The third factor, the avoidance of piecemeal litigation, “was paramount in

 Colorado River itself.” Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp.,

 460 U.S. 1, 19 (1983). “Piecemeal litigation occurs when different courts

 adjudicate the identical issue, thereby duplicating judicial effort and potentially

 rendering conflicting results.” Romine, 160 F.3d at 341. This factor weighs in favor

 of abstention. By allowing Plaintiffs to litigate their constitutional and statutory

 claims, and especially if the court were to decide Plaintiffs’ motion for a

 preliminary injunction, the court would potentially duplicate the efforts of the state

 courts and risk conflicting orders. The Michigan Supreme Court currently has

 before it nearly identical factual and legal claims. There would likely be no further

 need for this action regardless of how the Michigan Supreme Court rules.

 Allowing Plaintiffs to continue here while there are appeals and cases pending in

 state court, would undermine just adjudication and fairness to the Defendants. “The

 legitimacy of the court system in the eyes of the public and fairness to the

 individual litigants . . . are endangered by duplicative suits that are the product of

 gamesmanship or that result in conflicting adjudications.” Romine, 160 F.3d at

 341.

        The order in which jurisdiction was obtained, the fourth factor of Colorado

 River analysis, also supports abstention. The state cases discussed above were all




                                           27
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2200 Filed 12/02/20 Page 39 of 67




 filed well before this case, and several of the cases, Trump, Stoddard, and

 Constantino, are far more advanced than this case.

       The Michigan courts are also capable of protecting Plaintiffs’ rights, the

 sixth Colorado River factor. The state courts can address and resolve federal

 constitutional questions, especially where equal protection and dur process

 principles overlap, and the state courts are certainly the better venue for

 interpreting and resolving state statutory claims. This factor weighs in favor

 abstention.

       Last, the progress of the proceedings, factor number seven, also weighs in

 favor of abstention. No discovery has taken place in this case; the court has not

 reviewed the merits of the claims or Plaintiffs’ motion for a temporary restraining

 order. But most of the state court litigation has advanced further than this action,

 and is or has already been to the Michigan appellate courts.

       While abstention “is an extraordinary and narrow exception to the duty of a

 District Court to adjudicate a controversy properly before it.” Colorado River, 424

 U.S. at 813. Abstention is warranted because the driving principle of Colorado

 River abstention is “[w]ise judicial administration, giving regard to conservation of

 judicial resources and comprehensive disposition of litigation.” Colorado River,

 424 U.S. at 817 (quoting Kerotest Mfg. Co. v. C-O-Two Fire Equipment Co., 342

 U.S. 180, 183 (1952)). Where sufficient relief may be provided in the state

                                           28
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2201 Filed 12/02/20 Page 40 of 67




 proceedings that were filed first and are farther along than this federal proceeding,

 declining to abstain would contravene the spirit of the Colorado River doctrine.

 Thus, this Court should abstain from adjudicating Plaintiffs’ Electors Clause, equal

 protection, substantive due process, and state statutory claims, and exercise its

 discretion to dismiss it, rather than simply stay the claim. E.g., White v. Morris,

 972 F.2d 350 (Table), at *2 (6th Cir. Aug. 6, 1992); Preston v. Eriksen, 106 F.3d

 401 (Table), at *4 (Jan. 14, 1997).

        This Court should also abstain under the principles articulated by the Sixth

 Circuit in Gottfried v. Med. Planning Servs., 142 F.3d 326 (6th Cir. 1998). In

 Gottfried, the Sixth Circuit recognized that under certain circumstances, a federal

 district court should refrain from exercising its jurisdiction based on considerations

 of “equity, comity, and our federalist judicial system” even though the case might

 not “precisely fit any of the jurisdictional doctrines normally applicable.” Id. at

 330.

        The plaintiff in Gottfried wanted to picket outside the home, office, and

 abortion clinic of a doctor. But the doctor had obtained a state-court injunction

 years earlier restricting picketing at those locations that remained in effect. Id. at

 328. Concerned she would be arrested if the injunction were to be enforced against

 her, the plaintiff filed suit asking that the federal court declare the injunction

 unconstitutional and enjoin the city from enforcing it against her. Id. The Sixth

                                            29
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2202 Filed 12/02/20 Page 41 of 67




 Circuit determined that none of the recognized abstention doctrines applied, as the

 plaintiff had not been a party to the injunction and there was no ongoing state

 action. Id. at 329-30. Nevertheless, the Court held that “equity, comity, and our

 federalist judicial system require the federal court to give the state judge the first

 chance to bring the injunction into compliance with constitutional law.” Id. at 330.

       In so holding, the Sixth Court relied on the rationale underlying the Pullman

 abstention doctrine, which “requires a federal court, faced with a constitutional

 challenge to an uncertain state law, to defer the constitutional question and avoid a

 direct confrontation if a decision from the state court ‘might avoid in whole or in

 part the necessity for federal constitutional adjudication.’ ” Id. at 331 (quoting

 Harrison v. NAACP, 360 U.S. 167, 177 (1959)). Based on this principle of

 constitutional avoidance, the Gottfried Court held that “a federal court should

 abstain when a nonparty to a state court injunction brings a First Amendment

 challenge to the injunction in federal court before requesting relief from the state

 court.” Id. at 332. The Court further reasoned that this approach would be more

 efficient, as it would permit the state court to take into consideration changes in the

 law that had occurred and to reassess the continuing need for the injunction and its

 scope. Id. Doing so also afforded the state court the respect due as an equal in the

 federalist judicial system. Id. at 332-333.




                                            30
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2203 Filed 12/02/20 Page 42 of 67




       For all the same reasons articulated above in support of Colorado River

 abstention, abstention is warranted under Gottfried. As the Court observed there:

       Treating an injunction like a statute, those who want to exercise their
       speech rights but do not wish to violate the injunction often file suit in
       federal court against a host of state and local officials for every
       imaginable constitutional violation, rather than simply asking the state
       judge who has ongoing jurisdiction over the matter for relief. This has
       become the pattern in today's litigious era, and it causes a host of
       problems that only multiply where, as here, the law has changed in the
       interim and a new state judge has inherited a permanent injunction
       drafted by a predecessor.
       Under these circumstances, we believe equity, comity, and our
       federalist judicial system require the federal court to give the state
       judge the first chance to bring the injunction into compliance with
       constitutional law. [Id. at 330.]
       Here, Plaintiffs could have filed their constitutional and statutory claims in

 state court. And regardless, there are pending state cases that may resolve

 Plaintiffs’ concerns without the need for this Court’s intervention and the threat of

 possibly conflicting decisions. Waiting for the state court decisions preserves

 principles of comity as well. This Court should thus abstain from resolving

 Plaintiffs’ constitutional and statutory claims.

              6.     Plaintiffs’ federal constitutional claims are without merit.
       Plaintiffs bring four counts, three of which raise federal causes of action.

 For the reasons stated below, none of these claims has any legal merit.




                                           31
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2204 Filed 12/02/20 Page 43 of 67




                     a.     Electors and Elections Clauses
       As an initial matter, Plaintiffs lack standing to bring claims under the

 Electors and Elections Clauses. As the Third Circuit recently held, private

 plaintiffs lack standing to sue for alleged injuries attributable to a state

 government’s violations of the Elections Clause. Bognet v. Sec’y Pennsylvania, __

 F.3d __, 2020 U.S. App. LEXIS 35639, *18 (3d Cir., November 13, 2020). In that

 case, the Third Circuit also held that because the Elections Clause and Electors

 Clause have “considerable similarity,” the same logic applies to alleged violations

 of the Electors Clause. Id.

       Even assuming Plaintiffs had standing, the claim based upon the Electors

 and Elections Clauses would still fail. Count I of Plaintiffs’ complaint contends

 that, because the Michigan Legislature has established laws for the administration

 of elections, including presidential elections, the Defendants violated the Electors

 Clause and the Elections Clause by “failing to follow the requirements of the

 Michigan Election Law.” (ECF No. 6, Am. Complt., ¶179-180, PageID.938). It is

 worth noting that Plaintiffs’ theory here would effectively constitutionalize any

 and every claimed violation of state election law—no matter how minor, fleeting,

 or inconsequential—any time there was a presidential election. If adopted by this

 Court, Plaintiffs’ argument would dramatically expand federal court oversight of

 state elections, and any deviation from state law by local officials anywhere in the


                                            32
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2205 Filed 12/02/20 Page 44 of 67




 state would be a matter of federal review. Plaintiffs offer no support for such an

 expansive reading the Electors and Elections Clauses, and no other court appears to

 have adopted this approach. Indeed, as discussed in greater detail in the section

 below addressing Plaintiffs’ equal protection claim, such federal court

 management of state elections has been rejected by other courts.

       In Bush v. Palm Beach County Canvassing Bd., 531 U.S. 70, 76 (2000) the

 Supreme Court held that state legislatures enacting laws governing the selection of

 presidential electors are acting under a grant of authority under Article II, § 1, cl. 2

 of the U.S. Constitution. The Supreme Court has also held that the power to define

 the method of selecting presidential electors is exclusive to the state legislature,

 McPherson v. Blacker, 146 U.S. 1, 27 (1892), and cannot be “taken or modified”

 even by the state constitutions. Bush v. Gore, 531 U.S. 98, 112-13 (2000)(C.J.

 Rehnquist, concurring). From this modest premise, Plaintiffs contend that any

 violation of the Michigan Election Law is tantamount to a modification of the

 Legislature’s enactments. But neither Bush nor McPherson hold as much.

       But the principal problem with Plaintiffs’ argument, of course, is that the

 Defendants have done nothing to violate the Michigan Election Law. The Eastern

 District of Michigan has held that public officials are presumed to have “properly

 discharged their official duties” and that the burden falls on the party asserting an

 ultra vires act to show otherwise. Barden Detroit Casino L.L.C. v. City of Detroit,

                                            33
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2206 Filed 12/02/20 Page 45 of 67




 59 F. Supp. 2d 641, 661 (E.D. Mich. 1999)(citing Bracy v. Gramley, 520 U.S. 899,

 909 (1997)). Here, Plaintiffs have failed to offer evidence rebutting that

 presumption. The Secretary of State, in fact, expressly issued instructions and

 guidance providing for how poll challengers may perform their functions while

 maintaining social distance to protect the health of election workers. Plaintiffs fail

 to demonstrate how the Governor or Board of State Canvassers violated any

 provision of the Michigan Election Law. The Plaintiffs have simply not alleged

 how the Defendants failed to follow the Legislature’s enactments. Absent from

 Plaintiffs’ complaint is any reference to any act or decision by any of the

 Defendants that supposedly “violates” state law—let alone the Electors and

 Elections Clauses as a consequence thereof.

       In Bush v. Gore, Justice Rhenquist observed that federal courts’ review of

 state court decisions affecting presidential electors under Article II was still

 deferential:

       In order to determine whether a state court has infringed upon the
       legislature's authority, we necessarily must examine the law of the
       State as it existed prior to the action of the court. Though we generally
       defer to state courts on the interpretation of state law --
       see, e.g., Mullaney v. Wilbur, 421 U.S. 684 [ ] (1975) -- there are of
       course areas in which the Constitution requires this Court to undertake
       an independent, if still deferential, analysis of state law.
 Bush, 531 U.S. at 114. Here, neither the Governor, the Secretary, nor the Board

 have “infringed” upon the authority of “the Legislature.”


                                           34
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2207 Filed 12/02/20 Page 46 of 67




       Further, the Defendants have not done anything to violate the Elections

 Clause. The Elections Clause provides:

       The Times, Places and Manner of holding Elections for Senators and
       Representatives, shall be prescribed in each State by the Legislature
       thereof; but Congress may at any time make or alter such Regulations,
       except as to the Place of chusing Senators.
       Frankly, it is not entirely clear how this clause applies to the present case.

 The election was held on November 3, 2020 in conformity with state law. As to

 the timing for counting ballots and certifying the results, the canvass of the votes at

 the precinct level must, by statute, commence immediately after the polls close.

 Mich. Comp. Laws § 168.801. The boards of county canvassers must meet on the

 Thursday immediately following any election to commence the canvass of the

 counties’ returns of votes, and the county canvass must be completed by the 14th

 day after an election, which is November 17 for this election cycle. Mich. Comp.

 Laws §§ 168.821, 168.822. The canvass began as required, and the county

 canvasses were completed.

       Under Mich. Comp. Laws § 168.842(1), the Board of State Canvassers must

 meet on or before the twentieth day after the election to certify the results but must

 complete the canvas no later than the fortieth day. The twentieth day for this

 election cycle was November 23, and the fortieth day is December 13. The Board

 of Canvassers did, in fact, certify the results on November 23, 2020 at a meeting

 that was both widely-reported and streamed live over the internet. No presidential
                                           35
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2208 Filed 12/02/20 Page 47 of 67




 candidate subsequently requested a recount within the time provided under state

 law. Mich. Comp. Laws § 168.879(1)(c).

       Under Mich. Comp. Laws § 168.46, “[a]s soon as practicable after the state

 board of canvassers has” certified the results the Governor must certify the list of

 presidential electors to the U.S. Secretary of the Senate. See also 3 U.S.C. § 6.

 This, also, has already been done.

       Lastly, § 47 provides that the presidential electors “shall convene” in the

 State’s capitol “on the first Monday after the second Wednesday in December

 following their election,” which is December 14 for this election cycle. Mich.

 Comp. Laws § 168.47; 3 U.S.C. § 7. If anything, Plaintiffs’ requested relief

 imperils the ability of the State to comply with this statutory deadline. As of today,

 less than 2 weeks remain before the electors must convene. Plaintiffs would have

 this Court block the appointed electors from performing their duty. More

 pointedly, Plaintiffs’ requested relief—an order requiring the Governor to transmit

 results naming electors for a candidate other than the one certified to have won the

 election—would itself violate the Electors Clause because such electors would not

 have been appointed in the manner provided by state law.

       Plaintiffs have failed to show that these Defendants failed to follow state

 law, or that the Electors and Elections Clauses were violated. Accordingly, they

 are not likely to succeed on the merits of this claim.

                                           36
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2209 Filed 12/02/20 Page 48 of 67




                     b.     Equal Protection Clause
       “Equal protection of the laws” means that “[h]aving once granted the right to

 vote on equal terms, the State may not, by later arbitrary and disparate treatment,

 value one person’s vote over that of another.” Bush, 531 U.S. at 104-05. Voting

 rights can be impermissibly burdened “by a debasement or dilution of the weight

 of a citizen’s vote just as effectively as by wholly prohibiting the free exercise of

 the franchise.” Id. (quoting Reynolds v. Sims, 377 U.S. 533, 555 (1964)). “Our

 Constitution leaves no room for classification of people in a way that unnecessarily

 abridges this right [to vote].” Reynolds, 377 U.S. at 559 (quoting Wesberry v.

 Sanders, 376 U.S. 1, 17-18 (1964)). “[A]ll who participate in the election are to

 have an equal vote—whatever their race, whatever their sex, whatever their

 occupation, whatever their income, and wherever their home may be.” Reynolds,

 377 U.S. at 557–58 (quoting Gray v. Sanders, 372 U.S. 368, 379 (1963)). Thus, “a

 law that would expressly give certain citizens a half-vote and others a full vote”

 would be violative of the Equal Protection Clause. Wesberry, 376 U.S. at 19

 (quoting Colegrove v. Green, 328 U.S. 549, 569 (1946)).

       Here, no group has been given preference or advantage—indeed, it is

 impossible at this time to determine with any level of accuracy whether any

 supposed “invalid” votes were for or against any candidate for whom Plaintiffs

 voted. Plaintiffs fail to identify by name a single voter who voted when they


                                           37
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2210 Filed 12/02/20 Page 49 of 67




 should not have—let alone anything resembling widespread election fraud.

 Similarly, Plaintiffs have not identified any election workers who supposedly

 engaged in misconduct or malfeasance. Upon information and belief, none of the

 affiants have submitted any complaints of election fraud to a law enforcement

 agency.

       Moreover, there has simply been no valuation of any person’s—or group of

 persons’—votes as being more valuable than others. There has been no disparate

 treatment, and so nothing to violate “one-person, one-vote jurisprudence.” Bush,

 531 U.S. at 107 (citing Gray, 372 U.S. 368.) See, e.g., George v. Hargett, 879

 F.3d 711 (6th Cir. 2018) (method for counting votes on state proposal did not

 violate equal protection); State ex rel Skaggs v. Brunner, 588 F. Supp. 2d 828 (S.D.

 Ohio 2008) (counting provisional ballots of otherwise eligible voters did not dilute

 vote). While Plaintiffs argue that some poll challengers were treated

 inappropriately, that has no bearing on the validity or integrity of any votes. As

 argued elsewhere, the penalty for interfering with a poll challenger is to punish the

 person who violated the law—not to punish voters by invalidating their votes for

 reasons over which they had no control.

       Also, the Third Circuit in Bognet rejected this precise claim:

       Contrary to the Voter Plaintiffs' conceptualization, vote dilution under
       the Equal Protection Clause is concerned with votes being weighed
       differently. See Rucho v. Common Cause, 139 S. Ct. 2484, 2501, 204
       L. Ed. 2d 931 (2019) (“’[V]ote dilution’ in the one-person, one-vote
                                           38
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2211 Filed 12/02/20 Page 50 of 67




       cases refers to the idea that each vote must carry equal weight.”
       (emphasis added)); cf. Baten v. McMaster, 967 F.3d 345, 355 (4th Cir.
       2020), as amended (July 27, 2020) (“[N]o vote in the South Carolina
       system is diluted. Every qualified person gets one vote and each vote
       is counted equally in determining the final tally.”). As explained
       below, the Voter Plaintiffs cannot analogize their Equal Protection
       claim to gerrymandering cases in which votes were weighted
       differently. Instead, Plaintiffs advance an Equal Protection Clause
       argument based solely on state officials’ alleged violation of state law
       that does not cause unequal treatment. And if dilution of lawfully cast
       ballots by the “unlawful” counting of invalidly cast ballots “were a
       true equal-protection problem, then it would transform every violation
       of state election law (and, actually, every violation of every law) into
       a potential federal equal-protection claim requiring scrutiny of the
       government's ‘interest’ in failing to do more to stop the illegal
       activity.” Trump for Pres. v. Boockvar, 2020 U.S. Dist. LEXIS
       188390, 2020 WL 5997680, at *45-46. That is not how the Equal
       Protection Clause works.
 Bognet, supra, at *31-32 (emphasis added). Similarly, the Eighth Circuit has held

 that, “[t]he Constitution is not an election fraud statute.” Minn. Voters All. v.

 Ritchie, 720 F.3d 1029, 1031 (8th Cir. 2013) (quoting Bodine v. Elkhart Cnty.

 Election Bd., 788 F.2d 1270, 1271 (7th Cir. 1986)). And the Fifth Circuit has also

 recognized that the Constitution, “d[oes] not authorize federal courts to be state

 election monitors.” Gamza v. Aguirre, 619 F.2d 449, 454 (5th Cir. 1980).

       This Court should also adopt the reasoning of these courts and conclude that

 Plaintiffs have failed to state a claim for a violation of Equal Protection.

                     c.     Due Process Clause
       In Count III, Plaintiffs claim that violations of state election law constitute

 “widespread and systemic” violations of the Due Process Clause. In particular,

                                           39
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2212 Filed 12/02/20 Page 51 of 67




 Plaintiffs cite to their allegations that Republican poll challengers were denied a

 “meaningful” opportunity to observe the processing and counting of ballots, that

 election workers altered ballots, and other violations of state law that allowed for

 the counting of “ineligible, illegal, or duplicate ballots.” (ECF No. 6, Am.

 Complt., ¶206, PageID.948).

       But the Supreme Court has never recognized the right to vote as a right

 qualifying for substantive due process protection. Davis v. Detroit Pub. Sch. Cmty.

 Dist., 2017 U.S. Dist. LEXIS 114749, *37 (E.D. Mich., July 24, 2017)(quoting

 Philips v. Snyder, 2014 U.S. Dist. LEXIS 16097, *16 (E.D. Mich., November 19,

 2014)). Instead, the Supreme Court has held that “[w]here a particular

 Amendment provides an explicit source of constitutional protection against a

 particular sort of government behavior, that Amendment, not the more generalized

 notion of ‘substantive due process,’ must be the guide for analyzing these claims.”

 Jon Jon's Inc. v. City of Warren, 162 F. Supp.3d 592, 605 (E.D. Mich. 2016)

 (quoting Albright v. Oliver, 510 U.S. 266, 273 (1994)). Vote-dilution claims are

 typically analyzed under the Equal Protection Clause. Equal protection also

 applies when a state either classifies voters in disparate ways or places undue

 restrictions on the right to vote. Obama for America v Husted, 697 F3d 423, 428

 (6th Cir, 2012). For the reasons stated in the argument above, there is no violation




                                          40
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2213 Filed 12/02/20 Page 52 of 67




 of the Equal Protection Clause. Consequently, there is also no violation of

 substantive due process.

       It is true that the Sixth Circuit has held that the Due Process Clause is

 “implicated” in “exceptional cases where a state’s voting system is fundamentally

 unfair.” League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 478 (6th Cir.

 2008). See also, Northeast Ohio Coalition for the Homeless v. Husted, 696 F.3d

 580, 597 (6th Cir. 2012). But the League of Women Voters case involved “non-

 unform rules, standards, and procedures,” involving missing names from voter

 rolls, inadequate numbers of voting machines, and refusal of assistance to disabled

 voters which resulted in “massive disenfranchisement and unreasonable dilution of

 the vote.” Id. And NE Coalition for the Homeless involved “poll-worker error

 [that] cause[d] thousands of qualified voters to cast wrong-precinct ballots from the

 correct polling locations.” 696 F.3d at 597. Neither circumstance is present in this

 case. Further, the Sixth Circuit in Philips v. Snyder, 836 F.3d 707, 716 (6th Cir.

 2016) instructed that these cases were to be interpreted narrowly, and that they

 “address[ed] whether states’ entire election processes impaired citizens’ abilities to

 participate in state elections on an equal basis with other qualified voters.”

 Phillips, 836 F.3d at 716. As a result, although case law recognizes that a

 substantive due process right to vote may come into play upon a showing of

 “fundamental unfairness,” the necessary unfairness only arises when a profound

                                           41
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2214 Filed 12/02/20 Page 53 of 67




 irregularity comprises “non-uniform rules, standards, and procedures.” Here,

 Plaintiffs do not allege non-uniform rules or standards, and instead premise their

 claim on alleged violations of the rules by unknown individuals. As a result, their

 claims fail to demonstrate any irregularity of such magnitude that it rises to a

 constitutional violation.

       Moreover, Plaintiffs’ allegations are insufficient to establish widespread or

 systemic violation of the Michigan Election Law. For example, Plaintiffs’ claims

 about the ability of challengers to observe the counting of ballots are not consistent

 with the statute. All that is required is that the “board of election inspectors shall

 provide space for the challengers within the polling place that enables the

 challengers to observe the election procedure and each person applying to vote.”

 Mich. Comp. Laws § 168.733(1). The statute does not, however, provide that

 challengers get to stand a certain distance from the counting of the ballots, or that

 their view must be sufficiently unobstructed. Similarly, the Michigan Election

 Law provides that “a political party [or interested organization] may designate not

 more than 2 challengers to serve in a precinct at any 1 time,” Mich. Comp. Laws §

 168.730, and that “[a]n election challenger is authorized to challenge an election

 procedure that is not being properly performed,” Mich. Comp. Laws §

 168.733(1)(d). Plaintiffs do not appear to claim that there were no Republican

 challengers—only that some were not allowed back in after leaving. (ECF No. 6,

                                           42
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2215 Filed 12/02/20 Page 54 of 67




 Am. Complt., ¶62-63 PageID.892-893). Such claims simply fail to rise to the level

 of “fundamental unfairness.”

               7.   Plaintiffs’ state-law statutory claims are without merit.
       In Count IV, Plaintiffs allege various state-law statutory violations. These

 claims demonstrate Plaintiffs’ complete failure to understand the law and the roles

 of various election officials and are without merit.

                    a.     Mich. Comp. Laws § 168.765a
       Plaintiffs argue that “Defendants habitually and systematically disallowed

 election inspectors from the Republican Party, including Plaintiff, to be present in

 the voter counting place and refused access to election inspectors from the

 Republican Party, including Plaintiff, to be within a close enough distance from the

 absent voter ballots to be able to see for whom the ballots were cast.” (ECF No. 6,

 Am. Compl., PageID 79-80, ¶¶ 215-216.) Plaintiffs cite Mich. Comp. Laws §

 168.765a. Id., PageID 79, ¶ 214. These claims are without merit since none of the

 named Defendants engaged in any conduct preventing election inspectors from

 accessing TCF or have any duties with respect to the appointment of election

 inspectors.

       In this argument, Plaintiffs appear to conflate election inspectors and

 election challengers. A challenger is not the same thing as an election inspector—




                                          43
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2216 Filed 12/02/20 Page 55 of 67




 challengers are appointed in different manners and have different responsibilities.

 Compare e.g. Mich. Comp. Laws §§ 168.674 and 168.730.

       For Election Day, city or township election commissioners must appoint at

 least three election inspectors to each election precinct, and “not less than a

 majority of the inspectors shall be present in the precinct polling place during the

 time the polls are open.” Mich. Comp. Laws § 168.672. This is true for AVCBs

 associated with the precincts as well, and the inspectors appointed to AVCBs have

 the same authority as election inspectors at in-person voting precincts. Mich.

 Comp. Laws § 168.765a(1), (4).2 The election commissioners “shall designate 1

 appointed election inspector as chairperson,” and “shall appoint at least 1 election

 inspector from each major political party and shall appoint an equal number, as

 nearly as possible, of election inspectors in each election precinct from each major

 political party.” Mich. Comp. Laws § 168.674(2). With respect to AVCBs, section

 765a(10) provides:

       Subject to this subsection, the clerk of a city or township may allow
       the election inspectors appointed to an absent voter counting board in
       that city or township to work in shifts. A second or subsequent shift of
       election inspectors appointed for an absent voter counting board may
       begin that shift at any time on election day as provided by the city or
       township clerk. However, an election inspector shall not leave the
       absent voter counting place after the tallying has begun until the polls
       close. If the election inspectors appointed to an absent voter counting

 2
  Not every jurisdiction chooses to establish AVCBs for the processing and
 counting of AV ballots. Mich. Comp. Laws 168.765a(1) (“if a city or township
 decides to use absent voter counting boards”).
                                         44
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2217 Filed 12/02/20 Page 56 of 67




       board are authorized to work in shifts, at no time shall there be a gap
       between shifts and the election inspectors must never leave the absent
       voter ballots unattended. At all times, at least 1 election inspector
       from each major political party must be present at the absent
       voter counting place and the policies and procedures adopted by the
       secretary of state regarding the counting of absent voter ballots must
       be followed.
 Mich. Comp. Laws § 168.765a(10) (emphasis added). Under section 765a(4),

 more than one AVCB may be located in a building or place. Mich. Comp. Laws §

 168.765a(4). Read in context, it is reasonable to conclude that subsection 765a(10)

 is intended to ensure proper staffing over the course of election day at an AVCB.

       It is Defendants’ understanding that the City of Detroit established 134

 AVCBs for the November election and all 134 counting boards were located at the

 TCF Center—in one place. Section 765a, as Defendants interpret it, did not

 require the City of Detroit to have one Republican election inspector present at all

 times at TCF for each of the 134 AVCBs. In other words, the statutes did not

 require Detroit to have 134 Republican (and 134 Democratic) election inspectors

 present at TCF at all times that ballots were being processed and counted.

       But regardless, Plaintiffs’ claims are misdirected. The named Defendants

 did not engage in any activity at TCF and do not have any duties with respect to a

 jurisdiction’s, like the City of Detroit, decision to establish an AVCB, where and

 how an AVCB will be held, or in the appointment of election inspectors to serve at

 AVCBs. The election inspectors for Detroit’s AVCBs at TCF were appointed by


                                          45
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2218 Filed 12/02/20 Page 57 of 67




 the City of Detroit’s Board of Election Commissioners. Mich. Comp. Laws §

 168.765a(2). Thus, who was appointed as an election inspector and how many

 inspectors were appointed, Republican and Democratic, was determined by that

 Board—not by the Secretary, the Governor, or the Board of State Canvassers. And

 while the Secretary of State exercises supervisory control over local election

 officials, including clerks, election commissioners, and election inspectors, see

 Mich. Comp. Laws § 168.21, the Secretary does not directly supervise an election

 commission’s appointment of inspectors, or directly supervise how many election

 inspectors are present at a polling place or an AVCB at any given time.

         And in any event, the Legislature has not imposed any specific penalty upon

 election officials for failing to comply with section 765a. At best, the election

 commissioners or others could face a possible criminal prosecution. Section

 931(1)(h) makes it a misdemeanor for a person to “willfully fail to perform a duty

 imposed upon that person by [the Michigan Election law], or disobey a lawful

 instruction or order of the secretary of state as chief state election officer or of a

 board of county election commissioners, board of city election commissioners, or

 board of inspectors of election.” Mich. Comp. Laws § 168.931(1)(h). There is no

 statutory support for Plaintiffs’ requested relief, which is to enjoin certification,

 order a recount, or void the election. (ECF No. 6, Am. Compl., PageID 953, ¶

 228.)

                                            46
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2219 Filed 12/02/20 Page 58 of 67




                     b.    Mich. Comp. Laws § 168.733.
       Plaintiffs argue that “Defendants habitually and systematically failed to

 provide space for election inspectors from the Republican party, including

 Plaintiff, to observe election procedure, failed to allow the inspection of poll

 books, failed to share the names of the electors being entered in the poll books,

 failed to allow the examination of each ballot as it was being counted, and failed to

 keep records of obvious and observed fraud.” (ECF. No. 6, Am. Complt., Page ID

 951, ¶ 218.) Here, Plaintiffs again conflate inspectors and challengers.

       Challengers are appointed under Mich. Comp. Laws § 168.730. Under

 section 733(2), “[t]he board of election inspectors shall provide space for each

 challenger, if any, at each counting board that enables the challengers to observe

 the counting of the ballots. A challenger at the counting board may do 1 or more of

 the activities allowed in subsection (1), as applicable.” Mich. Comp. Laws §

 168.733(2) (emphasis added). Subsection 733(1) provides, in pertinent part, for

 the following duties and authority of challengers:

       A challenger may do 1 or more of the following:
        (a) Under the scrutiny of an election inspector, inspect without
       handling the poll books as ballots are issued to electors and the
       electors' names being entered in the poll book.
        (b) Observe the manner in which the duties of the election inspectors
       are being performed.
        (c) Challenge the voting rights of a person who the challenger has
       good reason to believe is not a registered elector.
                                           47
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2220 Filed 12/02/20 Page 59 of 67




        (d) Challenge an election procedure that is not being properly
       performed.

         (e) Bring to an election inspector’s attention any of the following:

               (i) Improper handling of a ballot by an elector or election
              inspector.
               (ii) A violation of a regulation made by the board of election
              inspectors pursuant to section 742.
               (iii) Campaigning being performed by an election inspector or
              other person in violation of section 744.
               (iv) A violation of election law or other prescribed election
              procedure.
        (f) Remain during the canvass of votes and until the statement of
       returns is duly signed and made.

         (g) Examine without handling each ballot as it is being counted.
        (h) Keep records of votes cast and other election procedures as the
       challenger desires.

         (i) Observe the recording of absent voter ballots on voting machines.
 Mich. Comp. Laws § 168.733(1). Section 733(3) provides that “disorderly conduct

 is sufficient cause for the expulsion of a challenger from the polling place or the

 counting board.” Mich. Comp. Laws § 168.733(3). And that “election inspectors

 and other election officials on duty shall protect a challenger in the discharge of his

 or her duties.” Id. Section 733(4) similarly provides that a “person shall not




                                           48
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2221 Filed 12/02/20 Page 60 of 67




 threaten or intimidate a challenger while performing an activity allowed under

 subsection [733](1).” Mich. Comp. Laws § 168.733(4). 3

       The penalty or punishment for interfering with the rights of a challenger is

 set forth in section 734:

       Any officer or election board who shall prevent the presence of any
       such challenger as above provided, or shall refuse or fail to provide
       such challenger with conveniences for the performance of the duties
       expected of him, shall, upon conviction, be punished by a fine not
       exceeding $1,000.00, or by imprisonment in the state prison not
       exceeding 2 years, or by both such fine and imprisonment in the
       discretion of the court.

 Mich. Comp. Laws § 168.734.

       Under these statutes, Plaintiffs claims against Defendants are misdirected

 and without merit. The named Defendants did not fail to do anything or interfere

 with any Republican challenger’s rights at the TCF Center. The Governor and the

 Board of State Canvassers have no role in election-day activities conducted at the

 city and township level. Indeed, Plaintiffs make no allegations that that they do.

 And while the Secretary of State exercises supervisory control over local election

 officials, including city and township clerks and election inspectors, see Mich.

 Comp. Laws § 168.21, election inspectors have primary supervisory authority over



 3
   The Secretary of State has published guidance on the rights of challengers and
 poll watchers. See, The Appointment, Rights and Duties of Election Challengers
 and Poll Watchers, available at https://www.michigan.gov/documents
 /SOS_ED_2_CHALLENGERS_77017_7.pdf.
                                          49
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2222 Filed 12/02/20 Page 61 of 67




 polling places and AVCBs on Election Day. See Mich. Comp. Laws § 168.678

 (“Each board of election inspectors shall possess full authority to maintain peace,

 regularity and order at its polling place, and to enforce obedience to their lawful

 commands during any . . . election[.]”) It is the election inspectors at the AVCBs

 that have the duty to provide space for challengers and to ensure that their rights

 are not being infringed upon—not the Defendants. If Republican challengers were

 experiencing difficulties at TCF it was the challengers’ obligation to bring it to the

 attention of the appointed election inspectors present at TCF, who could then have

 sought further guidance from City of Detroit election officials present at TCF to

 address or rectify the situation.

       In addition, sections 733 and 734 do not provide Plaintiffs with a cause of

 action or right enforceable through civil proceedings. The Michigan Legislature

 determined in section 734 that violations of the rights of challengers as set forth in

 section 733 should be enforced through criminal proceedings. If Republican

 challengers believe that their rights were violated their remedy is to make a

 complaint to law enforcement for investigation and possible prosecution. See

 Mich. Comp. Laws §§ 168.734, 168.931(1)(h), 168.939, 168.940, 168.941.




                                           50
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2223 Filed 12/02/20 Page 62 of 67




                    c.    Mich. Comp. Laws §§ 168.765 and 168.764a.
       Plaintiffs allege that Defendants violated sections 765 and 764a. (ECF No.

 6, Am. Complt., PageID 952, ¶¶ 220-224.) But this allegation too, is without merit

 since the statutes impose no duties or obligations on Defendants.

       Section 765(5) provides that:

       On or before 8 a.m. on election day, the clerk shall post in the clerk's
       office or otherwise make public the number of absent voter ballots the
       clerk distributed to absent voters and the number of absent voter ballot
       return envelopes containing the marked ballots of absent voters
       received by the clerk before election day and to be delivered to the
       board of election inspectors or the absent voter counting boards under
       this act.
 Mich. Comp. Laws § 168.765(5) (emphasis added). That section goes on to

 provide that:

       On or before 9 p.m. on election day, the clerk shall post in the clerk's
       office or otherwise make public the number of absent voter ballot
       return envelopes containing the marked ballots of absent voters
       received by the clerk on election day and delivered to the board of
       election inspectors . . . along with the total number of absent voter
       ballot return envelopes containing the marked ballots of absent voters
       received by the clerk both before and on election day and delivered to
       the board of election inspectors or the absent voter counting boards
       under this act. . . .
 Id. (emphasis added). Section 764a instructs voters to return their completed AV

 ballots to the clerk’s office by 8 p.m. on election day. Mich. Comp. Laws §

 168.764a.

       Section 765(5) does not impose any duty or obligation upon Secretary

 Benson, Governor Whitmer, or the Board. Rather, it imposes a duty on the local
                                      51
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2224 Filed 12/02/20 Page 63 of 67




 clerks to post the required information. With respect to Plaintiffs’ claims it was the

 obligation of the City of Detroit Clerk to post the required information by the

 required time. Defendants do not have any personal knowledge of whether the

 City of Detroit met these reporting or disclosure requirements. There is no

 obligation under these statutes for the 1,500 or so local clerks to

 contemporaneously report compliance with the requirements to the Secretary of

 State (or any other Defendant) on election day. Plaintiffs simply have no claim

 against the named Defendants for the alleged violation of these statutes.

       And regardless, the Legislature has not imposed any specific penalty upon

 clerks for failing to comply with section 765(5). At best, a clerk could face a

 possible criminal prosecution. Again, section 931(1)(h) provides that “[a] person

 shall not willfully fail to perform a duty imposed upon that person by this act. . . .”

 Mich. Comp. Laws § 168.931(1)(h). But, as already stated above, there is no

 support in Michigan law for the sweeping relief requested by Plaintiff for the

 purported violation of these statutes.

                     d.     Mich. Comp. Laws § 168.730.
       Last, Plaintiffs allege that Secretary Benson and “election officials in Wayne

 County” violated the rights of Republican challengers under sections 730 through

 734 to participate and meaningfully observe the processing and counting of AV

 ballots. (ECF No. 6, Am. Complt., PageID 952-953, ¶¶ 225-227.) Of course,


                                           52
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2225 Filed 12/02/20 Page 64 of 67




 Wayne County is not a defendant here, and as explained above, Secretary Benson

 does not directly supervise the activities of election inspectors and challengers at

 polling places and AVCBs on election day, or the days before or after election day.

 Polling places and AVCBs are supervised by the appointed election inspectors and

 then by the city or township clerks and their deputies. Further, the remedy for

 interference with the rights of challengers is a subsequent criminal prosecution.

       Because Plaintiffs’ statutory claims as pleaded against the named

 Defendants are completely without merit, and Plaintiffs have no likelihood of

 succeeding on the merits of these claims.

       C.     Plaintiffs cannot show an irreparable injury absent an injunction.
       In considering issuing an injunction, courts must consider whether the

 plaintiff will suffer irreparable injury without the injunction. Certified Restoration

 Dry Cleaning Network v. Tenke Corp., 511 F.3d 535, 550 (6th Cir. 2007). “To

 demonstrate irreparable harm, the plaintiffs must show that . . . they will suffer

 actual and imminent harm rather than harm that is speculative or unsubstantiated.”

 Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir. 2006). Irreparable harm may

 also exist where a plaintiff can demonstrate a substantial likelihood of success on

 the merits of the plaintiff’s claim that his or her constitutional right has or will

 imminently be violated. Elrod v. Burns, 427 U.S. 347, 373-74 (1976).




                                            53
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2226 Filed 12/02/20 Page 65 of 67




       But here, Plaintiffs’ claims of harm are speculative because their allegations

 are vague, speculative, and fail to demonstrate that any single person voted where

 they were ineligible. Their supposed harms are, accordingly, entirely hypothetical

 and abstract. Thus, Plaintiffs cannot demonstrate a sufficient actual and imminent

 injury for purposes of showing irreparable harm. Furthermore, as discussed above,

 Plaintiffs have not demonstrated a substantial likelihood of success on the merits of

 their claims. Elrod, 427 U.S. at 373-374. Because Plaintiffs have not

 demonstrated irreparable harm, their motion for injunctive relief must be denied.

       D.     The balance of harms and the public interest weigh against
              granting the injunction.
       Here, the balance of harms and public interest factors weigh in Defendant’s

 favor. These factors “merge when the Government is the opposing party.” Nken v.

 Holder, 556 U.S. 418, 435 (2009).

       Additionally, it is contrary to the public interest for courts to interfere in

 election laws in the run-up to an election. See, e.g., Williams v Rhodes, 393 U.S.

 23, 34 (1968) (declining to order new ballots printed at a “late date” even where

 existing ballots unconstitutionally excluded a certain candidate); North Carolina v

 League of Women Voters of N. Carolina, 574 US 927 (2014) (granting stay to

 prevent interference with election procedures roughly one month before election);

 Lair v Bullock, 697 F3d 1200, 1214 (CA 9, 2012) (staying a district court’s

 injunction “given the imminent nature of the election”); Serv Emps Int’l Union
                                           54
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2227 Filed 12/02/20 Page 66 of 67




 Local 1 v Husted, 698 F3d 341, 345 (6th Cir., 2012) (“As a general rule, last-

 minute injunctions changing election procedures are strongly disfavored.”); NE

 Ohio Coal for the Homeless v Blackwell, 467 F3d 999, 1012 (6th Cir., 2006)

 (vacating in part a temporary restraining order that “creates disorder in electoral

 processes”). As argued earlier with regard to laches, the same interests are at stake

 now in this post-election challenge. If the Court issues the injunction Plaintiffs

 request, it will upend the statutory process for election certification and the

 selection of presidential electors. Moreover, it will disenfranchise millions of

 Michigan voters in favor the preferences of a handful of people who disappointed

 with the official results. Surely, the public interest weighs in favor of judicial

 restraint.

        Furthermore, Michigan courts have long recognized that the will of the

 majority should not be defeated as a result of errors by election officials. See

 Gracey v. Grosse Pointe Farms Clerk, 452 N.W.2d 471, 478 (1989) citing

 Lindstrom v. Bd. of Canvassers, 54 N.W. 280, 281 (1893), quoting McCrary on

 Elections, § 193; Groesbeck v. Bd. of State Canvassers, 232 N.W. 387 (1930).

               CONCLUSION AND RELIEF REQUESTED
        For these reasons, Defendants respectfully request that this Honorable Court

 deny the motion for temporary restraining order, together with any other relief the

 Court determines to be appropriate under the circumstances.


                                           55
Case 2:20-cv-13134-LVP-RSW ECF No. 31, PageID.2228 Filed 12/02/20 Page 67 of 67




                                            Respectfully submitted,

                                            DANA NESSEL
                                            Attorney General

                                            s/Heather S. Meingast
                                            Heather S. Meingast (P55439)
                                            Erik A. Grill (P64713)
                                            Assistant Attorneys General
                                            Attorneys for Defendants
                                            P.O. Box 30736
                                            Lansing, Michigan 48909
                                            517.335.7659
                                            Email: meingasth@michigan.gov
                                            P55439
 Dated: December 2, 2020

                         CERTIFICATE OF SERVICE
 I hereby certify that on December 2, 2020, I electronically filed the above
 document(s) with the Clerk of the Court using the ECF System, which will provide
 electronic copies to counsel of record.

                                            s/Heather S. Meingast
                                            Heather S. Meingast (P55439)
                                            Assistant Attorney General
                                            Attorney for Defendants
                                            P.O. Box 30736
                                            Lansing, Michigan 48909
                                            517.335.7659




                                       56
Case 2:20-cv-13134-LVP-RSW ECF No. 31-1, PageID.2229 Filed 12/02/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER, and DARREN WADE                No. 2-20-cv-13134
 RUBINGH,
                                              HON. LINDA V. PARKER
       Plaintiffs,
 v                                            MAG. R. STEVEN WHALEN

 GRETCHEN WHITMER, in her official               STATE DEFENDANTS’
 capacity as Governor of the State of          RESPONSE IN OPPOSITION
 Michigan, JOCELYN BENSON, in her                  TO PLAINTFFS’
 official capacity as Michigan Secretary of   EMERGENCY MOTION FOR
 State and the Michigan BOARD OF STATE        TEMPORARY RESTRAINING
 CANVASSERS,                                           ORDER

       Defendants,                                    EXHIBIT LIST

 CITY OF DETROIT,

       Intervening Defendant,

 ROBERT DAVIS,

       Intervening Defendant,

 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

      Intervening Defendant.
 __________________________________________
Case 2:20-cv-13134-LVP-RSW ECF No. 31-1, PageID.2230 Filed 12/02/20 Page 2 of 2




  STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTFFS’
  EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER

                                EXHIBIT LIST

 1.    Constantino v City of Detroit Wayne Circuit 20-014780-AW Affidavit of
       Christopher Thomas
 2.    Affidavit of Jonathan Brater
 3.    Draft minutes 11.23.2020
 4.    Electors Transmittal
 5.    MRP Electors
 6.    Johnson v Benson, et al MI Sup Ct 162286 Petition
 7.    Bailey v Antrim Co Antrim Circuit 20-9238-CZ Complaint
 8.    Trump v Benson Court of Claims 20-000225-MZ Complaint
 9.    Trump v Benson Court of Claims 20-000225-MZ Order
 10.   Trump v Benson Court of Appeals 355378 Brief
 11.   Stoddard v City of Detroit, et al Wayne Circuit 20-014604-CZ Complaint
 12.   Stoddard v City of Detroit, et al Wayne Circuit 20-014604-CZ Order
 13.   Constantino v City of Detroit, et al Wayne Circuit 20-01780-AW Complaint
 14.   Constantino v City of Detroit, et al Wayne Circuit 20-014780-AW Order
 15.   Constantino MI Sup Ct 162245 Order
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2231 Filed 12/02/20 Page 1 of 12




                            EXHIBIT 1
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2232 Filed 12/02/20 Page 2 of 12




                                STATE OF MICHIGAN
                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 CHERYL A. COSTANTINO and,
 EDWARD P. MCCALL, JR.,                              Case No. 20-014780-AW

       Plaintiffs,                                   Hon. Timothy M. Kenny

 vs.

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE WINFREY, in her official
 capacity as the CLERK OF THE CITY and the
 Chairperson of the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official capacity as the
 CLERK OF WAYNE COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

       Defendants.

  GREAT LAKES JUSTICE CENTER               FINK BRESSACK
  David A. Kallman (P34200)                David H. Fink (P28235)
  Erin E. Mersino (P70886)                 Darryl Bressack(P67820)
  Jack C. Jordan (P46551)                  38500 Woodward Ave., Suite 350
  Stephen P. Kallman (P75622)              Bloomfield Hills, MI 48304
  5600 W. Mount Hope Hwy.                  (248) 971-2500
  Lansing, MI 48917                        dfink@finkbressack.com
  (517) 322-3207                           dbressack@finkbressack.com




                                                                                            Document received by the MI Wayne 3rd Circuit Court.
  Attorneys for Plaintiffs                 Attorneys for City of Detroit, City of Detroit
                                           Election Commission and Janice Winfrey

                                           CITY OF DETROIT LAW DEPARTMENT
                                           Lawrence T. García (P54890)
                                           Charles N. Raimi (P29746)
                                           James D. Noseda (P52563)
                                           2 Woodward Ave., 5th Floor
                                           Detroit, MI 48226
                                           (313) 237-5037
                                           garcial@detroitmi.goc
                                           raimic@detroitmi.gov
                                           nosej@detroitmi.gov
                                           Attorneys for City of Detroit, City of Detroit
                                           Election Commission and Janice Winfrey


                      AFFIDAVIT OF CHRISTOPHER THOMAS

                                       1
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2233 Filed 12/02/20 Page 3 of 12




         Being duly sworn, Christopher Thomas, deposes and states the following as true, under

 oath:

         1.     I am a Senior Advisor to Detroit City Clerk Janice Winfrey beginning on September

 3, 2020 until December 12, 2020. In this capacity I advise the Clerk and management staff on

 election law procedures, implementation of recently enacted legislation, revamped absent voter

 counting board, satellite offices and drop boxes, Bureau of Election matters and general

 preparation for the November 3, 2020 General Election.

         2.     I served in the Secretary of State Bureau of Election for 40 years beginning in May

 1977 and finishing in June 2017. In June 1981 I was appointed Director of Elections and in that

 capacity implemented four Secretaries of State election administration, campaign finance and

 lobbyist disclosure programs.

         3.     In 2013, I was appointed to President Barack Obama’s Commission on Election

 Administration and served until a final report was submitted to the President and Vice-President

 in January 2014.




                                                                                                      Document received by the MI Wayne 3rd Circuit Court.
         4.     I am a founding member of the National Association of State Election Directors

 and severed as its president in 1997 and 2013.

         5.     On November 2, 3 and 4, 2020, I worked at the TCF Center absent voter counting

 boards primarily as liaison with challenger parties and organizations. I provided answers to

 questions about processes at the counting board tables, resolved disputed about process and

 directed leadership of each organization or party to adhere to Michigan Election Law and Secretary

 of State procedures concerning the rights and responsibilities of challengers. I have reviewed the

 complaint and affidavits in this case.




                                                  2
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2234 Filed 12/02/20 Page 4 of 12




        6.      It is clear from the affidavits attached to the Complaint that these challengers do

 not understand absent voter ballot processing and tabulating. It is clear also that they did not

 operate through the leadership of their challenger party, because the issues they bring forward were

 by and large discussed and resolved with the leadership of their challenger party. The leadership

 on numerous occasions would ask me to accompany them to a particular counting board table to

 resolve an issue. I would always discuss the issue with counting board inspectors and their

 supervisors and the challengers. The affiants appear to have failed to follow this protocol

 established in a meeting with challenger organizations and parties on Thursday, October 29, 2020

 at the TCF Center where a walk-through of the entire process was provided. A few basics are in

 order: The Qualified Voter File (QVF) is a statewide vote registration file and was not available

 to counting boards. E-pollbook (EPB) is a computer program used in election day precincts to

 create the poll list of voters casting ballots. Supplemental poll lists contain names of voters who

 cast an absent voter ballot on Sunday, Monday and Tuesday. At the processing tables no ballots

 are scanned. A poll list is not used to confirm whether any specific voter’s ballot is counted.




                                                                                                         Document received by the MI Wayne 3rd Circuit Court.
        7.      To increase the accuracy of the poll list, the Detroit Department of Elections

 employed the Secretary of State e-pollbook (EPB) to assist in creating the poll list. For each of the

 counting boards, the EPB held all the names of voters who requested and returned an absent voter

 ballot by mid-afternoon Sunday, November 1. The download on Sunday was necessary to prepare

 for the pre-processing granted by a recently enacted law that allows larger municipalities to process

 ballots, but not to tabulate them, for 10 hours on Monday. (To clarify some apparent confusion by

 Plaintiffs, Wayne County does not tabulate City of Detroit absent voter ballots.)

        8.      Absent voter ballots received Sunday after the download to EPB, all day Monday

 until 4 p.m. and Tuesday by 8 p.m. were not in the EPB. They would be added either by manually



                                                  3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2235 Filed 12/02/20 Page 5 of 12




 entering the voter names into the EPB or on supplemental paper poll lists printed from the

 Qualified Voter File (QVF).

        9.      Zachery Larsen is raising an issue about return ballot envelopes where the barcode

 on the label would not scan and the voter’s name was not on the supplemental list. He was

 observing the correction of clerical errors, not some type of fraud. In every election, clerical errors

 result in voters being left off the poll list, whether it is a paper poll list or the EPB. These errors

 are corrected so that voters are not disenfranchised. Michigan law ensures that voters are not

 disenfranchised by clerical errors.

        10.     On Wednesday, November 4 it was discovered that the envelopes for some ballots

 that had been received prior to November 3 at 8 p.m., had not been received in the QVF. They

 would not scan into the EPB and were not on the supplemental paper list. Upon reviewing the

 voters’ files in the QVF, Department of Elections staff found that the final step of processing

 receipt of the ballots was not taken by the satellite office employees. The last step necessary to

 receive a ballot envelope requires the satellite employee to enter the date stamped on the envelope




                                                                                                           Document received by the MI Wayne 3rd Circuit Court.
 and select the “save” button. They failed to select “save”.

        11.     A team of workers was directed to correct those clerical errors by entering the date

 the ballots were received in the satellite office and selecting “save”. This action then placed the

 voter into the Absent Voter Poll List in the QVF so that the ballot could be processed and counted.

 None of these ballots were received after 8 p.m. on election day. Most were received on Monday,

 November 2nd – the busiest day for the satellite offices.

        12.     The return ballot envelopes for each of these voters are marked with the date

 received and initialed by satellite employees who verified the voter signatures. By entering the

 date on which the ballot was received, no QVF data was altered. The date field was empty because



                                                   4
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2236 Filed 12/02/20 Page 6 of 12




 the satellite workers did not select ‘save’, thus failing to complete the transaction. The

 “backdating” allegation is that on November 4 the staff entered the correct dates the ballots were

 received – all dates were November 3 or earlier. The date of receipt was not backdated.

        13.     These return ballot envelopes were discussed with several Republican challengers.

 Two challengers were provided a demonstration of the QVF process to show them how the error

 occurred, and they chose not to file a challenge to the individual ballots.

        14.     The inspectors at the counting boards were able to manually enter voters into the

 EPB. The return ballot envelope could easily be observed and every key stroke of the EPB laptop

 operator was clearly visible on the large screen at one corner of the table. The Department of

 Elections, at some expense, provided large monitors (see attached photo) to keep the inspectors

 safe and provide the challengers with a view of what was being entered, without crossing the 6-

 foot distancing barrier. Instead of creating problems for challengers, the monitors made observing

 the process very transparent.

        15.     The EPB has an “Unlisted Tab” that allows inspectors to add the names of voters




                                                                                                          Document received by the MI Wayne 3rd Circuit Court.
 not listed. The EPB is designed primarily for use in election day polling places and reserves the

 Unlisted Tab to enter voters casting provisional ballots. In polling places, voters are verified by

 providing their date of birth. Consequently, the EPB is designed with a birthdate field that must be

 completed to move to the next step. When using this software in an absent voter counting board, a

 birthdate is not necessary to verify voters, as these voters are verified by signature comparisons (a

 process which was completed before the ballots were delivered to the TCF Center). Inspectors at

 the TCF Center did not have access to voters’ birthdates. Therefore, due to the fact that the software

 (but not the law or the Secretary of State) requires the field be completed to move to the next step,

 1/1/1900 was used as a placeholder. This is standard operating procedure and a standard date used



                                                   5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2237 Filed 12/02/20 Page 7 of 12




 by the State Bureau of Elections and election officials across the state to flag records requiring

 attention. The date of 1/1/1900 is recommended by the Michigan Secretary of State for instances

 in which a placeholder date is needed.

           16.   When Republican challengers questioned the use of the 1/1/1900 date on several

 occasions, I explained the process to them. The challengers understood the explanation and,

 realizing that what they observed was actually a best practice, chose not to raise any challenges.

           17.   Ballots are delivered to the TCF Center after they are processed at the Department

 of Elections main office on West Grand Boulevard. On election day, ballots are received from the

 post office and the satellite offices. It takes several hours to properly process ballots received on

 election day. It appears that some of the affidavits submitted by Plaintiffs are repeating false

 hearsay about ballots being delivered, when actually television reporters were bringing in wagons

 of audio-video equipment. All ballots were delivered the same way— from the back of the TCF

 Hall E.

           18.   Early in the morning on Wednesday, November 4, approximately 16,000 ballots




                                                                                                          Document received by the MI Wayne 3rd Circuit Court.
 were delivered in a white van used by the city. There were 45 covered trays containing

 approximately 350 ballots each. The ballots were not visible as the trays had a sleeve that covered

 the ballots.

           19.   The ballots delivered to the TCF Center had been verified by the City Clerk’s staff

 prior to delivery in a process prescribed by Michigan law. Thus, when Jessy Jacob complains that

 she “was instructed not to look at any of the signatures on the absentee ballots, and I was instructed

 not to compare the signature on the absentee ballot with the signature on file” it was because that

 part of the process had already been completed by the City Clerk’s Office in compliance with the

 statutory scheme.



                                                   6
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2238 Filed 12/02/20 Page 8 of 12




        20.     It would have been impossible for any election worker at the TCF Center to count

 or process a ballot for someone who was not an eligible voter or whose ballot was not received by

 the 8:00 p.m. deadline on November 3, 2020. No ballot could have been “backdated,” because no

 ballots received after 8:00 p.m. on November 3, 2020 were ever at the TCF Center. No voter not

 in the QVF or in the “Supplemental Sheets” could have been processed, or “assigned” to a “random

 name” because no ballot from a voter not in one of the two tracking systems, was brought to the

 TCF Center.

        21.     Mr. Larsen complains he was not given a full opportunity to stand immediately

 behind or next to an election inspector. As stated, monitors were set up for this purpose. Moreover,

 election inspection were instructed to follow the same procedure for all challengers. The Detroit

 Health Code and safety during a pandemic required maintaining at least 6-feet of separation. This

 was relaxed where necessary for a challenger to lean in to observe something and then lean back

 out to return to the 6-foot distancing. The inspectors could see and copy the names of each person

 being entered into the e-pollbook. If an inspector did not fully accommodate a challenger’s




                                                                                                        Document received by the MI Wayne 3rd Circuit Court.
 reasonable request and the issue was brought to the attention of a supervisor, it was remedied.

 Announcements were made over the public address system to inform all inspectors of the rules.

 If what Mr. Larsen says is accurate, any inconvenience to him was temporary, had no effect on the

 processing of ballots, and certainly was not a common experience for challengers.

        22.     Jessy Jacob alleges she was instructed by her supervisor to adjust the mailing date

 of absentee ballot packages being sent out to voters in September 2020. The mailing date recorded

 for absentee ballot packages would have no impact on the rights of the voters and no effect on the

 processing and counting of absentee votes.




                                                  7
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2239 Filed 12/02/20 Page 9 of 12




        23.      Michigan Election Law requires clerks to safely maintain absent voter ballots and

 deliver them to the absent voter counting board. There is no requirement that such ballots be

 transported in sealed ballot boxes. To my knowledge, they are not sealed by any jurisdiction in

 Michigan in a ballot box prior to election day. Employees bring the ballot envelopes to the TCF

 Center, which is consistent with chain of custody. The only ballots brought to TCF that are not in

 envelopes are blank ballots used to duplicate ballots when necessary.

        24.      At no time after ballots were delivered to TCF on Sunday, November 1, did any

 ballot delivery consisted of “tens of thousands of ballots”.

        25.      Reference is made to a “second round of new ballots” around 9:00 p.m. on

 Wednesday, November 4. At or about 9:00 p.m. on November 4, 2020 the Department of Elections

 delivered additional blank ballots that would be necessary to complete the duplication of military

 and overseas ballots. No new voted ballots were received. The affidavits are likely referring to

 blank ballots that were being delivered in order to process AV and military ballots in compliance

 with the law.




                                                                                                      Document received by the MI Wayne 3rd Circuit Court.
        26.      In the reference to a “second round of new ballots” there are numerous

 misstatements indicative of these challengers’ lack of knowledge and their misunderstanding of

 how an absent voter counting board operates. These statements include “confirm that the name on

 the ballot matched the name on the electronic poll list” – there are no names on ballots.

        27.      No absentee ballots received after the deadline of 8:00 p.m. on November 3, 2020,

 were received by or processed at the TCF Center. Only ballots received by the deadline were

 processed.

        28.      Plaintiffs reference “Supplement Sheets with the names of all persons who have

 registered to vote on either November 2, 2020 or November 3, 2020.” Some of the names are



                                                  8
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2240 Filed 12/02/20 Page 10 of 12




  voters who registered to vote on those days, but the vast majority are voters who applied for and

  voted an absent voter ballot.

         29.      Plaintiffs use “QVF” in place of “EPB”. The QVF is a statewide voter registration

  file; an EPB for a counting board is a file of the voters who applied for and returned an absent

  voter ballot for that counting board.

         30.      There is no “election rule” requiring all absent voter ballots be recorded in the QVF

  by 9:00 p.m. on November 3, 2020.

         31.      Plaintiffs also misunderstand the process when they state ballots were “filled out

  by hand and duplicated on site.” Instead, ballots were duplicated according to Michigan law.

  Michigan election law does not call for partisan challengers to be present when a ballot is

  duplicated; instead, when a ballot is duplicated as a result of a “false read,” the duplication is

  overseen by one Republican and one Democratic inspector coordinating together. That process

  was followed.

         32.      Regarding access to TCF Hall E by challengers, there is also much misinformation




                                                                                                          Document received by the MI Wayne 3rd Circuit Court.
  contained in the statements of challengers. Under the procedure issued by the Secretary of State

  there may only be 1 challenger for each qualified challenger organization at a counting board.

  Detroit maintains 134 counting board, thus permitting a like number of challengers per

  organization.

         33.      In mid-afternoon on Wednesday, I observed that few challengers were stationed at

  the counting board tables. Rather, clusters of 5, 10 or 15 challengers were gathered in the main

  aisles at some tables. I conducted a conversation with leaders of the Republican Party and

  Democratic Party about the number of challengers in the room and their locations. It became clear

  that more than 134 challengers were present for these organizations. No one was ejected for this



                                                    9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2241 Filed 12/02/20 Page 11 of 12




  reason, but access to Hall E was controlled to ensure that challenger organizations had their full

  complement and did not exceed the ceiling any further than they already had.

         34.     Challengers were instructed to sign out if they needed to leave Hall E. For a short

  period of time—a few hours—because there were too many challengers in Hall E for inspectors to

  safely do their jobs, new challengers were not allowed in until a challenger from their respective

  organization left the Hall. However, as stated above, each challenger organization, including

  Republican and Democrat, continued to have their complement of challengers inside of the Hall

  E.

         35.     As stated previously, challengers are expected to be at their stations next to a

  counting board. Unfortunately, this was not the behavior being displayed. Instead, challengers

  were congregating in large groups standing in the main aisles and blocking Election Inspectors’

  movement. In one instance, challengers exhibited disorderly behavior by chanting “Stop the Vote.”

  I believed this to be inappropriate threatening of workers trying to do their jobs. Such action is

  specifically prohibited in Michigan election law. Nevertheless, challengers were permitted to




                                                                                                            Document received by the MI Wayne 3rd Circuit Court.
  remain.

         36.     The laptop computers at the counting boards were not connected to the Internet.

  Some of the computers were used to process absent voter ballot applications in mid-October and

  were connected to the QVF. On election day and the day after election day, those computers were

  not connected and no inspector at the tables had QVF credentials that would enable them to access

  the QVF.

         37.     The Qualified Voter File has a high level of security and limitation on access to the

  file. For example, it is not true that a person with QVF credentials in one city is able to access data

  in another city’s file within the QVF. That is not possible.



                                                    10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-2, PageID.2242 Filed 12/02/20 Page 12 of 12




                                                                                    Document received by the MI Wayne 3rd Circuit Court.
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2243 Filed 12/02/20 Page 1 of 13




                            EXHIBIT 2
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2244 Filed 12/02/20 Page 2 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  TIMOTHY KING, MARIAN ELLEN
  SHERIDAN, JOHN EARL HAGGARD,
  CHARLES JAMES RITCHARD, JAMES
  DAVID HOOPER, and DARREN WADE                No. 2-20-cv-13134
  RUBINGH,
                                               HON. LINDA V. PARKER
        Plaintiffs,
  v                                            MAG. R. STEVEN WHALEN

  GRETCHEN WHITMER, in her official
  capacity as Governor of the State of
  Michigan, JOCELYN BENSON, in her
  official capacity as Michigan Secretary of
  State and the Michigan BOARD OF STATE
  CANVASSERS,

        Defendants,

  CITY OF DETROIT,

        Intervening Defendant,

  ROBERT DAVIS,

        Intervening Defendant,

  DEMOCRATIC NATIONAL
  COMMITTEE and MICHIGAN
  DEMOCRATIC PARTY,

       Intervening Defendant.
  ___________________________________




                                        1
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2245 Filed 12/02/20 Page 3 of 13




  Gregory J. Rohl (P39185)
  Attorney for Plaintiffs
  41850 West 11 Mile Road, Suite 110
  Novi, Michigan 48375
  248.380.9404
  gregoryrohl@yahoo.com

  Heather S. Meingast (P55439)
  Erik A. Grill (P64713)
  Assistant Attorneys General
  Attorneys for Defendants
  PO Box 30736
  Lansing, Michigan 48909
  517.335.7659
  meingasth@michigan.gov
  grille@michigan.gov

  David Fink (P28235)
  Attorney for Proposed Intervenor City of Detroit
  38500 Woodward Avenue, Suite 350
  Bloomfield Hills, Michigan 48304
  248.971.2500
  dfrink@finkbressack.com

  Mary Ellen Gurewitz (P25724)
  Attorney for Proposed Intervenor DNC/MDP
  423 North Main Street, Suite 200
  Royal Oak, Michigan 48067
  313.204.6979
  maryellen@cummingslawpllc.com

  Scott R. Eldridge
  Attorney for Proposed Intervenor DNC/MDP
  One Michigan Avenue, Suite 900
  Lansing, Michigan 48933
  517.483.4918
  eldridge@millercanfield.com

  Andrew A. Paterson (P18690)
  Attorney for Proposed Intervenor Davis
  2893 East Eisenhower Parkway
  Ann Arbor, Michigan 48108
  248.568.9712
  Aap43@outlook.com
                                                                        /

                                                2
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2246 Filed 12/02/20 Page 4 of 13




                  DECLARATION OF JONATHAN BRATER

       I, Jonathan Brater, state as follows:

       1.    I have been employed by the Secretary of State as Director of

 Elections since January 2, 2020 and in such capacity serve as Director of the

 Bureau of Elections (Bureau).

       2.    I bring this declaration in support of Defendants’ response in

 opposition to the Motion for a temporary restraining order.

       3.    I am responsible for preparing the official documentation necessary

 for the Secretary of State to certify the November 3, 2020 general election. In

 addition, the Bureau provides support to the county, city, and township clerks in

 their administration of the election. I am personally knowledgeable about state and

 federal laws governing election administration in Michigan. Additionally, I am

 familiar with the voting systems used in the State of Michigan, including the

 Dominion system used by Antrim County.

       4.     In Michigan, there are three vendors that have been certified by the

 Michigan Board of State Canvassers for use in the State – Hart Intercivic,

 Dominion Voting Systems, and Election Systems and Software. These vendors

 were each approved by the Board of State Canvassers in 2017. Importantly, the

 clerk of each of Michigan’s 83 counties determines in consultation with each city

 and township located within their county which vendor to use. MCL 168.37a.

                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2247 Filed 12/02/20 Page 5 of 13




       5.     With respect to the Dominion Voting System, Democracy Suite v.

 5.5/5.5S is certified for use in Michigan, having been approved by the Board of

 State Canvassers in May 2019 after it was reviewed by an accredited Voting

 Systems Test Laboratory and approved by the bipartisan Election Assistance

 Commission. 1 Plaintiffs’ claim that Defendants “disregarded” the January 24, 2020

 decision of the State of Texas to refrain from certifying “the same Dominion

 Democracy Suite” in that state is not accurate for multiple reasons. Plaintiffs’ First

 Amended Complaint, ¶10, ¶137. First, the Dominion equipment used in Michigan

 was certified prior to Texas decision referenced above. Second, the Texas decision

 related to different equipment. Plaintiffs could have easily discovered both the

 timing and that the version of Democracy Suite approved for use in Michigan, v.

 5.5/5.5S, differs from the version tested in Texas, v. 5.5.A,2 had they conducted

 even a cursory review of the Board of State Canvassers meeting minutes.3




 1
   https://www.eac.gov/voting-equipment/voting-system-test-laboratories-vstl, U.S.
 Election Assistance Commission, Voting Systems Test Laboratories (VSTL),
 https://www.eac.gov/voting-equipment/voting-system-test-laboratories-vstl (last
 accessed December 2, 2020).
 2 https://www.sos.texas.gov/elections/forms/sysexam/dominion-d-suite-5.5-a.pdf,

 State of Texas Report of Review of Dominion Voting Systems Democracy Suite
 5.5-A (last accessed December 2, 2020).
 3

 https://www.michigan.gov/documents/sos/Approved_Minutes_052319_Meeting_6
 58692_7.pdf, Meeting of the Board of State Canvassers, May 23, 2019 (last
 accessed December 2, 2020).
                                        4
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2248 Filed 12/02/20 Page 6 of 13




       6.     Antrim County uses the Dominion Voting Systems election

 management system and voting machines (tabulators), which count hand-marked

 paper ballots. The election management system software is used to program

 tabulators and to report unofficial election results.

       7.     It is my understanding that in October 2020, after Antrim County

 initially programmed its election software for the November Election, the county

 identified two local races where the ballot content had to be updated. The county

 then received updated programming from its election programming vendor,

 Election Source. The updated programming correctly updated the election

 software for the county.

       8.     When the software was reprogrammed, the County also was required

 to update the software on all media drives that are placed into the tabulators to

 ensure the tabulators communicated properly with the election management

 system. It is my understanding that the county did update the media drives that

 went into the tabulators in precincts that had the race change but did not update the

 media drives for the remainder of the county. Because the clerk updated the media

 drives for all areas with race changes, the tabulators counted ballots correctly.

       9.     Because the county did not update the media drives for the tabulators

 in the areas of the county that did not have changes to the race, those tabulators did




                                            5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2249 Filed 12/02/20 Page 7 of 13




 not communicate correctly with the county’s election management system software

 that combines and reports unofficial election night results.

       10.    After discovering this error, it is my understanding that the clerk

 worked to immediately correct the unofficial results by reviewing the physical

 totals tapes which are printed by each tabulator. I understand that she then hand-

 entered the results for each race and for each precinct in the county to get the

 corrected unofficial results.

       11.    This error affected only how the results from the tabulators

 communicated with the election management software for unofficial reporting. It

 did not affect how tabulators counted ballots. This was an isolated error, and there

 is no evidence that would lead me to believe this user error occurred anywhere else

 in the state. Further, there is no evidence leading me to believe that this was the

 result of intentional misconduct by an election official, was a result of software or

 equipment malfunction, or was caused by some sort of tampering.

       12.    It is important to note that even if the error in reporting unofficial

 results on election night had not been immediately noticed and quickly fixed by the

 county clerk it would have been caught and identified during the county canvass.

 Michigan Election Law requires county clerks and the bipartisan Board of County

 Canvassers to meet and begin canvassing the election by 9:00 a.m. on the Thursday

 after the election. MCL 168.821. During the two-week county canvassing period,

                                            6
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2250 Filed 12/02/20 Page 8 of 13




 two canvassers nominated by the Democratic Party and two canvassers nominated

 by the Republican Party verify the total number of ballots tabulated against the

 tabulator totals tape that is printed out after the close of polls, for each and every

 precinct in the county. They verify the total number of voters against the list of

 voters in the poll book and ensure the two numbers match. 4 This process is the

 reason I am confident the error in the reporting of unofficial results would have

 been caught before the Board of County Canvassers certified the results as official.

 This process is also described in a document published by the Secretary of State

 regarding the Antrim County incident. Plaintiffs claim the document, which they

 cite in their brief, “fails to address” what would happen if the error was not caught

 prior to the unofficial canvass, First Amended Complaint, ¶138, but the document

 does in fact address this – it explains that the county canvass would catch the error.

 Plaintiffs could have determined this by reviewing the document they cited in their

 brief.

          13.   Accordingly, Plaintiffs’ claim that human error in the reporting of

 unofficial results is “only discoverable through a manual recount” is false. First

 Amended Complaint, ¶138.




 4
  A complete step-by-step guide to the county canvass is available on the Bureau’s
 website here:
 https://www.michigan.gov/documents/sos/BCC_Manual_464331_7.pdf
                                         7
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2251 Filed 12/02/20 Page 9 of 13




       14.    The error described above was not a result of “malfunctioning voting

 equipment or defective ballots”5 as Plaintiffs allege in paragraph 126 of the First

 Amended Complaint. This was an isolated user error that did not impact any other

 county. There is no reason to think, despite plaintiffs’ assertions (which are not

 accompanied by any supporting evidence), that this occurred in any other county in

 the State of Michigan. See Complt. ¶ 138. Plaintiffs’ unfounded accusations that

 other counties using Dominion manipulated results are baseless. Plaintiffs’ First

 Amended Complaint, ¶139.

       15.    Plaintiffs; assertion that Dominion changed votes through the use of

 ranked choice voting, a method of electing candidates that is not authorized by the

 Michigan Election Law for use in federal- or state-level elections, is bizarre. 6

 Complt. ¶ 140.




 5
   And even if Plaintiffs’ allegations regarding malfunctioning equipment were true
 (thereby triggering a special mail election under MCL 168.837), the total number
 of votes cast in Antrim County (16,044) is miniscule compared to the magnitude of
 Trump’s loss in Michigan (154,188 votes). Notably, Trump won Antrim County by
 a vote of 9,748 to 5,960 for President-Elect Biden.
 https://mielections.us/election/results/2020GEN_CENR.html (last accessed
 December 2, 2020).
 6
   Due to a consent decree it entered with the Department of Justice in 2019, the
 City of Eastpointe in Macomb County is the only jurisdiction in Michigan that uses
 ranked choice voting to elect city officers. United States v City of Eastpointe, Case
 No. 4:17-cv-10079, E.D. Mich. Notably, the voting system used in Macomb
 County is not Dominion, but Election Systems and Software (ES&S).
                                            8
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2252 Filed 12/02/20 Page 10 of 13




        16.    The Board of State Canvassers certified the results of Michigan’s

  November 3, 2020 election as official on November 23, 2020. 7 Further, the

  Certificate of Ascertainment awarding Michigan’s 16 electoral votes to President-

  Elect Joseph R. Biden has already been signed and sealed by Governor Gretchen

  Whitmer and Secretary of State Jocelyn Benson, and filed with the Archivist of the

  United States, National Archives and Records Administration.8 MCL 168.46, 3

  USC 6.

        17.    Mr. Ramsland’s claims, cited by Plaintiffs in paragraphs 142 to 146,

  demonstrate a fundamental lack of understanding of basic facts about Michigan’s

  election system. He includes in his claims two counties, Macomb and Oakland,

  that do not use Dominion Voting Systems.

        18.    Mr. Ramlsand does not understand how unofficial election results are

  reported in Michigan. Mr. Ramsland assumes, for reasons that are not immediately

  apparent, that counting “was closed at 2:00 am” on November 4 and that ballot

  totals reported after that time must have been counted after that time as well. This

  is incorrect for two reasons. First, ballot counting is not “closed” at any particular



  7
    Draft minutes of the November 23, 2020 meeting of the Board of State
  Canvassers,
  https://www.michigan.gov/documents/sos/112320_draft_minutes_708672_7.pdf
  (last accessed December 2, 2020).
  8
    https://www.archives.gov/files/electoral-college/2020/ascertainment-
  michigan.pdf (last accessed December 2, 2020).
                                           9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2253 Filed 12/02/20 Page 11 of 13




  time – jurisdictions count ballots until they are finished counting ballots. Second,

  although unofficial totals are generally reported all at the same time, 9 those totals

  are the product of ballots that have been counted throughout the day. For example,

  an absent voter counting board in Kent County could have been counting ballots

  since 7 a.m. on November 3, but not finish until 3 a.m. on November 4, at which

  point totals would be reported reflecting all ballots counted since 7 a.m.

        19.    Plaintiffs’ various insinuations that large numbers of ballots were

  illegally counted or altered in Detroit are easily dismissed by a cursory review of

  election data reported from Detroit. Compared to 2016, turnout in Detroit increased

  from 247,369 to 256,514, an increase equivalent to 3.7 percent of 2016 turnout

  (substantially lower than the statewide increase of 15.4 percent). If a large number

  of ballots were illegally counted, one would expect turnout to be substantially

  higher. Donald Trump increased his vote share in Detroit from 3.1 percent in 2016

  to 5.0 percent in 2020. If Trump votes had been altered or discarded, one would

  not expect his vote share to have increased. Additionally, there were approximately

  174,000 absent voter ballots tabulated at the TCF center. The difference between

  the number of absent voter ballots tabulated and names in the poll books was under


  9
    It is possible to provide interim unofficial results before all ballots have been
  tabulated (for example, Detroit provided interim unofficial totals for AV counting
  boards at several times on Wednesday, November 4), but most jurisdictions wait
  until all ballots in a precinct have been tabulated until unofficial results are
  reported.
                                             10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2254 Filed 12/02/20 Page 12 of 13




  150 (less than one tenth of one percent of all ballots tabulated), and there were

  fewer ballots tabulated than names in the poll books. If ballots had been illegally

  counted, there would be substantially more, not slightly fewer, ballots tabulated

  than names in the poll books.

        20.    In addition to the false statements shared by Plaintiffs as described

  above, it is notable that:

               a. Plaintiffs also misconstrue MCL 168.765a, which requires the

                   presence of “at least 1 election inspector from each major political

                   party” at an absent voter counting board to perform official duties

                   (such as delivering materials, signing statements of votes, etc.), as

                   a requirement that at least 1 election challenger from each party be

                   present to observe the count. Plaintiffs compound their error by

                   alleging, without support, that ballot counting can only occur if at

                   least one challenger from each major political party is present.

                   First Amended Complaint, ¶¶214-216, 231.

               b. Plaintiffs falsely declare that “Wayne County used the TCF Center

                   in downtown Detroit to consolidate, collect, and tabulate all of the

                   ballots for the County. The TCF Center was the only facility within

                   Wayne County authorized to count the ballots.” First Amended

                   Complaint, ¶58. In fact, absent voter ballots from the City of

                                            11
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2255 Filed 12/02/20 Page 13 of 13




                  Detroit were the only ballots processed and counted at the TCF

                  Center on November 2-4, 2020.

               c. Plaintiffs erroneously claim that issuing and receiving an absent

                  voter application and/or ballot on the same day is “anomal[ous,]” if

                  not “impossibl[e,]” when in fact the Michigan Constitution

                  requires clerks to issue absent voter ballots on demand when voters

                  request one in person. MI Const. Art. 2 §4(f)-(g), First Amended

                  Complaint, ¶¶16(f), 123. Plainly, same-date transactions are

                  evidence of individuals applying for, completing, and returning a

                  ballot in a single visit.

               d. Contrary to Plaintiffs’ insinuation, the Secretary of State is not

                  directly involved in the operations of boards of canvassers, and

                  does not control the access of individual challengers to absent

                  voter counting boards. First Amended Complaint, ¶¶194, 226-227.

  18.   This declaration is based on personal knowledge. If called as a witness, I

  can testify competently to the facts stated in this declaration.




                                                   Jonathan Brater
                                                   Director of Elections


                                              12
Case 2:20-cv-13134-LVP-RSW ECF No. 31-4, PageID.2256 Filed 12/02/20 Page 1 of 3




                            EXHIBIT 3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-4, PageID.2257 Filed 12/02/20 Page 2 of 3




                                           Meeting
                                            of the
                                  Board of State Canvassers

                                      November 23, 2020


 Called to order:     1:07 p.m.

 Members present:     Jeannette Bradshaw - Chairperson
                      Aaron Van Langevelde – Vice Chairperson
                      Julie Matuzak
                      Norman Shinkle

 Members absent:      None.

 Agenda item:         Consideration of meeting minutes for approval (October 15, 2020
                      meeting).

                      Board action on agenda item: The Board approved the minutes of the
                      October 15, 2020 meeting as submitted. Moved by Matuzak; supported by
                      Van Langevelde. Ayes: Bradshaw, Van Langevelde, Matuzak, Shinkle.
                      Nays: None. Motion carried.
 Agenda item:         Canvass and certification of the November 3, 2020 general election.

                      Board action on agenda item: Three motions were offered.

                      (1) Based on an examination of the election returns received by the
                      Secretary of State for the November 3, 2020 general election, the Board
                      certified that the attached reports are true statements of the votes cast at
                      the election for the offices certified by this Board, and for the Electors of
                      President and Vice President of the United States; the Board further
                      certified that the persons named on the attached listing were duly elected
                      for the indicated offices, and State Proposals 20-1 and 20-2 passed. Moved
                      by Matuzak; supported by Bradshaw. Ayes: Bradshaw, Van Langevelde,
                      Matuzak. Nays: None. Abstention: Shinkle. Motion carried.

                              Time of certification: 4:34 p.m.

                      (2) The Board authorized the staff of the Bureau of Elections to represent
                      the Board in any recount of votes cast at the November 3, 2020 general


                                       BUREAU OF ELECTIONS
       RICHARD H. AUSTIN BUILDING  1ST FLOOR  430 W. ALLEGAN  LANSING, MICHIGAN 48918
                                Michigan.gov/Elections  517-335-3234
Case 2:20-cv-13134-LVP-RSW ECF No. 31-4, PageID.2258 Filed 12/02/20 Page 3 of 3

                  election. Moved by Matuzak; supported by Shinkle. Ayes: Bradshaw, Van
                  Langevelde, Matuzak, Shinkle. Nays: None. Motion carried.

                  (3) The Board requested that the Michigan Legislature conduct an in-depth
                  review of Michigan election processes and procedures to address concerns
                  that have been raised by experts and citizens about our elections in order
                  to assure our citizens that Michigan elections are accurate, transparent and
                  fully protective of all citizens constitutional rights. Moved by Shinkle;
                  supported by Matuzak. Ayes: Bradshaw, Van Langevelde, Matuzak,
                  Shinkle. Nays: None. Motion carried.

 Agenda item:     Recording the results of the November 3, 2020 special election for the
                  Michigan House of Representatives, 4th District, partial term ending January
                  1, 2021.
                  Board action on agenda item: The Board recorded the results of the
                  November 3, 2020 special election for the office of State Representative, 4th
                  District as certified by the Wayne County Board of Canvassers on
                  November 17, 2020. Moved by Shinkle; supported by Van Langevelde.
                  Ayes: Bradshaw, Van Langevelde, Matuzak, Shinkle. Nays: None. Motion
                  carried.
 Agenda item:     Such other and further business as may be properly presented to the Board.
                  Board action on agenda item: None.


 Adjourned:       9:40 p.m.



 _________________________________                      _____________________________
 Chair Bradshaw                                         Vice-Chair Van Langevelde

 _________________________________                      ______________________________
 Member Matuzak                                         Member Shinkle

 ________________________________
 Date




                                                                                            2
Case 2:20-cv-13134-LVP-RSW ECF No. 31-5, PageID.2259 Filed 12/02/20 Page 1 of 5




                            EXHIBIT 4
Case 2:20-cv-13134-LVP-RSW ECF No. 31-5, PageID.2260 Filed 12/02/20 Page 2 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-5, PageID.2261 Filed 12/02/20 Page 3 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-5, PageID.2262 Filed 12/02/20 Page 4 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-5, PageID.2263 Filed 12/02/20 Page 5 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-6, PageID.2264 Filed 12/02/20 Page 1 of 3




                             EXHIBIT 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-6, PageID.2265 Filed 12/02/20 Page 2 of 3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-6, PageID.2266 Filed 12/02/20 Page 3 of 3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2267 Filed 12/02/20 Page 1 of 55




                            EXHIBIT 6
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2268 Filed 12/02/20 Page 2 of 55




                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
                                     STATE OF MICHIGAN
                                  IN THE SUPREME COURT


  ANGELIC JOHNSON, and
  LINDA LEE TARVER,                             Supreme Court Case No. _______
             PETITIONERS,
                                                PETITION FOR
  v
                                                EXTRAORDINARY WRITS &
  JOCELYN BENSON, in her official               DECLARATORY RELIEF
  capacity as Michigan Secretary of State;
  JEANNETTE BRADSHAW, in her
  official capacity as Chair of the Board of    IMMEDIATE CONSIDERATION
  State Canvassers for Michigan; BOARD          REQUESTED FOR DECISION
  OF STATE CANVASSERS FOR                       BEFORE DECEMBER 8, 2020
  MICHIGAN; and GRETCHEN
  WHITMER, in her official capacity as
  Governor of Michigan,
                  RESPONDENTS.


  SPECIAL COUNSEL FOR THOMAS MORE SOCIETY—
  AMISTAD PROJECT

  Ian A. Northon, Esq. (P65082)                  Erin Elizabeth Mersino, Esq. (P70886)
  Gregory G. Timmer (P39396)                     GREAT LAKES JUSTICE CENTER*
  RHOADES MCKEE, PC*                             5600 W. Mt. Hope Highway
  55 Campau Avenue                               Lansing, Michigan 48917
  Suite 300                                      (517) 322-3207
  Grand Rapids, MI 49503                         erin@greatlakesjc.org
  Tel.: (616) 233-5125
  Fax: (616) 233-5269                            *for identification purposes only
  ian@rhoadesmckee.com                           COUNSEL FOR PETITIONERS
  ggtimmer@rhoadesmckee.com

  Robert J. Muise, Esq. (P62849)
  AMERICAN FREEDOM LAW CENTER*
  PO Box 131098
  Ann Arbor, Michigan 48113
  Tel: (734) 635-3756
  Fax: (801) 760-3901
  rmuise@americanfreedomlawcenter.org
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2269 Filed 12/02/20 Page 3 of 55




        1.      Petitioners Angelic Johnson and Dr. Linda Lee Tarver (collectively, “Petitioners”)




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
 sue for Extraordinary Writs against Respondents, their employees, agents, and successors in office,

 and Declaratory Relief, and in support allege the following upon information and belief:

                                         INTRODUCTION
        1.      Our constitutional republic thrives only in proportion to the integrity and accuracy

 of its elections. Elections replete with error and dishonesty threaten its survival.

        2.      Michigan citizens deserve honest, fair, and transparent elections from their state

 officials. The process should be open, and their votes should be protected with privacy.

        3.      Michigan citizens deserve a process that ensures that their legal votes count but

 illegal votes do not. In fact, the United States and Michigan Constitutions require it, and for good

 reason, as shown further in this Petition.

        4.      The Michigan Constitution provides: “All political power is inherent in the people.”

 Const 1963, art 1, § 1. In 2018, the people of this state exercised this power when they, as

 registered voters, amended the constitution by approving Proposal 3. As a result of the passage of

 Proposal 3, the Michigan Constitution now provides in relevant part:

        (1) Every citizen of the United States who is an elector qualified to vote in Michigan
        shall have the following rights:

        (a) The right, once registered, to vote a secret ballot in all elections.
                                                 ***
        (h) The right to have the results of statewide elections audited, in such manner
        as prescribed by law, to ensure the accuracy and integrity of elections.

        All rights set forth in this subsection shall be self-executing. This subsection shall
        be liberally construed in favor of voters’ rights in order to effectuate its purposes.
                                                 ***
        (2) Except as otherwise provided in this constitution or in the constitution or laws
        of the United States the legislature shall enact laws to regulate the time, place and
        manner of all nominations and elections, to preserve the purity of elections, to
        preserve the secrecy of the ballot, to guard against abuses of the elective franchise,
        and to provide for a system of voter registration and absentee voting. . . .



                                                   2
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2270 Filed 12/02/20 Page 4 of 55




 Const 1963, art 2, § 4 (emphasis added).




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
        5.      When the State legislature vests the right to vote for President in its people, as

 Michigan has done here, “the right to vote as the legislature has prescribed is fundamental; and

 one source of its fundamental nature lies in the equal weight accorded to each vote and the equal

 dignity owed to each voter.” Bush v Gore, 531 US 98, 104 (2000) (emphasis added).

        6.      “The right to vote is protected in more than the initial allocation of the franchise.

 Equal protection applies as well to the manner of its exercise. Having once granted the right to

 vote on equal terms, the State may not, by later arbitrary and disparate treatment, value one

 person’s vote over that of another. . . . It must be remembered that ‘the right of suffrage can be

 denied by a debasement or dilution of the weight of a citizen’s vote just as effectively as by wholly

 prohibiting the free exercise of the franchise.’” Bush, 531 US at 104-05 (quoting Reynolds . Sims,

 377 US 533, 555 (1964)). Permitting the counting of illegal votes creates the very debasement

 and dilution of the weight of a citizen’s legal vote that the Fourteenth Amendment prohibits.

        7.      The Michigan Constitution demands the same thing of its officials: “[n]o person

 shall be denied the equal protection of the laws; nor shall any person be denied the enjoyment of

 his civil or political rights or be discriminated against in the exercise thereof because of religion,

 race, color or national origin.” 1963 Const, art 1, § 2. Indeed, the Equal Protection Clause in the

 Michigan Constitution is coextensive with the Equal Protection Clause of the United States

 Constitution. Shepherd Montessori Ctr Milan v Ann Arbor Charter Twp, 486 Mich 311, 318; 783

 NW2d 695 (2010). Equal protection applies when a state either classifies voters in disparate ways

 or unduly restricts the right to vote. Obama for America v Husted, 697 F3d 423, 428 (CA6, 2012).

 Promote the Vote v Sec'y of State, Nos. 353977, 354096, 2020 Mich App LEXIS 4595, at *39 (Ct

 App July 20, 2020).




                                                   3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2271 Filed 12/02/20 Page 5 of 55




        8.      Likewise, Due Process and bedrock principles of fundamental fairness require this




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
 Court to look carefully behind the certification process at the actual ballot boxes, ballots, and other

 election evidence. Indeed, the Due Process Clause of the Michigan Constitution commands that

 “[n]o person shall be . . . deprived of life, liberty or property, without due process of law.” Const

 1963, art 1, § 17; see also, MCL 168.10.

        9.      This constitutional provision is nearly identical to the Due Process Clause of the

 United States Constitution, see US Const, Am XIV, § 1. Accordingly, “[t]he due process guarantee

 of the Michigan Constitution is coextensive with its federal counterpart.” Grimes v Van Hook-

 Williams, 302 Mich App 521, 530; 839 NW2d 237 (2013); Quinn v State & Governor, No. 350235,

 2020 Mich App LEXIS 5941, at *7 (Ct App Sep 10, 2020).

        10.     In Michigan, the Secretary of State, Jocelyn Benson, a registered Democrat, acting

 unilaterally and without legislative approval, flooded the electoral process for the 2020 general

 election with absentee ballots. The Secretary of State accomplished this partisan scheme by

 unilaterally sending absentee ballot request forms to every household in Michigan with a registered

 voter (no matter if the voter was still alive or lived at that address) and to non-registered voters

 who were temporarily living in Michigan or who were not United States citizens.

        11.     Respondent Benson also permitted online requests for absentee ballots without

 signature verification, thereby allowing for fraud in obtaining an absentee ballot.

        12.     Worse, Respondent Benson sent unsolicited ballots to countless thousands living in

 Michigan and in some cases to citizens of other states.

        13.     The Michigan Legislature did not approve or authorize Benson’s unilateral

 actions—and for good reason.




                                                   4
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2272 Filed 12/02/20 Page 6 of 55




        14.     Predictably, a flood of unauthorized, absentee ballots ensured the dilution of lawful




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
 votes and precipitated an unfair 2020 general election, as the evidence adduced from election day

 at the TCF Center in Detroit, Michigan proves.

        15.     There are a few exceptional cases in which the Federal Constitution imposes a duty

 or confers a power on a particular branch of a State’s government. Article II, section 1, clause 2

 is one of them. It provides that “[e]ach State shall appoint, in such Manner as the Legislature

 thereof may direct,” electors for President and Vice President. US Const art II, § 1, cl 2. As the

 Supreme Court explained in McPherson, 146 US 1 (1892), this provision of the Constitution

 “convey[s] the broadest power of determination” and “leaves it to the legislature exclusively to

 define the method” of appointment. Id. at 27. A significant departure from the legislative scheme

 for appointing Presidential electors defies this constitutional mandate.

        16.     Not even the Michigan Constitution can confer extra authority on the Secretary of

 State to change or alter the election procedures established by the State legislature. McPherson,

 146 US at 35 (acknowledging that the State legislature’s power in this area is such that it “cannot

 be taken from them or modified” even through “their state constitutions”); see also Bush v Palm

 Beach Cnty Canvassing Bd, 531 US 70; 121 S Ct 471 (2000).

        17.     And perhaps most important for purposes of the current situation, the Secretary of

 State cannot rely on the declared pandemic as a rationale for circumventing legislative intent or

 for unilaterally implementing procedures that undermined the integrity of the 2020 general

 election. Carson v Simon, No 20-3139, 2020 US App LEXIS 34184, at *17-18 (CA8, Oct. 29,

 2020) (“[T]he Secretary’s attempt to re-write the laws governing the deadlines for mail-in ballots

 in the 2020 Minnesota presidential election is invalid. However well-intentioned and appropriate




                                                  5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2273 Filed 12/02/20 Page 7 of 55




 from a policy perspective in the context of a pandemic during a presidential election, it is not the




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
 province of a state executive official to re-write the state’s election code.”).

        18.     The rule of law, as established by the United States Constitution and the Michigan

 Legislature, dictates that the Secretary of State follow these rules. There is no pandemic exception.

 See Democratic Nat’l Comm v State Legislature, No 20A66, 2020 US LEXIS 5187, at *13 (Oct

 26, 2020) (Kavanaugh, J., concurring in denial of application for stay) (“‘[T]he design of electoral

 procedures is a legislative task,’ including during a pandemic.”) (internal citation omitted).

        19.     This case seeks to protect and vindicate fundamental rights. It is a civil rights action

 brought under the Fourteenth Amendment to the United States Constitution, Article II, section 1

 of the United States Constitution, the Equal Protection and Due Process clauses of the Michigan

 Constitution, Article 2, section 4 of the Michigan Constitution, and MCL 168.479, as Petitioners

 have been “aggrieved by [a] determination made by the board of state canvassers.” Most

 important, this case seeks to restore the purity and integrity of elections in Michigan so that “We

 the people” can have confidence in their outcome, and thus, confidence that those who govern do

 so legitimately.

                                  JURISDICTION AND VENUE
        20.     This action arises under the Constitution and laws of the United States, the

 Michigan Constitution of 1963, Michigan Court Rules 7.305 and 7.306, and MCL 168.1, et seq,

 including 168.109 and 168.479.

        21.     The Michigan Constitution, Article 6, § 4 states that:

        The supreme court shall have general superintending control over all courts; power
        to issue, hear and determine prerogative and remedial writs; and appellate
        jurisdiction as provided by rules of the supreme court.

 Const 1963, art 6, § 4 (emphasis added).




                                                    6
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2274 Filed 12/02/20 Page 8 of 55




        22.     “Mandamus is properly categorized as both an ‘extraordinary’ and a ‘prerogative’




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
 writ.” O'Connell v Director of Elections, 316 Mich App 91, 100, 891 NW 2d 240, 249 (2016).

 Thus, the Supreme Court has jurisdiction to hear and determine complaints for writs of mandamus,

 although that jurisdiction may not exclusively belong to the Supreme Court. Id. at 106.

        23.     Here, MCL 168.479 expressly allows for “any person who feels aggrieved by any

 determination made by the board of state canvassers have the determination reviewed by

 mandamus or other appropriate remedy in the supreme court.” (emphasis added).

        24.     Petitioners demanded that Respondent Board of State Canvassers (“Board”)

 exercise their constitutional duty and refuse to certify the general election without first conducting

 an audit or first determining the accuracy and integrity of the underlying votes. Affidavit of Ian

 Northon; Appendix 199 at ¶3, Ex A (Petitioners’ Demand Letter to Board).

        25.     MCL 168.878 expressly requires that Petitioners challenge a determination of the

 Board of State Canvassers “by no other action than mandamus.”

        26.     Over Petitioners’ objections, Respondent Board certified the election on Monday,

 November 23, 2020, giving immediate rise to Petitioners’ aggrieved status under MCL 168.479.

        27.     Petitioners’ claims for a temporary restraining order, declaratory judgment, relief

 under MCR 7.316(A)(7), and other relief such as mandamus is also authorized by the general

 doctrine of the Separation of Powers, and the Michigan Const 1963 art 2, § 4(1)(h), which deigns

 to ensure the accuracy and integrity of elections as a fundamental right, not just for Petitioners, but

 for all citizens of Michigan.

        28.     Venue is proper because the Secretary, Board, and Governor are seated in the

 jurisdiction of this Court, and all Respondents reside and voted in the State of Michigan. Venue

 is also proper under MCL 168.1, et seq. because the Michigan Legislature delegated a specific




                                                   7
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2275 Filed 12/02/20 Page 9 of 55




 type of election dispute and controversy over ballots and other election indicia to this Court by




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
 statute. See also MCL 168.10 (allowing any single supreme court justice to issue restraining orders

 over the ballots when there is danger of mishandling).

                     NECESSITY FOR IMMEDIATE CONSIDERATION
        29.     This Court previously granted immediate consideration of election-related cases.

 Scott v Director of Elections, 490 Mich 888, 889; 804 NW 2d 119 (2011).1

        30.     Time is of the essence. Petitioners seek immediate consideration before the electors

 convene on December 8, 2020.

                                             PARTIES
        31.     Petitioner Angelic Johnson is an adult citizen of the United States and a resident of

 Macomb County, Michigan. She is a member of Black Voices for Trump (hereinafter “Black

 Voices”). She legally voted in the November 2020 General Election in the State of Michigan, and

 she was a poll challenger at the TCF Center.

        32.     Petitioner Dr. Linda Lee Tarver is an adult citizen of the United States and a resident

 of Ingham County, Michigan. Dr. Tarver is on the advisory board of Black Voices. Dr. Tarver

 legally voted in the November 2020 General Election in the State of Michigan.

        33.     Respondent Jocelyn Benson is the Michigan Secretary of State. As the Secretary

 of State, Respondent Benson is the State’s “chief election officer” with supervisory control over




 1
   See also, Order of November 23, 2020 in Constantino, et al, v City of Detroit, et al, Case Nos
 162245 & (27)(38)(39). Under a similar post-election challenge, Justice Zahra recognized in his
 concurrence: “[I] would order the most expedited consideration possible of the remaining issues.
 . . .”;“I would have this Court retain jurisdiction [] under both its appellate authority and its
 superintending authority under Const. 1963, art 6, § 4”; “Federal law imposes tight time
 restrictions on Michigan’s certification of our electors. Plaintiffs should not have to file appeals
 following our standard processes and procedure to obtain a final answer from this Court on such
 weighty issues.”


                                                  8
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2276 Filed 12/02/20 Page 10 of 55




  local election officials in the performance of their election related duties, including supervisory




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
  control over the election officials and workers at the TCF Center. MCL 168.21. Secretary Benson

  holds the power to “direct local election officials as to the proper methods of conducting elections.”

  MCL 168.31(1)(b), 168.509n. Secretary Benson is responsible for “[e]stablish[ing] a curriculum

  for comprehensive training and accreditation of all [election] officials who are responsible for

  conducting elections.” MCL 168.31(1)(j). Secretary Benson took an oath to support the United

  States and Michigan Constitution, Mich Const Art 11, § 1, and has a clear legal duty to enforce

  Michigan Election Law, the United States Constitution, and the Michigan Constitution. This clear

  legal duty involves no exercise of judgment or discretion. Secretary Benson is sued in her official

  capacity.

         34.     Respondent Board was created pursuant to the Mich Const art 2, § 7 and is required

  to follow the United States and Michigan Constitutions and Michigan Election Law.

         35.     MCL 168.22c requires the members of the Board to take the following oath prior

  to taking office: “I do solemnly swear (or affirm) that I will support the Constitution of the United

  States and the constitution of this state, and that I will faithfully discharge the duties of office.”

  Mich Const art XI, § 1.

         36.     The Board is required to “canvass the returns and determine the result of all

  elections for electors of president and vice president of the United States, state officers, United

  States senators, representatives in congress, circuit court judges, state senators, representatives

  elected by a district that is located in more than 1 county, and other officers as required by law.”

  MCL 841. Further, the Board shall record the results of a county canvass, but only upon receipt

  of a properly certified certificate of a determination from a board of country canvassers. Id.

  (emphasis added).




                                                    9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2277 Filed 12/02/20 Page 11 of 55




         37.     Respondent Jeannette Bradshaw is the Chair of the Board of State Canvassers for




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
  Michigan. The Board is supposed to certify Michigan election results when appropriate. The

  Board’s certification prompts the winning presidential candidate’s selection of the 16 Michigan

  electors. But if the election process cannot be certified, then the task reverts back to the Michigan

  Legislature under MCL 168.846 and the United States Constitution.

         38.     Respondent Gretchen Whitmer is the Governor of the State of Michigan. As

  Michigan’s chief executive, by statute, she will ostensibly transmit the State’s certified results to

  the US Department of State and Congress on or before December 8, 2020. This ministerial task is

  corrupted, however, by the subordinate executive branch election officials and Respondents’

  failure to meaningfully investigate and determine the proper lawful vote counts when the general

  election was marked with inaccuracy and loss of integrity over absentee ballots and other serious

  statutory violations such as failure to require bipartisan oversight at absent voting counting boards.

                                      STATEMENT OF FACTS
         39.     The Nation held its general election on November 3, 2020 (“Election”).

         40.     Registered Voters in Michigan allegedly cast 5,539,302 total votes for president.2

         41.     Registered Voters in Michigan allegedly cast 3,507,410 absentee ballots according

  to statewide records.

         42.     Petitioners’ experts as explained below reveal that at least 508,016 ballots in

  Michigan were unlawful and did not conform to established Michigan Election Law. See generally,

  Expert Reports of Matthew Braynard and Dr. Qianying “Jennie” Zhang, attached hereto in

  Petitioner’s Appendix 278-300.




  2
   See Secretary of State, official election results at
  https://mielections.us/election/results/2020GEN_CENR.html


                                                   10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2278 Filed 12/02/20 Page 12 of 55




         43.     This is a shocking total, exceeding 14.4% of the absentee ballots and over 9.1% of




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
  the total popular vote count.

         44.     State records also report 878,102 total votes (absentee and in person) cast in Wayne

  County, Michigan.

         45.     The TCF Center contained 134 Absent Voter Counting Boards (“AVCBs”), and it

  was the only facility within Wayne County authorized to count ballots for the City of Detroit.

         46.     Wayne County used the TCF Center in downtown Detroit to consolidate, collect,

  and tabulate all the ballots throughout the City of Detroit.

         47.     William Hartman is a member of the Wayne County Board of Canvassers. He

  determined that about 71% of Detroit’s AVCBs were left unbalanced and unexplained. See

  Affidavit of William Hartman; Appendix 17-18 at ¶6 (emphasis in original).

         48.     Monica Palmer, Chairperson of the Wayne County Board of Canvassers, said under

  oath that more than 70% of the AVCBs in Detroit did not balance and many had no explanation to

  why they did not balance. See Affidavit of Monica Palmer, Appendix 24 at ¶16.

         49.     Palmer and Hartman first refused to certify the election results based on these and

  other serious discrepancies and irregularities. Affidavit of William Hartman; Appendix 18 at ¶7.

         50.     Before the county canvassing deadline, the two Republican members of the Wayne

  County Board of Canvasser refused to certify the improper votes from Wayne County.3

         51.     The two canvassers changed their minds after being given inaccurate assurances of

  a state-wide audit and under duress, only to change them again the next day once they were safely




  3
    After being harassed and berated for several hours, and based on assurances of a full and
  independent audit, the two Republican Wayne County Board of Canvasser Members capitulated
  under inaccurate inducement, duress, and coercion. See Affidavits of Palmer and Hartmann, supra.


                                                   11
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2279 Filed 12/02/20 Page 13 of 55




  outside and had consulted with independent counsel. Affidavit of William Hartman; Appendix




                                                                                                             RECEIVED by MSC 11/26/2020 2:44:12 AM
  19 at ¶12; Affidavit of Monica Palmer, Appendix 24 at ¶20.

          52.     Among other problems, Palmer and Hartmann “found” 14,000 unaccounted for

  votes, which ostensibly changed the outcome of at least one judicial race, but left unresolved many

  unanswered questions.

          53.     Other eyewitnesses as outlined below and in the attached Appendix saw serious

  irregularities in Detroit, elsewhere in Wayne County, and throughout the State.

  I.      Respondents’ Failure to Allow Meaningful Observation Offends the State
          Statute and the Michigan and Federal Constitutions.

          54.     Michigan law generally allows the public the right to observe the counting of

  ballots. See MCL 168.765a(12)(“At all times, at least 1 election inspector from each major political

  party must be present at the absent voter counting place and the policies and procedures adopted

  by the secretary of state regarding the counting of absent voter ballots must be followed.”).

          55.     The Michigan Constitution provides all lawful voters with “[t]he right to have the

  results of statewide elections audited, in such a manner as prescribed by law, to ensure the accuracy

  and integrity of elections.” Const 1963, art 2, § 4(1)(h).

          56.     Indeed, “[a]ll rights set forth in this subsection shall be self-executing. This

  subsection shall be liberally construed in favor of voters’ rights in order to effectuate its purposes.”

  Id. (emphasis added).

          57.     The public’s right to observe applies to counting both in-person and absentee

  ballots.4


  4
   Regrettably, Defendants and their agents have exclusive possession of the ballots, ballot boxes,
  and other indicia of voting irregularities so a meaningful audit cannot timely occur. Normally, “[a]
  person requesting access to voted ballots is entitled to a response from the public body within 5 to



                                                    12
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2280 Filed 12/02/20 Page 14 of 55




         58.     Respondents and their agents failed to grant meaningful observation opportunities




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
  to the public over the absentee ballots. See Affidavit of Angelic Johnson, Appendix 26 at ¶12;

  Affidavit of Zachary C. Larsen, Appendix 8 at ¶¶37-55; Affidavit of G Kline Preston IV,

  Appendix 53 at ¶8; Affidavit of Articia Boomer, Appendix 65 at ¶21; Affidavit of Phillip

  O’Halloran, Appendix 74 at ¶¶18-19; Affidavit of Robert Cushman, Appendix 95 at ¶3; Affidavit

  of Jennifer Seidl, Appendix 97 at ¶6; Affidavit of Andrew Sitto, Appendix 58 at ¶¶23; Affidavit

  of Kristina Karamo, Appendix 61 at ¶5; Affidavit of Jennifer Seidl, Appendix 101 at ¶35, 102 at

  ¶42; Affidavit of Cassandra Brown Appendix 109 at ¶33; Affidavit of Adam di Angeli, Appendix

  122 at ¶30; Affidavit of Kayla Toma Appendix 144 at ¶¶14-15, 146 at ¶21, 147 at ¶¶31-32;

  Affidavit of Matthew Mikolajczak, Appendix 156; Affidavit of Braden Giacobazzi, Appendix

  161 at ¶¶3, 5, 162 at ¶8; Affidavit of Kristy Klamer Appendix 172 at ¶¶4-5, 173 at ¶¶6-9.

         59.     Wayne County is the most populous county in Michigan.

         60.     Detroit is the largest city in Wayne County.

         61.     The City of Detroit’s observation procedures, for example, failed to ensure

  transparency and integrity as it did not allow the public to see election officials during key points

  of absentee ballot processing in the AVCBs at TCF Arena (f/k/a Cobo Hall). Id.

         62.     These irregularities were repeated elsewhere in Wayne County, including in Canton

  Township, and throughout the State. See generally, Affidavits of Cassandra Brown Appendix 109

  at ¶34; Lucille Ann Huizinga, Appendix 185 at ¶31; Laurie Ann Knott, Appendix 180 at ¶¶34-

  35; Marilyn Jean Nowak Appendix 189 at ¶17; Marlene K. Hager, Appendix 192 at ¶¶19-23; and




  10 business days; however, the public body in possession of the ballots may not provide access for
  inspection or copying until 30 days after certification of the election by the relevant board of
  canvassers.” Op.Atty.Gen.2010, No. 7247, 2010 WL 2710362.


                                                   13
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2281 Filed 12/02/20 Page 15 of 55




  Sandra Sue Workman Appendix 198 at ¶33 (allegedly sending ballots from Grand Rapids to TCF




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
  Center to be processed and counted).

           63.   For instance, when absentee ballots arrived, the ballots should have been in an

  envelope, signed, sealed (and delivered) by the actual voter. Often it was not.

           64.   Ballots were taken from their envelopes and inspected to determine whether any

  deficiencies would obstruct the ballot from being fed through a tabulation machine. If any

  deficiencies existed (or were created by tampering), the ballot was hand duplicated.

           65.   There are credible allegations that Democrat officials and election workers

  repeatedly scanned ballots in high-speed scanners, often counting the same ballot more than once.

  Affidavit of Articia Boomer, Appendix 64 at ¶¶10-11, 13; Affidavit of William Carzon, Appendix

  140 at ¶8; Affidavit of Matthew Mikolajczak Appendix 154; Affidavit of Melissa Carone,

  Appendix 159 at ¶¶3-4.

           66.   The evidence will also show that these hand duplication efforts ignored the

  legislative mandate to have one person from each major party sign every duplicated vote (i.e., one

  Republican and one Democrat had to sign each “duplicated” ballot and record it in the official poll

  book).

           67.   Several poll watchers, inspectors, and other whistleblowers witnessed the surge of

  unlawful practices described above. Affidavit of Melissa Carone, Appendix 159 at ¶9.

           68.   The evidence shows the unlawful practices provided cover for careless or

  unscrupulous officials or workers to mark choices for any unfilled elections or questions on the

  ballot, potentially and substantially affecting down ballot races where there are often significant

  undervotes, or causing the ballots to be discarded due to overvotes.




                                                  14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2282 Filed 12/02/20 Page 16 of 55




  II.    Summary of Election Malfeasance at the TCF Center Shows Widespread




                                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
         Problems that only this Court can Alleviate in the Short Term.

         69.     There were many issues of mistake, fraud, and other malfeasance at the TCF Center

  during the Election and during the counting process thereafter.

         70.     On election day, election officials at the TCF Center systematically processed and

  counted ballots from voters whose names failed to appear in either the Qualified Voter File

  (“QVF”) or in the supplemental sheets. When a voter’s name could not be found, the election

  worker assigned the ballot to a random name already in the QVF to a person who had not voted.

  See Affidavit of Zachary C. Larsen, Appendix 7 at ¶33; Affidavit of Robert Cushman, Appendix

  95 at ¶7.

         71.     On election day, election officials at the TCF Center instructed election workers to

  not verify signatures on absentee ballots, to backdate absentee ballots, and to process such ballots

  regardless of their validity. See Affidavit of Jessy Jacobs, Appendix 14 at ¶15.

         72.     After the statutory deadlines passed and local officials had announced the last

  absentee ballots had been received, another batch of unsecured and unsealed ballots, without

  envelopes, arrived in unsecure trays at the TCF Center.

         73.     There were tens of thousands of these late-arriving absentee ballots, and apparently

  every ballot was counted and attributed only to Democratic candidates. See Affidavit of John

  McGrath Appendix 135 at ¶8.

         74.     Election officials at the TCF Center instructed election workers to process ballots

  that appeared after the election deadline and to inaccurately report or backdate those ballots as

  having been received before the November 3, 2020, deadline. See Affidavit of Jessy Jacobs,

  Appendix 14 at ¶17.




                                                  15
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2283 Filed 12/02/20 Page 17 of 55




         75.     Election officials at the TCF Center systematically used inaccurate information to




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
  process ballots. Affidavit of Cassandra Brown, Appendix 109 at ¶33.

         76.     Many times, the election workers overrode the software by inserting new names

  into the QVF after the election deadline or recording these new voters as having a birthdate of

  “1/1/1900,” which is the “default” birthday. See Affidavit of John McGrath Appendix 135 at ¶8;

  Affidavit of Kristina Karamo Appendix 61 at ¶6; Affidavit of Robert Cushman, Appendix 95 at

  ¶¶10-12, 96 at ¶16; Affidavit of Jennifer Seidl, Appendix 103 at ¶¶52-53; Affidavit of Braden

  Giacobazzi Appendix 163 at ¶10; Affidavit of Kristy Klamer Appendix 174 at ¶13.

         77.     Each day before the election, City of Detroit election workers and employees

  coached voters to vote for Joe Biden and the Democratic Party candidates. See Affidavit of Jessy

  Jacobs, Appendix 13 at ¶8.

         78.     These workers, employees, and so-called consultants encouraged voters to vote a

  straight Democratic Party ticket. These election workers went over to the voting booths with voters

  to watch them vote and to coach them as to which candidates they should vote for. See Affidavit

  of Jessy Jacobs, Appendix 13 at ¶8.

         79.     Before and after the statutory deadline, unsecured ballots arrived at the TCF Center

  loading garage, loose on the floor not in sealed ballot boxes—with no chain of custody and often

  with no secrecy envelopes. Affidavit of Articia Boomer, Appendix 63 at ¶8, 64 at ¶¶9, 18.

         80.     Election officials and workers at the TCF Center duplicated ballots by hand without

  allowing poll challengers to check if the duplication was accurate. See Affidavit Andrew Sitto,

  Appendix 57 at ¶9; Affidavit of Phillip O’Halloran Appendix 75 at ¶22; Affidavit of Eugene

  Dixon, Appendix 113 at ¶5.




                                                  16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2284 Filed 12/02/20 Page 18 of 55




         81.     In fact, election officials repeatedly obstructed poll challengers from observing.




                                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
  See Affidavit of Zachary C. Larsen, Appendix 8-11 at ¶¶37-55; Affidavit of Janice Hermann,

  Appendix 81 at ¶5; Affidavit of Jennifer Seidl, Appendix 100 at ¶29, 102 at ¶42; Affidavit of

  Cassandra Brown, Appendix 109 at ¶33.

         82.     Election officials violated the plain language of the law MCL 168.765a by

  permitting thousands of ballots to be filled out by hand and duplicated on site without oversight

  from bipartisan poll challengers.

         83.     After poll challengers started uncovering the statutory violations at the TCF Center,

  election officials and workers locked credentialed challengers out of the counting room so they

  could not observe the process, during which time tens of thousands of ballots, if not more, were

  improperly processed. See Affidavit of Zachary C. Larsen, Appendix 8-11 at ¶¶37-55; Affidavit

  of Janice Hermann, Appendix 81 at ¶5; Affidavit of Jennifer Seidl, Appendix 100 at ¶29, 101 at

  ¶32, 102 at ¶42; Affidavit of Cassandra Brown, Appendix 109 at ¶¶33; Affidavit of Anna England,

  Appendix 115 at ¶¶5,7; Affidavit of Matthew Mikolajczak Appendix 155; Affidavit of Braden

  Giacobazzi, Appendix 162 at ¶6.

  III.   Suspicious Funding and Training of Election Workers

         84.     In September, the Detroit City council approved a $1 million contract for the

  staffing firm P.I.E. Management, LLC to hire up to 2,000 workers to work the polls and to staff

  the ballot counting machines at the TCF Center. P.I.E. Management, LLC is owned and controlled

  by a Democratic Party operative.

         85.     A week after approval, P.I.E. Management, LLC began advertising for workers,

  stating, “Candidates must be 16 years or older. Candidates are required to attend a 3-hour training

  session before the General Election. The position offers two shifts and pay-rates: 1) From 7 am to



                                                  17
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2285 Filed 12/02/20 Page 19 of 55




  7 pm at $600.00; and 2) From 10 pm to 6 am at $650.” Consequently, these temporary workers




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
  were earning at least $50 per hour—far exceeding prevailing rates at most rural communities.

         86.     Upon information and belief, the evidence will show that this money and much

  more came from a single private source: Mark Zuckerberg and his spouse, through the charity

  called CTCL, which paid over $400 million nationwide to Democrat-favoring election officials

  and municipalities. See generally, Expert Report of James Carlson, Appendix 245-276.

         87.     The improper private funding to Michigan exceeded $9.8 million. Id. at 252 and

  255.

  IV.    Forging Ballots on the QVF

         88.     Whistleblowers observed election officials processing ballots at the TCF Center

  without confirming that the voter was eligible to vote. See Affidavit of Zachary C. Larsen,

  Appendix 4 at ¶12.

         89.     Whistleblowers observed election officials assigning ballots to different voters,

  causing a ballot being counted for a non-eligible voter by assigning it to a voter in the QVF who

  had not yet voted. See Affidavit of John McGrath Appendix 135 at ¶8; Affidavit of Kristina

  Karamo Appendix 61 at ¶6; Affidavit of Robert Cushman, Appendix 95 at ¶¶10-12, 96 at ¶16;

  Affidavit of Jennifer Seidl, Appendix 103 at ¶¶52-53; Affidavit of Braden Giacobazzi Appendix

  163 at ¶10; Affidavit of Kristy Klamer Appendix 174 at ¶13.

  V.     Changing Dates on Ballots

         90.     All lawful absentee ballots were supposed to be in the QVF system by 9:00 p.m. on

  November 3, 2020.

         91.     This deadline had to bet met to ensure an accurate final list of absentee voters who

  returned their ballots before the statutory deadline of 8:00 p.m. on November 3, 2020.


                                                  18
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2286 Filed 12/02/20 Page 20 of 55




           92.   To have enough time to process the absentee ballots, Respondents told polling




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
  locations to collect the absentee ballots from the drop-boxes every hour on November 3, 2020.

           93.   On November 4, 2020, a City of Detroit election whistleblower at the TCF Center

  was told to improperly pre-date the receive date for absentee ballots that were not in the QVF as

  if they had been received on or before November 3, 2020. The Whistleblower swore she was told

  to alter the information in the QVF to inaccurately show that the absentee ballots had been timely

  received. She estimates that this was done to thousands of ballots. See Affidavit of Jessy Jacobs,

  Appendix 14 at ¶17.

  VI.      Double Voting

           94.   An election worker in the City of Detroit observed several people who came to the

  polling place to vote in-person, but they had already applied for an absentee ballot. See Affidavit

  of Jessy Jacobs, Appendix 13 at ¶10; Affidavit of Anna England, Appendix 124-125 at ¶45.

           95.   Election officials allowed these people to vote in-person, and they did not require

  them to return the mailed absentee ballot or sign an affidavit that the voter lost or “spoiled” the

  mailed absentee ballot as required by law and policy.

           96.   This illicit process allowed people to vote in person and to send in an absentee

  ballot, thereby voting twice. This “double voting” was made possible by the unlawful ways in

  which election officials were counting and inputting ballots at the TCF Center from across the

  City’s several polling places.

           97.   The Secretary of State’s absentee ballot scheme exacerbated this “double voting,”

  as set forth further in this Petition. See also, Expert Report of Matthew Braynard, Appendix 282

  at ¶6.




                                                  19
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2287 Filed 12/02/20 Page 21 of 55




  VII.   First Wave of New Ballots




                                                                                                      RECEIVED by MSC 11/26/2020 2:44:12 AM
         98.    Early in the morning of November 4, 2020, tens of thousands of ballots were

  suddenly brought into the counting room at the TCF Center through the back door. See Affidavit

  of John McGrath Appendix 134 at ¶4 (around 3:00 a.m.); Affidavit of Articia Boomer, Appendix

  64 at ¶18 (around 4:00 a.m.); Affidavit of William Carzon, Appendix 141 at ¶11 (around 4:00

  a.m.); Affidavit Andrew Sitto, Appendix 57 at ¶16 (alleges about 4:30 a.m.).

         99.    These new ballots were brought to the TCF Center by vehicles with out-of-state

  license plates. See Affidavit of Andrew Sitto, Appendix 57 at ¶15.

         100.   Whistleblowers claim that all of these new ballots were cast for Joe Biden. See

  Affidavit of Andrew Sitto, Appendix 57 at ¶¶17-18.

         101.   Upon information and belief, inexplicably, these ballots still do not share or have

  the markings establishing the proper chain of custody from valid precincts and clerks and are

  among the approximately 70% of unmatched AVCB errors identified by Palmer and Hartmann.

  VIII. Second Wave of New Ballots

         102.   The ballot counters needed to check every ballot to confirm that the name on the

  ballot matched the name on the electronic poll list—the list of all persons who had registered to

  vote on or before November 1, 2020 (the QVF).

         103.   The ballot counters were also provided with supplemental sheets which had the

  names of all persons who had registered to vote on either November 2, 2020 or November 3, 2020.

         104.   The validation process for a ballot requires the name on the ballot match with a

  registered voter on either the QVF or the supplemental sheets.

         105.   At around 9:00 p.m. on Wednesday, November 4, 2020, several more boxes of

  ballots were brought to the TCF Center. This was a second wave of new ballots.



                                                 20
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2288 Filed 12/02/20 Page 22 of 55




            106.   Election officials instructed the ballot counters to use the “default” date of birth of




                                                                                                             RECEIVED by MSC 11/26/2020 2:44:12 AM
  January 1, 1900, on all of these newly appearing ballots. See Affidavit of John McGrath Appendix

  135 at ¶8; Affidavit of Kristina Karamo Appendix 61 at ¶6; Affidavit of Robert Cushman,

  Appendix 95 at ¶¶10-12, 96 at ¶16; Affidavit of Jennifer Seidl, Appendix 103 at ¶¶52-53;

  Affidavit of Braden Giacobazzi Appendix 163 at ¶10; Affidavit of Kristy Klamer Appendix 174

  at ¶13.

            107.   None of the names on these new ballots corresponded with any registered voter on

  the QVF or the supplemental sheets. See Affidavit of John McGrath, Appendix 135 at ¶¶7, 14,

  136 at ¶¶16-18.

            108.   Despite election rules requiring all absentee ballots to be inputted into the QVF

  system before 9:00 p.m. the day before, election workers inputted these new ballots into the QVF,

  manually adding each voter to the list after the deadline.

            109.   Upon information and belief, almost all of these new ballots were entered into the

  QVF using the “default” date of birth of January 1, 1900. See Affidavit of John McGrath,

  Appendix 135 at ¶8; Affidavit of Kristina Karamo, Appendix 61 at ¶6; Affidavit of Robert

  Cushman, Appendix 95 at ¶¶10-12, 96 at ¶16; Affidavit of Jennifer Seidl, Appendix 103 at ¶¶52-

  53; Affidavit of Braden Giacobazzi, Appendix 163 at ¶10; Affidavit of Kristy Klamer, Appendix

  174 at ¶13.

            110.   These newly received ballots were either fabricated or apparently cast by persons

  who were not registered to vote before the polls closed at 8:00 p.m. on election day.

            111.   Upon information and belief, inexplicably, these ballots still do not share or have

  the markings establishing the proper chain of custody from valid precincts and clerks and are

  among the approximately 70% of unmatched AVCB errors identified by Palmer and Hartmann.




                                                     21
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2289 Filed 12/02/20 Page 23 of 55




  See generally Affidavits of Monica Palmer and William Hartman, Appendix 17 at ¶6 and 24 at




                                                                                                    RECEIVED by MSC 11/26/2020 2:44:12 AM
  ¶14.

         112.   This means there were more votes tabulated than there were ballots in over 71% of

  the 134 AVCBs in Detroit. That equates to over 95 AVCB being significantly “off.” Id.

         113.   According to public testimony before the state canvassers on November 23, City of

  Detroit Election Consultant Daniel Baxter admitted in some instances the imbalances exceeded

  600 votes per AVCB. He did not reveal the total disparity.

  IX.    Concealing the Malfeasance in Violation of Michigan law.

         114.   Many election challengers were denied access to observe the counting process by

  election officials at the TCF Center. See Affidavit of Angelic Johnson, Appendix 26 at ¶12;

  Affidavit of Zachary C. Larsen, Appendix 8 at ¶¶37-55; Affidavit of G Kline Preston IV,

  Appendix 53 at ¶8; Affidavit of Articia Boomer, Appendix 65 at ¶21; Affidavit of Phillip

  O’Halloran, Appendix 74 at ¶¶18-19; Affidavit of Robert Cushman, Appendix 95 at ¶3; Affidavit

  of Jennifer Seidl, Appendix 97 at ¶6; Affidavit of Andrew Sitto, Appendix 58 at ¶23; Affidavit

  of Kristina Karamo, Appendix 61 at ¶5; Affidavit of Jennifer Seidl, Appendix 101 at ¶35, 102 at

  ¶42; Affidavit of Cassandra Brown Appendix 109 at ¶33; Affidavit of Adam di Angeli Appendix

  122 at ¶30; Affidavit of Kayla Toma Appendix 144 at ¶¶14-15, 146 at ¶21, 147 at ¶¶31-32;

  Affidavit of Matthew Mikolajczak Appendix 156; Affidavit of Braden Giacobazzi Appendix 161

  at ¶¶3, 5, 162 at ¶8; Affidavit of Kristy Klamer Appendix 172 at ¶¶4-5, 173 at ¶¶6-9.

         115.   After denying access to the counting rooms, election officials at the TCF Center

  used large pieces of cardboard to block the windows to the counting room, thereby preventing

  anyone from watching the ballot counting process. See Affidavit of Zachary C. Larsen, Appendix




                                                 22
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2290 Filed 12/02/20 Page 24 of 55




  10 at ¶52; Affidavit of John McGrath Appendix 135 at ¶10; Affidavit of Andrew Sitto, Appendix




                                                                                                       RECEIVED by MSC 11/26/2020 2:44:12 AM
  58 at ¶22.

         116.    Respondents have continued to conceal their efforts by refusing meaningful

  bipartisan access to inspect the ballots. Even if Republicans were involved in oversight roles by

  statute (such as with the Wayne County Canvassing Board), the Republican members have been

  harassed, threatened, and doxed (including publicly revealing where their children go to school)

  to pressure them to capitulate and violate their statutory duties. This conduct is beyond the pale

  and shocking to the conscience. See Affidavit of William Hartman; Appendix 18 at ¶8; Affidavit

  of Monica Palmer, Appendix 24-25 at ¶¶18-22, and 24; Affidavit of Dr. Phillip O’Halloran,

  Appendix 76 at ¶24-25; Affidavit of Jennifer Seidl, Appendix 99 at ¶23, 100 at ¶¶27, 30-31, 101

  at ¶¶36-37; Affidavit of Eugene Dixon, Appendix 114 at ¶9; Affidavit of Matthew Mikolajczak,

  Appendix 156; Affidavit of Mellissa Carone Appendix 160 at ¶12; Affidavit of Braden

  Giacobazzi, Appendix 161 at ¶3, 162 at ¶7, 163 at 12, 164 at ¶¶12-14; Affidavit of Kaya Toma

  Appendix 144 at ¶15; Affidavit of Kristy Klamer Appendix 172 at ¶¶4-5, 173 at ¶¶6-9.

  X.     Unsecured QVF Access further Violating MCL 168.765a, et seq.

         117.    Whenever an absentee voter application or in-person absentee voter registration

  was finished, election workers at the TCF Center were instructed to input the voter’s name,

  address, and date of birth into the QVF system.

         118.    The QVF system can be accessed and edited by any election processor with proper

  credentials in the State of Michigan at any time and from any location with Internet access.

         119.    This access permits anyone with the proper credentials to edit when ballots were

  sent, received, and processed from any location with Internet access.




                                                    23
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2291 Filed 12/02/20 Page 25 of 55




         120.    Many of the counting computers within the counting room had icons that revealed




                                                                                                       RECEIVED by MSC 11/26/2020 2:44:12 AM
  that they were connected to the Internet.

         121.    Respondent Benson executed a contract to give a private partisan group, Rock the

  Vote, unfettered real-time access to Michigan’s QVF. See Rock the Vote Agreement, Appendix

  327.

         122.    She sold or gave Michigan citizens’ private voter information to private groups in

  furtherance of her own partisan goals.

         123.    Benson and the State repeatedly concealed this unlawful contract and have refused

  to tender a copy despite several lawful requests for the government contract under FOIA.

         124.    Improper access to the QVF was one of the chief categories of serious concern

  identified by the Michigan Auditor General’s Report, Appendix 207 at material finding #2.

         125.    Upon information and belief, Benson made it worse, not better. In the most

  charitable light, this was incredibly naïve. More cynically, Benson likely acted in furtherance of

  her partisan political goals and in dereliction of her statutory and constitutional duties.

  XI.    Unsecured Ballots

         126.    A poll challenger witnessed tens of thousands of ballots, and possibly more, being

  delivered to the TCF Center that were not in any approved, sealed, or tamper-proof container.

         127.    Large quantities of ballots were delivered to the TCF Center in what appeared to

  be mail bins with open tops. See Affidavit of Daniel Gustafson, Appendix 112 at ¶¶4-6; see the

  photo of the TCF Center below:




                                                    24
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2292 Filed 12/02/20 Page 26 of 55




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
         128.    These ballot bins and containers did not have lids, were unsealed, and could not

  have a metal seal. See Affidavit of Rhonda Webber, Appendix 43 at ¶3.

         129.    Some ballots were found unsecured on the public sidewalk outside the Department

  of Elections in the City of Detroit, reinforcing the claim that boxes of ballots arrived at the TCF

  Center unsealed, with no chain of custody, and with no official markings. A photograph of ballots

  found on the sidewalk outside the Department of Elections appears below:




         130.    The City of Detroit held a drive-in ballot drop off where individuals would drive

  up and drop their ballots into an unsecured tray. No verification was done. This was not a secured

  drop-box with video surveillance. To encourage this practice, free food and beverages were

  provided to those who dropped off their ballots using this method. See Affidavit of Cynthia Cassell

  Appendix 28 at ¶3 and 29 ¶¶9-10.




                                                  25
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2293 Filed 12/02/20 Page 27 of 55




  XII.   Breaking the Seal of Secrecy Undermines Constitutional Liberties under




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
         Const Art 2, § 4(1)(a).

         131.    Many times, election officials at the TCF Center broke the seal of secrecy for ballots

  to check which candidates the individual voted for on his or her ballot, thereby violating the voter’s

  expectation of privacy. See Affidavit of Zachary C. Larsen; Appendix 5 at ¶16-18, 20.

         132.    Voters in Michigan have a constitutional right to open elections, and the Michigan

  Legislature provided them the right to vote in secret. Respondents’ conduct, together with others,

  violates both of these hallmark principles. See Affidavit of Jennifer Seidl, Appendix 99 at ¶18.

         133.    In Michigan, it is well-settled that the election process is supposed to be transparent

  and the voter’s ballot secret, not the other way around.

         134.    Here, Respondents’ absentee ballot scheme has improperly revealed voters’

  preferences exposing Petitioners’ and similarly-situated voters to dilution or spoliation while

  simultaneously obfuscating the inner workings of the election process.

         135.    Now the Respondents seek to perform an “audit” on themselves.

  XIII. Statewide Irregularities Over Absentee Ballots Reveal Widespread Mistake or
        Fraud.

         136.    Whenever a person requested an absentee ballot either by mail or in-person, that

  person needed to sign the absentee voter application.

         137.    When the voter returned their absentee ballot to be counted, the voter was required

  to sign the outside of the envelope that contained the ballot.

         138.    Election officials who process absentee ballots are required to compare the

  signature on the absentee ballot application with the signature on the absentee ballot envelope. See

  Affidavit of Jennifer Seidl, Appendix 103 at ¶60.




                                                   26
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2294 Filed 12/02/20 Page 28 of 55




         139.    Election officials at the TCF Center, for example, instructed workers not to validate




                                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
  or compare signatures on absentee ballot applications and absentee ballot envelopes to ensure their

  authenticity and validity. See Affidavit of Jessy Jacobs, Appendix 14 at ¶15.

         140.    Michigan law requires absentee votes to be counted by election inspectors in a

  particular manner. It requires, in relevant part:

         (10) The oaths administered under subsection (9) must be placed in an envelope
         provided for the purpose and sealed with the red state seal. Following the election,
         the oaths must be delivered to the city or township clerk. Except as otherwise
         provided in subsection (12), a person in attendance at the absent voter counting
         place or combined absent voter counting place shall not leave the counting place
         after the tallying has begun until the polls close. Subject to this subsection, the
         clerk of a city or township may allow the election inspectors appointed to an absent
         voter counting board in that city or township to work in shifts. A second or
         subsequent shift of election inspectors appointed for an absent voter counting board
         may begin that shift at any time on election day as provided by the city or township
         clerk. However, an election inspector shall not leave the absent voter counting
         place after the tallying has begun until the polls close. If the election inspectors
         appointed to an absent voter counting board are authorized to work in shifts, at no
         time shall there be a gap between shifts and the election inspectors must never leave
         the absent voter ballots unattended. At all times, at least 1 election inspector
         from each major political party must be present at the absent voter counting
         place and the policies and procedures adopted by the secretary of state
         regarding the counting of absent voter ballots must be followed. A person who
         causes the polls to be closed or who discloses an election result or in any manner
         characterizes how any ballot being counted has been voted in a voting precinct
         before the time the polls can be legally closed on election day is guilty of a felony.

  MCL 168.765a (10) (emphasis added).

         141.    Under MCL 168.31, the Secretary of State can issue instructions and rules

  consistent with Michigan statutes and the Constitution that bind local election authorities.

  Likewise, under MCL 168.765a(13), the Secretary can develop instructions consistent with the

  law for the conduct of Absent Voter Counting Boards (“AVCB”) or combined AVCBs. “The

  instructions developed under [] subsection [13] are binding upon the operation of an absent voter

  counting board or combined absent voter counting board used in an election conducted by a county,

  city, or township.” MCL 168.765a(13).


                                                      27
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2295 Filed 12/02/20 Page 29 of 55




         142.    Benson also promulgated an election manual that requires bipartisan oversight:




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
         Each ballot rejected by the tabulator must be visually inspected by an election
         inspector to verify the reason for the rejection. If the rejection is due to a false
         read the ballot must be duplicated by two election inspectors who have
         expressed a preference for different political parties. Duplications may not be
         made until after 8 p.m. in the precinct (place the ballot requiring duplication in the
         auxiliary bin). At an AV counting board duplications can be completed throughout
         the day. NOTE: The Bureau of Elections has developed a video training series that
         summarizes key election day management issues, including a video on Duplicating
         Ballots. These videos can be accessed at the Bureau of Elections web site at
         www.michigan.gov/elections; under “Information for Election Administrators”;
         Election Day Management Training Videos. Election Officials Manual, Michigan
         Bureau of Elections, Chapter 8, last revised October 2020.

  https://www.michigan.gov/documents/sos/VIII_Absent_Voter_County_Boards_265998_7.pdf
  (emphasis added).

         143.    Election officials at the TCF Center flouted § 168.765a because there were not, at

  all times, at least one inspector from each political party at the absentee voter counting place.

  Rather, the many tables assigned to precincts under the authority of the AVCB were staffed by

  inspectors for only one party. Those inspectors alone were deciding on the processing and

  counting of ballots. See Affidavit of Jennifer Seidl, Appendix 98 at ¶9; Affidavit of Eugene

  Dixon, Appendix 113 at ¶5; Affidavit of Mellissa Carone, Appendix 159 at ¶5.

         144.    This processing included the filling out of brand new “cure” or “duplicate” ballots.

  The process the election officials sanctioned worked in this way. When an absentee ballot was

  processed and approved for counting, it was fed into a counting machine. Some ballots were

  rejected—that is, they were a “false read”—because of tears, staining (such as coffee spills), over-

  votes, and other errors. In some of these cases, inspectors could visually inspect the rejected ballot

  and determine what was causing the machine to find a “false read.” When this happened, the

  inspectors could duplicate the ballot, expressing the voter’s intent in a new ballot that could then

  be fed into the machine and counted.




                                                   28
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2296 Filed 12/02/20 Page 30 of 55




         145.    Under § 168.765a and the Secretary of State’s controlling manual, as cited above,




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
  an inspector from each major party must be present and must sign to show that they approve of the

  duplication.

         146.    Rather than following this controlling mandate, the AVCB was allowing a

  Democratic Party inspector only to fill out a duplicate. Republicans would sign only “if possible.”

  See Affidavit of Patricia Blackmer, Appendix 90 at ¶11. A photograph evidencing this illicit

  process appears below:




         147.    The TCF Center election officials allowed hundreds or thousands of ballots to be

  “duplicated” solely by the Democratic Party inspectors and then counted in violation of Michigan

  election law. See Affidavit of Zachary C. Larsen, Appendix 8-11 at ¶¶37-55; Affidavit of Janice

  Hermann, Appendix 81 at ¶¶4-5; Affidavit of Jennifer Seidl, Appendix 100 at ¶29, 102 at ¶42;

  Affidavit of Cassandra Brown, Appendix 109 at ¶¶33; Affidavit of Phillip O’Halloran, Appendix

  75 at ¶22; Affidavit of Anna England, Appendix 115 at ¶8.

         148.    According to eyewitness accounts, election officials at the TCF Center

  habitually and systematically disallowed election inspectors from the Republican Party to be

  present in the voter counting place and refused access to election inspectors from the




                                                  29
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2297 Filed 12/02/20 Page 31 of 55




  Republican party to be within a close enough distance from the absentee voter ballots to see




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
  for whom the ballots were cast.

         149.    Election officials at the TCF Center refused entry to official election inspectors

  from the Republican Party into the counting place to observe the counting of absentee voter ballots.

  Election officials even physically blocked and obstructed election inspectors from the Republican

  party by adhering large pieces of cardboard to the transparent glass doors so the counting of absent

  voter ballots was not viewable. See Affidavit of Zachary C. Larsen, Appendix 8-11 at ¶¶37-55;

  Affidavit of Janice Hermann, Appendix 81 at ¶5; Affidavit of Jennifer Seidl, Appendix 100 at

  ¶29, 101 at ¶32, 102 at ¶42; Affidavit of Cassandra Brown, Appendix 109 at ¶¶33; Affidavit of

  Anna England, Appendix 115 at ¶¶5,7; Affidavit of Matthew Mikolajczak, Appendix 155;

  Affidavit of Braden Giacobazzi, Appendix 162 at ¶6.

         150.    Absentee ballots from military members, who tend to vote Republican in the

  general elections, were counted separately at the TCF Center. All (100%) of the military absentee

  ballots had to be duplicated by hand because the form of the ballot was such that election workers

  could not run them through the tabulation machines used at the TCF Center. See Affidavit of Janice

  Hermann, Appendix 82 at ¶16.

         151.    These military ballots were supposed to be the last ones counted, but there was

  another large drop of ballots that occurred during the counting of the military absentee ballots. Id.

  see also, Affidavit of Robert Cushman, Appendix 95 at ¶¶4-5.

         152.    Worse, the military absentee ballot count at the TCF Center occurred after the

  Republican challengers and poll watchers were kicked out of the counting room. Id. Affidavit of

  Jennifer Seidl, Appendix 102 at ¶42.




                                                   30
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2298 Filed 12/02/20 Page 32 of 55




            153.   The Michigan Legislature also requires City Clerks to post the following




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
  absentee voting information anytime an election is conducted that involves a state or federal

  office:

            a.      The clerk must post before 8:00 a.m. on Election Day: 1) the number of
            absent voter ballots distributed to absent voters 2) the number of absent voter ballots
            returned before Election Day and 3) the number of absent voter ballots delivered
            for processing.
            b.      The clerk must post before 9:00 p.m. on Election Day: 1) the number of
            absent voter ballots returned on Election Day 2) the number of absent voter ballots
            returned on Election Day which were delivered for processing 3) the total number
            of absent voter ballots returned both before and on Election Day and 4) the total
            number of absent voter ballots returned both before and on Election Day which
            were delivered for processing.
            c.      The clerk must post immediately after all precinct returns are complete: 1)
            the total number of absent voter ballots returned by voters and 2) the total number
            of absent voter ballots received for processing.

  See MCL 168.765(5).

            154.   Upon information and belief, the clerk for the City of Detroit failed to post by 8:00

  a.m. on “Election Day” the number of absentee ballots distributed to absent voters and failed to

  post before 9:00 p.m. the number of absent voter ballots returned both before and on “Election

  Day.”

            155.   According to Michigan Election law, all absentee voter ballots must be returned to

  the clerk before polls close at 8 p.m. MCL 168.764a. Any absentee voter ballots received by the

  clerk after the close of the polls on election day should not be counted.

            156.   The Michigan Legislature allows for early counting of absentee votes before the

  closings of the polls for large jurisdictions, such as the City of Detroit and Wayne County.

            157.   Upon information and belief, receiving tens of thousands more absentee ballots in

  the early morning hours after Election Day and after the counting of the absentee ballots had

  already concluded, without proper oversight, with tens of thousands of ballots attributed to just




                                                      31
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2299 Filed 12/02/20 Page 33 of 55




  one candidate, Joe Biden, confirms that election officials failed to follow proper election




                                                                                                        RECEIVED by MSC 11/26/2020 2:44:12 AM
  protocols and established Michigan election law. See Affidavit of John McGrath Appendix

  134 at ¶4; Affidavit of Robert Cushman, Appendix 96 at ¶14.

         158.    Missing the statutory deadline proscribed by the Michigan Legislature for turning

  in the absentee ballot or timely updating the QVF invalidates the vote under Michigan Election

  Law and the United States Constitution.

         159.    Poll challengers observed election workers and supervisors writing on ballots

  themselves to alter them, apparently manipulating spoiled ballots by hand and then counting

  the ballots as valid, counting the same ballot more than once, adding information to

  incomplete affidavits accompanying absentee ballots, counting absentee ballots returned late,

  counting unvalidated and unreliable ballots, and counting the ballots of “voters” who had no

  recorded birthdates and were not registered in the QVF or on any supplemental sheets. See

  Affidavit of Angelic Johnson Appendix 26 at ¶7; Affidavit of Adam di Angeli Appendix 129 at

  ¶61; see also, Affidavit of John McGrath, supra; Affidavit of Kristina Karamo, supra; Affidavit

  of Robert Cushman, supra; Affidavit of Jennifer Seidl, supra; Affidavit of Braden Giacobazzi,

  supra; Affidavit of Kristy Klamer, supra.

  XIV. Flooding the Election with Absentee Ballots was Improper.

         160.    Michigan does not permit “mail-in” ballots per se, and for good reason: mail-in

  ballots facilitate fraud and dishonest elections. See, e.g., Veasey v Abbott, 830 F3d 216, 256, 263

  (CA5, 2016) (observing that “mail-in ballot fraud is a significant threat—unlike in-person voter

  fraud,” and comparing “in-person voting—a form of voting with little proven incidence of fraud”

  with “mail-in voting, which the record shows is far more vulnerable to fraud”).




                                                  32
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2300 Filed 12/02/20 Page 34 of 55




         161.    Yet Respondent Benson’s absentee ballot scheme, as explained in this Petition,




                                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
  achieved the same purpose as mail-in ballots—contrary to Michigan law. In the most charitable

  light, this was profoundly naïve and cut against the plain language and clear intent of the Michigan

  Legislature to limit fraud. More cynically, this was an intentional effort to favor her preferred

  candidates.

         162.    Upon information and belief, she put this scheme in place because it is generally

  understood that Republican voters were more likely to vote in-person. This trend has been true

  for decades and proved true with this Election too. See Expert Report of John McLaughlin,

  Appendix 301-303.

         163.    To counter this (i.e., the fact that Republicans are more likely than Democrats to

  vote in-person), Respondent Benson implemented a scheme to permit mail-in voting, leading to

  this dispute and the absentee ballot scheme that unfairly favored Democrats over Republicans.

         164.    In her letter accompanying her absentee ballot scheme, Respondent Benson

  misstated, “You have the right to vote by mail in every election.” Playing on the fears created by

  the current pandemic, Respondent Benson encouraged voting “by email,” stating, “During the

  outbreak of COVID-19, it also enables you to stay home and stay safe while still making your

  voice heard in our elections.” Affidavit of Christine Muise, Appendix 46 at ¶2, Ex A.

         165.    Prior to election day, the Democratic Party’s propaganda was to push voters to vote

  by mail and to vote early. Democratic candidates used the fear of the current pandemic to promote

  this agenda—an agenda that would benefit Democratic Party candidates. For example, on

  September 14, 2020, the Democratic National Committee announced the following:

         Today Biden for President and the Democratic National Committee are announcing
         new features on IWillVote.com—the DNC’s voter participation website—that will
         help voters easily request and return their ballot by mail, as well as learn important
         information about the voting process in their state as they make their plan to vote.



                                                  33
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2301 Filed 12/02/20 Page 35 of 55




                                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
            Previously, an individual could use the site to check or update their registration and
            find voting locations. Now the new user experience will also guide a voter through
            their best voting-by-mail option . . . .

  (available at https://democrats.org/news/biden-for-president-dnc-announce-new-vote-by-mail-

  features-on-iwillvote-com/ (last visited Nov. 17, 2020)).

            According to the Associated Press:

            “We have to make it easier for everybody to be able to vote, particularly if we are
            still basically in the kind of lockdown circumstances we are in now,” Biden told
            about 650 donors. “But that takes a lot of money, and it’s going to require us to
            provide money for states and insist they provide mail-in ballots.”

  (available at https://apnews.com/article/6cf3ca7d5a174f2f381636cb4706f505 (last visited Nov.

  17, 2020)).

            166.   Similar statements were repeatedly publicly on the Secretary of State’s website:

            Voters are encouraged to vote at home with an absentee ballot and to return
            their ballot as early as possible by drop box, in person at their city or township
            clerk’s office, or well in advance of the election by mail.
  https://www.michigan.gov/sos/0,4670,7-127-1633_101996---,00.html (emphasis added).

            167.   The Michigan Legislature set forth detailed requirements for absentee ballots, and

  these requirements are necessary to prevent voter fraud because it is far easier to commit fraud via

  an absentee ballot than when voting in person. See, e.g., Griffin v Roupas, 385 F3d 1128, 1130-

  31 (CA7, 2004) (“Voting fraud is a serious problem in U.S. elections generally . . . and it is

  facilitated by absentee voting”). Michigan law plainly limits the ways you may get an absentee

  ballot:

            (1) Subject to section 761(3), at any time during the 75 days before a primary or
            special primary, but not later than 8 p.m. on the day of a primary or special primary,
            an elector may apply for an absent voter ballot. The elector shall apply in person
            or by mail with the clerk of the township or city in which the elector is registered.
            The clerk of a city or township shall not send by first-class mail an absent voter
            ballot to an elector after 5 p.m. on the Friday immediately before the election.
            Except as otherwise provided in section 761(2), the clerk of a city or township shall


                                                     34
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2302 Filed 12/02/20 Page 36 of 55




        not issue an absent voter ballot to a registered elector in that city or township after




                                                                                                  RECEIVED by MSC 11/26/2020 2:44:12 AM
        4 p.m. on the day before the election. An application received before a primary or
        special primary may be for either that primary only, or for that primary and the
        election that follows. An individual may submit a voter registration application and
        an absent voter ballot application at the same time if applying in person with the
        clerk or deputy clerk of the city or township in which the individual resides.
        Immediately after his or her voter registration application and absent voter ballot
        application are approved by the clerk or deputy clerk, the individual may, subject
        to the identification requirement in section 761(6), complete an absent voter ballot
        at the clerk’s office.

        (2) Except as otherwise provided in subsection (1) and subject to section 761(3), at
        any time during the 75 days before an election, but not later than 8 p.m. on the day
        of an election, an elector may apply for an absent voter ballot. The elector shall
        apply in person or by mail with the clerk of the township, city, or village in which
        the voter is registered. The clerk of a city or township shall not send by first-class
        mail an absent voter ballot to an elector after 5 p.m. on the Friday immediately
        before the election. Except as otherwise provided in section 761(2), the clerk of a
        city or township shall not issue an absent voter ballot to a registered elector in that
        city or township after 4 p.m. on the day before the election. An individual may
        submit a voter registration application and an absent voter ballot application at the
        same time if applying in person with the clerk or deputy clerk of the city or township
        in which the individual resides. Immediately after his or her voter registration
        application and absent voter ballot application are approved by the clerk, the
        individual may, subject to the identification requirement in section 761(6),
        complete an absent voter ballot at the clerk’s office.
        (3) An application for an absent voter ballot under this section may be made in any
        of the following ways:

               (a) By a written request signed by the voter.

               (b) On an absent voter ballot application form provided for that purpose by
               the clerk of the city or township.

               (c) On a federal postcard application.

        (4) An applicant for an absent voter ballot shall sign the application. Subject to
        section 761(2), a clerk or assistant clerk shall not deliver an absent voter ballot to
        an applicant who does not sign the application. A person shall not be in possession
        of a signed absent voter ballot application except for the applicant; a member of the
        applicant’s immediate family; a person residing in the applicant’s household; a
        person whose job normally includes the handling of mail, but only during the course
        of his or her employment; a registered elector requested by the applicant to return
        the application; or a clerk, assistant of the clerk, or other authorized election
        official. A registered elector who is requested by the applicant to return his or her
        absent voter ballot application shall sign the certificate on the absent voter ballot
        application.


                                                  35
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2303 Filed 12/02/20 Page 37 of 55




         (5) The clerk of a city or township shall have absent voter ballot application forms




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
         available in the clerk’s office at all times and shall furnish an absent voter ballot
         application form to anyone upon a verbal or written request.

  MCL 168.759 (emphasis added).

         168.    The Secretary of State sent unsolicited absentee ballot applications to every

  household in Michigan with a registered voter, no matter if the voter was still alive or lived at that

  address.

         169.    The Secretary of State also sent absentee ballot requests to non-residents who were

  temporarily living in Michigan, such as out-of-state students who are unregistered to vote in

  Michigan.

         170.    In many instances, the Secretary of State’s absentee ballot scheme led to the

  Secretary of State sending ballot requests to individuals who did not request them. See Affidavit

  of Christine Muise, Appendix 46 at ¶3. Affidavit of Rena M. Lindevaldesen, Appendix 167 at

  ¶¶1,3 and 168 ¶5.

  XV.    Expert Analysis of these statutory violations revels widespread inaccuracies
         and loss of election integrity.

         171.    Petitioners retained experts who analyzed the State’s database for the Election and

  related data sets, including its own call center results. See generally, Expert Report of Matthew

  Braynard, Appendix 278-288.

         172.    Petitioners then retained an expert statistician to extrapolate the datasets statewide.

  See generally, Expert Report of Dr. Quanying “Jennie” Zhang, Appendix 289-299.

                         a.      Unlawful unsolicited ballots cast in General Election

         173.    Braynard opined to a reasonable degree of scientific certainty that out of the

  3,507,410 individuals who the State’s database identifies as applying for and the State sending an




                                                   36
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2304 Filed 12/02/20 Page 38 of 55




  absentee ballot, that in his sample of this universe, 12.23% of those absentee voters did not request




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
  an absentee ballot to the clerk’s office. See Expert Report of Matthew Braynard, Appendix 282 at

  ¶1.

           174.   These data extrapolate with 99% confidence interval that between 326,460 and

  531,467 of the absentee ballots the State issued that were counted were not requested by an eligible

  State voter (unsolicited). Expert Report of Dr. Quanying “Jennie” Zhang, Appendix 293 at ¶1.

                         b.      Unsolicited ballots not cast in General Election

           175.   Out of the 139,190 individuals who the State’s database identifies as having not

  requested (unsolicited) and not returned an absentee ballot, 24.14% of these absentee voters in the

  State did not request an absentee ballot. See Expert Report of Matthew Braynard, Appendix 282

  at ¶2.

           176.   These data extrapolate with 99% confidence interval that between 28,932 and

  38,409 of the absentee ballots the State issued were not requested by an eligible State voter

  (unsolicited). Expert Report of Dr. Quanying “Jennie” Zhang, Appendix 293 at ¶2.

           177.   Using the most conservative boundary, taken together, these data suggest

  Respondents violated Michigan Lection Law by sending unsolicited ballots to at least 355,392

  people. Id. See also, Affidavit of Sandra Sue Workman, Appendix 197 at ¶28.

                         c.      Absentee ballots were also cast but not properly counted
                                 (improperly destroyed or spoiled)

           178.   Out of the 139,190 individuals who the State’s database identifies as having not

  returned an absentee ballot, 22.95% of those absentee voters did in fact mail back an absentee

  ballot to the clerk’s office. See Expert Report of Matthew Braynard, Appendix 282 at ¶3.

           179.   This suggests many ballots were destroyed or not counted.



                                                   37
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2305 Filed 12/02/20 Page 39 of 55




          180.   These data extrapolate with 99% confidence interval that between 29,682 and




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
  39,048 of absentee ballots that voters returned but were not counted in the State’s official records.

  Expert Report of Dr. Quanying “Jennie” Zhang, Appendix 294 at ¶3.

          181.   Out of the 51,302 individuals that had changed their address before the election

  who the State’s database shows as having voted, 1.38% of those individuals denied casting a ballot.

  Id. at ¶4.

          182.   This suggests that bad actors exploited Respondents’ unlawful practice of sending

  unsolicited ballots and improperly harvested ballots on a widespread scale.

          183.   Indeed, by not following the anti-fraud measures mandated by the Michigan

  Legislature, the Secretary of State’s absentee ballot scheme invited the improper use of absentee

  ballots and promoted such unlawful practices as ballot harvesting. See Affidavit of Rhonda

  Weber, Appendix 43 at ¶7.

          184.   Using the State’s databases, the databases of the several states, and the NCOA

  database, at least 13,248 absentee or early voters were not residents of Michigan when they voted.

  See Expert Report of Matthew Braynard, Appendix 282 at ¶5.

          185.   Of absentee voters surveyed and when comparing databases of the several states,

  at least 317 individuals in Michigan voted in more than one state. See Expert Report of Matthew

  Braynard, Appendix 282 at ¶6.

                         d.      Respondents ignored other statutory signature requirements

          186.   The Secretary of State also sent ballots to people who requested ballots online, but

  failed to sign the request. See adverse Affidavit of Jonathan Brater, Head of Elections Appendix

  317 at ¶10.




                                                   38
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2306 Filed 12/02/20 Page 40 of 55




         187.    As of October 7, 2020, Brater admits sending at least 74,000 absentee ballots




                                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
  without a signed request as mandated by the Michigan Legislature. Id.

         188.    By the Election, we must infer that the actual number of illegal ballots sent was

  much higher.

         189.    According to state records, another 35,109 absentee votes counted by Respondent

  Benson listed no address. See Braynard Report, supra.

         190.    As a result of the absentee ballot scheme, the Secretary of State improperly flooded

  the election process with absentee ballots, many of which were fraudulent.

         191.    The Secretary of State’s absentee ballot scheme violated the checks and balances

  put in place by the Michigan Legislature to ensure the integrity and purity of the absentee ballot

  process and thus the integrity and purity of the 2020 general election. See generally, Affidavits of

  Lucille Ann Huizinga, Appendix 185 at ¶31; Laurie Ann Knott, Appendix 180 at ¶¶34-35;

  Marilyn Jean Nowak Appendix 189 at ¶17; Marlene K. Hager, Appendix 192 at ¶¶19-23; and

  Sandra Sue Workman Appendix 198 at ¶33.

         192.    Without limitation, according to state records, 3,373 votes counted in Michigan

  were ostensibly from voters 100 years old or older. See Braynard, supra.

         193.    According to census data, however, there are only about 1,747 centenarians in

  Michigan,5 and of those, we cannot assume a 100% voting rate. See McLaughlin, supra.




  5
    Based on the US Census, 0.0175 percent of Michigan's population is 100 years or older (1,729
  centenarians of the total of 9,883,640 people in Michigan in 2010). Census officials estimated
  Michigan’s population at 9,986,857 as of July 2019, which puts the total centenarians at 1,747 or
  fewer. Source:
  https://www.census.gov/content/dam/Census/library/publications/2012/dec/c2010sr-03.pdf


                                                  39
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2307 Filed 12/02/20 Page 41 of 55




         194.   According to state records, at least 259 absentee ballots counted listed their




                                                                                                      RECEIVED by MSC 11/26/2020 2:44:12 AM
  official address as “email” or “accessible by email,” which are unlawful per se and suggests

  improper ballot harvesting. See Braynard, supra.

         195.   According to state records, at least 109 people voted absentee from the Center for

  Forensic Psychiatry at 8303 PLATT RD, SALINE, MI 48176 (not necessarily ineligible felons,

  but the State does house the criminally insane at this location), which implies improper ballot

  harvesting.

         196.   According to state records, at least 63 people voted absentee at PO BOX 48531,

  OAK PARK, MI 48237, which is registered to a professional guardian and implies improper ballot

  harvesting.

         197.   When compared against the national social security and deceased databases, at least

  9 absentee voters in Michigan are confirmed dead as of Election Day, which invalidates those

  unlawful votes. See Braynard, supra.

         198.   Taken together, these irregularities far exceed common sense requirements for

  ensuring accuracy and integrity.

                        e.     Respondents did not fix other recent errors or serious
                               irregularities either

         199.   These are the same types of serious concerns raised by the Michigan Auditor

  General in December 2019, Appendix 205-244.

         200.   The Auditor General specifically found several violations of MCL 168.492:

                   i.   2,212 Electors voted more than once;




                                                40
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2308 Filed 12/02/20 Page 42 of 55




                    ii.    230 voters were over 122 years old;6 Id. at 217.




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
                    iii.   Unauthorized users had access to QVF; Id. at 219; and

                    iv.    Clerk and Elected Officials had not completed required training. Id. at

                           225.

            201.   The Auditor General found election officials had not completed required training

  to obtain or retain accreditation in 14% of counties, 14% of cities, and 23% of townships. Id.

            202.   The Auditor General found 32 counties, 83 cities, and 426 townships where the

  clerk had not completed initial accreditation training or, if already accredited, all continuing

  education training as required by law. Id.

            203.   The Auditor General found 12 counties, 38 cities, and 290 townships where the

  clerk had not completed the initial accreditation or continuing education training requirements and

  no other local election official had achieved full accreditation. Id.

            204.   Not only were the Auditor General’s red flags ignored by Respondent Benson, but

  she arguably made them worse through her absentee ballot scheme.

            205.   This not only suggests malfeasance, but the scheme precipitated and revealed

  manifest fraud and exploitation at a level Michigan has never before encountered in its elections.

            206.   The abuses permitted by the Secretary of State’s ballot scheme were on display at

  the TCF Center, and elsewhere throughout the State.

            207.   Because this absentee ballot scheme applied statewide, it undermined the integrity

  and purity of the general election statewide, and it dilutes the lawful votes of millions of Michigan

  voters.



  6
   The oldest living person confirmed by the Guinness Book of World Records is 117 years old and
  she lives in Japan, not Michigan.


                                                    41
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2309 Filed 12/02/20 Page 43 of 55




  XVI. Flooding the Election with Private Money also Violates Federal Law and




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
       Raises the Appearance of Impropriety.

         208.    Inappropriate secrecy and lack of transparency began months before Election Day

  with an unprecedented and orchestrated infusion of hundreds of millions of dollars into local

  governments nationwide.

         209.    More than $9.8 million in private money was poured into Michigan to create an

  unfair, two-tier election system in Michigan. See Carlson Report, supra.

         210.    This Election will be remembered for the evisceration of state statutes designed to

  treat voters equally, thereby causing disparate treatment of voters and thus violating the

  constitutional rights of millions of Michiganders and Americans citizens.

         211.    To date, Petitioners and related experts and investigations have uncovered more

  than $400 million funneled through a collection of non-profits directly to local government coffers

  nationwide dictating to these local governments how they should manage the election, often

  contrary to state law. See Carlson Report, supra.

         212.    These funds were mainly used to: 1) pay “ballot harvesters” bounties, 2) fund

  mobile ballot pick up units, 3) deputize and pay political activists to manage ballots; 4) pay poll

  workers and election judges (a/k/a inspectors or adjudicators); 5) establish drop-boxes and satellite

  offices; 6) pay local election officials and agents “hazard pay” to recruit cities recognized as

  Democratic Party strongholds to recruit other cities to apply for grants from non-profits; 7)

  consolidate AVCBs and counting centers to facilitate the movement of hundreds of thousands of

  questionable ballots in secrecy without legally required bi-partisan observation; 8) implement a

  two-tier ballot “curing” plan that unlawfully counted ballots in Democrat Party strongholds and

  spoiled similarly situated ballots in Republican Party areas; and 9) subsidized and designed a

  scheme to remove the poll watchers from one political party so that the critical responsibility of


                                                   42
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2310 Filed 12/02/20 Page 44 of 55




  determining the accuracy of the ballot and the integrity of the count could be done without




                                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
  oversight.

         213.    The Help America Vote Act of 2002 (HAVA) controls how money is spent under

  federal law. See 42 USC 15301, et seq; see also, MCL 168.18. In turn, Congress used HAVA to

  create the non-regulatory Election Assistance Commission (EAC), which was delegated the

  responsibility of providing information, training standards, and funding management to states. The

  mechanism for administrating HAVA is legislatively adopted state HAVA Plans.

         214.    Michigan’s HAVA Plan is undisputed. See Certified Michigan HAVA State Plan

  of 2003, Terri Lynn Land Secretary, FR Vol. 69. No. 57 March 24 2004.

         215.    These private funds exceeded the federal government’s March 2020 appropriation

  under HAVA and CARES Acts to help local governments manage the general election during the

  pandemic.

         216.    As these unmonitored funds flowed through the pipeline directly to hand-picked

  cities, the outlines of two-tiered treatment of the American voter began to take place. Local

  governments in Democrat Party strongholds were flush with cash to launch public-private

  coordinated voter registration drives allowing private access directly to government voter

  registration files, access to early voting opportunities, the provision of incentives such as food,

  entertainment, and gifts for early voters, and the off-site collection of ballots. Outside the urban

  core and immediate suburbs, unbiased election officials were unable to start such efforts for lack

  of funding.

         217.    Difficult to trace private firms funded this scheme through private grants, which

  dictated methods and procedures to local election officials and where the grantors retained the

  right to “claw-back” all funds if election officials failed to reach privately set benchmarks—thus




                                                  43
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2311 Filed 12/02/20 Page 45 of 55




  entangling the private-public partnership in ways that demand transparency—yet none has been




                                                                                                     RECEIVED by MSC 11/26/2020 2:44:12 AM
  given.

           218.   The state officials implicated, and the private interests involved, have refused

  repeated demands for the release of communications outlining the rationale and plan behind

  spending more than $400 million provided directly to various election officials before the 2020

  general election.

           219.   These funds greased the skids of Democrat-heavy areas violating mandates of the

  Michigan Legislature, the Michigan HAVA Plan, the dictates of Congress under HAVA, and equal

  protection and Separation of Powers demanded under the United States Constitution.

           220.   In Michigan specifically, CTCL had awarded eleven grants as of the time of this

  survey. CTCL funded cities were:

                       i.   Detroit ($3,512,000);

                      ii.   Lansing ($443,742);

                   iii.     East Lansing ($43,850);

                   iv.      Flint ($475,625);

                      v.    Ann Arbor ($417,000);

                   vi.      Muskegon ($433,580);

                  vii.      Pontiac ($405,564);

                  viii.     Romulus ($16,645);

                   ix.      Kalamazoo ($218,869); and

                      x.    Saginaw ($402,878).

  See Expert Report of James Carlson, Appendix 255 (last updated November 25, 2020).




                                                      44
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2312 Filed 12/02/20 Page 46 of 55




         221.    In the 2016 election, then candidate Donald Trump only won Saginaw; then




                                                                                                         RECEIVED by MSC 11/26/2020 2:44:12 AM
  candidate Hillary Clinton won the remaining cities.

         222.    In 2020, CTCL funneled $9,451,235 (95.7%) to the ten jurisdictions where

  candidate Clinton won and only $402,878 (4.3%) to where candidate Trump won. Id.

         223.    On its face, this raises serious equal protection concerns under Bush v Gore, which

  requires city, county, and state officials to faithfully—and even-handedly—administer Michigan

  Election Law fairly between cities, counties, and across the state.

  XVII. Private Money Improperly Flooded into Democratic Party strongholds

         224.    Only the States themselves or certain federal agencies may spend money on federal

  elections under HAVA.

         225.    Counties and cities cannot spend money on federal elections without going through

  the proper state and federal channels under HAVA transparency rules.

         226.    CTCL’s private federal elections grants to the City of Detroit for $3,512,000 violate

  federal law—and thus in turn, offend the rights of voters under the Michigan Constitution.

         227.    CTCL’s private federal elections grants to the City of Lansing for $443,742 violate

  federal law—and thus in turn, offend the rights of voters under the Michigan Constitution.

         228.    CTCL’s private federal elections grants to the City of Flint for $475,625 violate

  federal law—and thus in turn, offend the rights of voters under the Michigan Constitution.

         229.    CTCL’s private federal election grants to the Michigan cities tortiously interfere

  with Petitioners’ legal rights under federal law to legally-authorized, uniform, and fair federal

  elections. See The League of Women Voters v Blackwell, 340 F Supp. 2d 823 (ND Ohio 2004).

         230.    A government’s election policy favoring certain demographic groups injures the

  disfavored demographic groups. “Parity of reasoning suggests that a government can violate the



                                                  45
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2313 Filed 12/02/20 Page 47 of 55




  Elections Clause if it skews the outcome of an election by encouraging and facilitating voting by




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
  favored demographic groups.” Young v Red Clay Consol Sch Dist, 122 A3d 784, 858 (Del Ch

  2015).

           231.   Upon information and belief, the evidence will show that this flood of private

  money to Democratic-controlled areas improperly skewed the Election results for Joe Biden and

  unfairly prejudiced Petitioners.

           232.   Petitioners do not want progressive Democrat candidates to win in the general

  election, and the Petitioners are injured by CTCL’s private federal election grants because they are

  targeted to cities with progressive voter patterns—causing more progressive Democrat votes and

  a greater chance that progressive Democrat candidates will win. See, id.

  XVIII. Irreparable Harm to Petitioners and All Legal Voters

           233.   Petitioners Johnson and Dr. Traver voted for the Republican Party candidates

  during the 2020 general election. These Petitioners voted for Donald J. Trump for President and

  John James for the United States Senate. But for the unlawful acts set forth in this Petition,

  President Trump will win Michigan’s 16 electoral votes and John James would be elected to the

  United States Senate, thereby promoting Petitioners’ political interests.

           234.   The unlawful acts set forth in this Petition have caused, and will continue to cause,

  Petitioners irreparable harm.

           235.   Based on the statutory violations and other misconduct, and evidence of widespread

  mistake, irregularities, and fraud, it is necessary to order appropriate relief, including, but not

  limited to, enjoining the statewide certification of the election results pending a full and

  independent investigation, this Court taking immediate custody and control of the ballots, poll

  books, and other indicia of the voting, ordering a recount of the election results, voiding the



                                                   46
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2314 Filed 12/02/20 Page 48 of 55




  election, and ordering a new election as permitted by law for down ballot candidates, or at a




                                                                                                             RECEIVED by MSC 11/26/2020 2:44:12 AM
  minimum, voiding the illicit absentee ballots to remedy the unfairness, irregularities, and fraud.

          236.    Petitioners have no adequate remedy at law and will suffer serious and irreparable

  harm unless the injunctive relief requested here is granted.

                                    FIRST CLAIM FOR RELIEF
                                              (Due Process)
          237.    Petitioners incorporate by reference all stated paragraphs.

          238.    Because of the acts, policies, practices, procedures, and customs, created, adopted,

  and enforced under color of state law, Respondents have deprived Petitioners of the right to due

  process guaranteed by the Due Process Clause of the Fourteenth Amendment to the United States

  Constitution and the Due Process Clause of the Michigan Constitution.

          239.    In Michigan, Respondents have a duty to ensure the accuracy and integrity of the

  election.

          240.    In Michigan, Respondents owe citizens an audit of election results that is

  meaningful and fair and to safeguard against election abuses.

          241.    Respondents have failed to satisfy these duties. Therefore, Petitioners are entitled

  to mandamus to prevent further constitutional harm.

          242.    The right of qualified citizens to vote in a state election involving federal candidates

  is recognized as a fundamental right under the Fourteenth Amendment. Harper v Va State Bd of

  Elections, 383 US 663, 665 (1966); see also Reynolds, 377 US at 554 ([“The Fourteenth

  Amendment protects the] the right of all qualified citizens to vote, in state as well as in federal

  elections.”).




                                                    47
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2315 Filed 12/02/20 Page 49 of 55




         243.    The fundamental right to vote protected by the Fourteenth Amendment is cherished




                                                                                                             RECEIVED by MSC 11/26/2020 2:44:12 AM
  in our nation because it “is preservative of other basic civil and political rights.” Reynolds, 377 at

  562.

         244.    Voters have a right to cast a ballot in an election free from the taint of intimidation

  and fraud, and confidence in the integrity of our electoral processes is essential to the functioning of

  our constitutional republic.

         245.    Included within the right to vote, secured by the United States and Michigan

  Constitutions, is the right of qualified voters within a State to cast their ballots and have them

  counted if they are validly cast. The right to have the vote counted means counted at full value

  without dilution or discount.

         246.    Every voter in a federal election, whether he votes for a candidate with little chance

  of winning or for one with little chance of losing, has a right under the Constitution to have his

  vote fairly counted, without its being distorted by fraudulently cast votes.

         247.    Invalid or fraudulent votes debase and dilute the weight of each validly cast vote.

         248.    The right to an accurate count is a right possessed by each voting elector, and when

  the importance of his vote is negated, even in part, he has been injured in the free exercise of a

  right or privilege secured to him by the laws and Constitutions of the United States and Michigan.

         249.    Practices that promote the casting of illegal or unreliable ballots or fail to contain

  basic minimum guarantees against such conduct—such as the Secretary of State’s absentee ballot

  scheme—can and did violate the right to due process by leading to the dilution of validly cast

  ballots. See Reynolds, 377 US at 555 (“[T]he right of suffrage can be denied by a debasement or

  dilution of the weight of a citizen’s vote just as effectively as by wholly prohibiting the free

  exercise of the franchise.”).




                                                    48
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2316 Filed 12/02/20 Page 50 of 55




          250.    The Due Process Clauses of the Fourteenth Amendment and the Michigan




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
  Constitution protect the right to vote from conduct by state officials which undermines the

  fundamental fairness of the electoral process.

          251.    Separate from the Equal Protection Clause, the Fourteenth Amendment’s Due

  Process Clause protects the fundamental right to vote against the disenfranchisement of a state

  electorate. The Due Process Clause of the Michigan Constitution protects the same.

          252.    When an election process reaches the point of patent and fundamental unfairness,

  as in this case, there is a due process violation.

          253.    As a result, the right to vote, the right to have one’s vote counted, and the right to

  have one’s vote given equal weight are basic and fundamental constitutional rights incorporated

  in the Due Process Clause of the Fourteenth Amendment, the Due Process Clause of the Michigan

  Constitution, and 42 USC § 1983.

          254.    Respondents have a duty to guard against the deprivation of the right to vote

  through the dilution of validly cast ballots caused by ballot fraud or election tampering. The

  Secretary of State and the Board failed in their duties.

          255.    The actions of election officials at the TCF Center and the Secretary of State’s

  absentee ballot scheme have caused the debasement and dilution of the weight of Petitioners’ votes

  in violation of the Due Process Clause of the Fourteenth Amendment, the Due Process Clause of

  the Michigan Constitution, and 42 USC § 1983.

          256.    As a direct and proximate result of Respondents’ violation of due process,

  Petitioners have suffered irreparable harm, including the loss of their fundamental constitutional

  rights, disparate treatment, and dilution of their lawful votes, entitling them to declaratory and

  injunctive relief.




                                                       49
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2317 Filed 12/02/20 Page 51 of 55




                                  SECOND CLAIM FOR RELIEF




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
                                          (Equal Protection)
         257.     Petitioners incorporate by reference all stated paragraphs.

         258.     Because of the acts, policies, practices, procedures, and customs, created, adopted,

  and enforced under color of state law, Respondents have deprived Petitioners of the equal

  protection of the law guaranteed under the Equal Protection Clause of the Fourteenth Amendment

  to the United States Constitution, the Michigan Constitution’s counterpart, and 42 USC § 1983.

         259.     The actions of election officials at the TCF Center and the Secretary of State’s

  absentee ballot scheme have caused the debasement and dilution of the weight of Petitioners’ votes

  in violation of the equal protection guarantee of the Fourteenth Amendment and the Michigan

  Constitution.

         260.     In Michigan, Respondents have a duty to ensure the accuracy and integrity of the

  election.

         261.     In Michigan, Respondents owe citizens an audit of election results that is

  meaningful and fair and to safeguard against election abuses.

         262.     Respondents have failed to satisfy these duties. Therefore, Petitioners are entitled

  to mandamus to prevent further constitutional harm.

         263.     As a direct and proximate result of Respondents’ violation of the equal protection

  guarantee of the United States and Michigan Constitutions, Petitioners have suffered irreparable

  harm, including the loss of their fundamental constitutional rights, disparate treatment, and dilution

  of their lawful votes, entitling them to declaratory and injunctive relief.

                                   THIRD CLAIM FOR RELIEF
                                    (Article II, section 1, clause 2)
         264.     Petitioners incorporate by reference all stated paragraphs.




                                                    50
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2318 Filed 12/02/20 Page 52 of 55




         265.    Through the absentee ballot scheme created, adopted, and enforced by the Secretary




                                                                                                           RECEIVED by MSC 11/26/2020 2:44:12 AM
  of State under color of state law and without legislative authorization, Respondent Benson violated

  Article II, section 1, clause 2 of the United States Constitution.

         266.    In Michigan, Respondents have a duty to ensure the accuracy and integrity of the

  election.

         267.    In Michigan, Respondents owe citizens an audit of election results that is

  meaningful and fair and to safeguard against election abuses.

         268.    Respondents have failed to satisfy these duties. Therefore, Petitioners are entitled

  to mandamus to prevent further constitutional harm.

         269.    As a direct and proximate result of Respondent Benson’s violation of the Michigan

  and United States Constitutions, Petitioners have suffered irreparable harm, including the loss of

  their fundamental constitutional rights, disparate treatment, and dilution of their lawful votes,

  entitling them to declaratory and injunctive relief.

                                  FOURTH CLAIM FOR RELIEF
                                   (Mandamus and Quo Warranto)

         270.    Because of the exigencies caused by the statewide certification of this unlawful

  scheme by the Board of Canvassers on November 23, 2020, Petitioners have no recourse to protect

  their civil liberties except through extraordinary relief from this Court.

         271.    The last popular election unstained by Respondents’ scheme installed the current

  Michigan Legislature. By fundamental design, this Legislature is tasked with ensuring Petitioners’

  constitutional rights are upheld and safeguarded. Moreover, under the United States Constitution,

  only the legislatures of the several states may select its electors when the statutes proscribed for a

  popular vote have been corrupted by executive branch officials.




                                                   51
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2319 Filed 12/02/20 Page 53 of 55




            272.   The Michigan Legislature has delegated certain tasks to Respondents. However,




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
  Respondents failed to follow the clear and unambiguous language of the election law statutes, as

  set forth in this Petition.

            273.   This abuse of authority cuts at the root of the Separation of Powers and cannot be

  countenanced by this Court. Moreover, the Michigan Legislature has provided this Court with

  unique authority to hear and resolve election disputes on an expediated basis.

            274.   Moreover, because the Board of Canvassers certified the Election without

  conducting an audit and investigating the multiple allegations of election fraud and irregularities,

  Petitioners have been aggrieved by this determination, requiring this Court to issue the requested

  relief.

            275.   As a direct and proximate result of Respondents’ violations of the United States

  Constitution, the Michigan Constitution, and Michigan Election Law, Petitioners have been

  aggrieved and have suffered irreparable harm, including the loss of their fundamental

  constitutional rights, disparate treatment, and dilution of their lawful votes, entitling them to

  declaratory and injunctive relief.

                                        PRAYER FOR RELIEF
      WHEREFORE, Petitioners ask this Court to narrowly tailor its relief to:

            A)     ensure the Separation of Powers and protect the accuracy and integrity of the

  November 2020 General Election by giving the Michigan Legislature an opportunity to finish its

  constitutionally-mandated work to pick Michigan’s electors;

            B)     take custody and control of all ballots, ballot boxes, poll books, and other indicia

  of the Election from Respondents or their designee to prevent further irregularities and to ensure

  the Michigan Legislature and this Court have a chance to perform a constitutionally sound audit

  of lawful votes;


                                                    52
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2320 Filed 12/02/20 Page 54 of 55




           C)     segregate any ballots counted or certified inconsistent with Michigan Election Law;




                                                                                                          RECEIVED by MSC 11/26/2020 2:44:12 AM
           D)     declare that Respondent Benson violated Petitioners’ fundamental constitutional

  rights as explained in this Petition;

           E)     segregate any ballots attributable to the Secretary of State’s absentee ballot scheme

  and declare the Secretary of State’s absentee ballot scheme unlawful;

           F)     appoint a special master or committee from both chambers of the Michigan

  Legislature to investigate all claims of mistake, irregularity, and fraud at the TCF Center and to

  verify and certify the legality of all absentee ballots ordered through the Secretary of State’s

  absentee ballot scheme. The special master may recommend, including a recommendation with

  findings, that illegal votes can be separated from legal votes to determine a proper tabulation, or

  that the fraud is of such a character that the correct vote cannot be determined;

           G)     alternatively, to enjoin Respondents or Governor Whitmer from finally certifying

  the election results and declaring winners of the 2020 general election to the United States

  Department of State or United States Congress until after a special master can be appointed to

  review and certify the legality of all absentee ballots ordered through the Secretary of State’s

  absentee ballot scheme;

           H)     alternatively, to enjoin Respondents from finally certifying the election results and

  declaring winners of the 2020 general election until a special master can be appointed to

  independently review the election procedures employed at the TCF Center and throughout the

  State;

           I)     alternatively, to enjoin Respondents from finally certifying the election results and

  declaring winners of the 2020 general election until a special master can be appointed to review

  and certify the legality of all absentee ballots submitted in Wayne County and throughout the State;




                                                   53
Case 2:20-cv-13134-LVP-RSW ECF No. 31-7, PageID.2321 Filed 12/02/20 Page 55 of 55




        J)     to grant such other and further relief as this Court should find just and proper.




                                                                                                   RECEIVED by MSC 11/26/2020 2:44:12 AM
        Respectfully submitted,

        Dated: November 26, 2020

                                              THOMAS MORE SOCIETY—AMISTAD PROJECT

                                              AS SPECIAL COUNSEL

                                              /s/ Ian A. Northon _______             ___
                                              Ian A. Northon, Esq. (P65082)
                                              Gregory G. Timmer (P39396)
                                              RHOADES MCKEE, PC
                                              55 Campau Avenue
                                              Suite 300
                                              Grand Rapids, MI 49503
                                              Tel.: (616) 233-5125
                                              Fax: (616) 233-5269
                                              ian@rhoadesmckee.com
                                              ggtimmer@rhoadesmckee.com

                                              /s/ Robert J. Muise
                                              Robert J. Muise, Esq. (P62849)
                                              AMERICAN FREEDOM LAW CENTER
                                              PO Box 131098
                                              Ann Arbor, Michigan 48113
                                              Tel: (734) 635-3756
                                              Fax: (801) 760-3901
                                              rmuise@americanfreedomlawcenter.org

                                              /s/ Erin E. Mersino
                                              Erin Elizabeth Mersino, Esq. (P70886)
                                              GREAT LAKES JUSTICE CENTER
                                              5600 W. Mt. Hope Highway
                                              Lansing, Michigan 48917
                                              (517) 322-3207
                                              erin@greatlakesjc.org

                                              COUNSEL FOR PETITIONERS




                                                54
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2322 Filed 12/02/20 Page 1 of 16




                            EXHIBIT 7
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2323 Filed 12/02/20 Page 2 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2324 Filed 12/02/20 Page 3 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2325 Filed 12/02/20 Page 4 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2326 Filed 12/02/20 Page 5 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2327 Filed 12/02/20 Page 6 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2328 Filed 12/02/20 Page 7 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2329 Filed 12/02/20 Page 8 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2330 Filed 12/02/20 Page 9 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2331 Filed 12/02/20 Page 10 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2332 Filed 12/02/20 Page 11 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2333 Filed 12/02/20 Page 12 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2334 Filed 12/02/20 Page 13 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2335 Filed 12/02/20 Page 14 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2336 Filed 12/02/20 Page 15 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-8, PageID.2337 Filed 12/02/20 Page 16 of 16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2338 Filed 12/02/20 Page 1 of 10




                            EXHIBIT 8
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2339 Filed 12/02/20 Page 2 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2340 Filed 12/02/20 Page 3 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2341 Filed 12/02/20 Page 4 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2342 Filed 12/02/20 Page 5 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2343 Filed 12/02/20 Page 6 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2344 Filed 12/02/20 Page 7 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2345 Filed 12/02/20 Page 8 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2346 Filed 12/02/20 Page 9 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-9, PageID.2347 Filed 12/02/20 Page 10 of 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-10, PageID.2348 Filed 12/02/20 Page 1 of 7




                            EXHIBIT 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-10, PageID.2349 Filed 12/02/20 Page 2 of 7




                                  STATE OF MICHIGAN

                                    COURT OF CLAIMS



  DONALD J. TRUMP FOR PRESIDENT, INC.
  and ERIC OSTEGREN,                                     OPINION AND ORDER

                 Plaintiffs,

  v                                                      Case No. 20-000225-MZ

  JOCELYN BENSON, in her official capacity as            Hon. Cynthia Diane Stephens
  Secretary of State,

              Defendants.
  ___________________________/




        Pending before the Court are two motions. The first is plaintiffs’ November 4, 2020

 emergency motion for declaratory relief under MCR 2.605(D). For the reasons stated on the record

 and incorporated herein, the motion is DENIED. Also pending before the Court is the motion to

 intervene as a plaintiff filed by the Democratic National Committee. Because the relief requested

 by plaintiffs in this case will not issue, the Court DENIES as moot the motion to intervene.


        According to the allegations in plaintiffs’ complaint, plaintiff Eric Ostegren is a

 credentialed election challenger under MCL 168.730. Paragraph 2 of the complaint alleges that

 plaintiff Ostegren was “excluded from the counting board during the absent voter ballot review

 process.” The complaint does not specify when, where, or by whom plaintiff was excluded. Nor

 does the complaint provide any details about why the alleged exclusion occurred.




                                                -1-
Case 2:20-cv-13134-LVP-RSW ECF No. 31-10, PageID.2350 Filed 12/02/20 Page 3 of 7




        The complaint contains allegations concerning absent voter ballot drop-boxes. Plaintiffs

 allege that state law requires that ballot containers must be monitored by video surveillance.

 Plaintiff contends that election challengers must be given an opportunity to observe video of ballot

 drop-boxes with referencing the provision(s) of the statute that purportedly grant such access, .

 See MCL 168.761d(4)(c).


        Plaintiffs’ emergency motion asks the Court to order all counting and processing of

 absentee ballots to cease until an “election inspector” from each political party is allowed to be

 present at every absent voter counting board, and asks that this court require the Secretary of State

 to order the immediate segregation of all ballots that are not being inspected and monitored as

 required by law. Plaintiffs argue that the Secretary of State’s failure to act has undermined the

 rights of all Michigan voters. While the advocate at oral argument posited the prayer for relief as

 one to order “meaningful access” to the ballot tabulation process, plaintiffs have asked the Court

 to enter a preliminary injunction to enjoin the counting of ballots. A party requesting this

 “extraordinary and drastic use of judicial power” must convince the Court of the necessity of the

 relief based on the following factors:


        (1) the likelihood that the party seeking the injunction will prevail on the merits,
        (2) the danger that the party seeking the injunction will suffer irreparable harm if
        the injunction is not issued, (3) the risk that the party seeking the injunction would
        be harmed more by the absence of an injunction than the opposing party would be
        by the granting of the relief, and (4) the harm to the public interest if the injunction
        is issued. [Davis v Detroit Fin Review Team, 296 Mich App 568, 613; 821 NW2d
        896 (2012).]

        As stated on the record at the November 5, 2020 hearing, plaintiffs are not entitled to the

 extraordinary form of emergency relief they have requested.


              I.    SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS


                                                  -2-
Case 2:20-cv-13134-LVP-RSW ECF No. 31-10, PageID.2351 Filed 12/02/20 Page 4 of 7




                                        A. OSTEGREN CLAIM

          Plaintiff Ostegren avers that he was removed from an absent voter counting board. It is

 true that the Secretary of State has general supervisory control over the conduct of elections. See

 MCL 168.21; MCL 168.31. However, the day-to-day operation of an absent voter counting board

 is controlled by the pertinent city or township clerk. See MCL 168.764d. The complaint does not

 allege that the Secretary of State was a party to or had knowledge of, the alleged exclusion of

 plaintiff Ostegren from the unnamed absent voter counting board. Moreover, the Court notes that

 recent guidance from the Secretary of State, as was detailed in matter before this Court in Carra

 et al v Benson et al, Docket No. 20-000211-MZ, expressly advised local election officials to admit

 credentialed election challengers, provided that the challengers adhered to face-covering and

 social-distancing requirements. Thus, allegations regarding the purported conduct of an unknown

 local election official do not lend themselves to the issuance of a remedy against the Secretary of

 State.


                                      B. CONNARN AFFIDAVIT

          Plaintiffs have submitted what they refer to as “supplemental evidence” in support of their

 request for relief. The evidence consists of: (1) an affidavit from Jessica Connarn, a designated

 poll watcher; and (2) a photograph of a handwritten yellow sticky note. In her affidavit, Connarn

 avers that, when she was working as a poll watcher, she was contacted by an unnamed poll worker

 who was allegedly “being told by other hired poll workers at her table to change the date the ballot

 was received when entering ballots into the computer.” She avers that this unnamed poll worker

 later handed her a sticky note that says “entered receive date as 11/2/20 on 11/4/20.” Plaintiffs

 contend that this documentary evidence confirms that some unnamed persons engaged in




                                                  -3-
Case 2:20-cv-13134-LVP-RSW ECF No. 31-10, PageID.2352 Filed 12/02/20 Page 5 of 7




 fraudulent activity in order to count invalid absent voter ballots that were received after election

 day.


        This “supplemental evidence” is inadmissible as hearsay. The assertion that Connarn was

 informed by an unknown individual what “other hired poll workers at her table” had been told is

 inadmissible hearsay within hearsay, and plaintiffs have provided no hearsay exception for either

 level of hearsay that would warrant consideration of the evidence. See MRE 801(c). The note—

 which is vague and equivocal—is likewise hearsay. And again, plaintiffs have not presented an

 argument as to why the Court could consider the same, given the general prohibitions against

 hearsay evidence. See Ykimoff v Foote Mem Hosp, 285 Mich App 80, 105; 776 NW2d 114 (2009).

 Moreover, even overlooking the evidentiary issues, the Court notes that there are still no

 allegations implicating the Secretary of State’s general supervisory control over the conduct of

 elections. Rather, any alleged action would have been taken by some unknown individual at a

 polling location.


                                      C. BALLOT BOX VIDEOS

    It should be noted at the outset that the statute providing for video surveillance of drop boxes

 only applies to those boxes that were installed after October 1, 2020. See MCL 168.761d(2).

 There is no evidence in the record whether there are any boxes subject to this requirement, how

 many there are, or where they are. The plaintiffs have not cited any statutory authority that requires

 any video to be subject to review by election challengers. They have not presented this Court with

 any statute making the Secretary of State responsible for maintaining a database of such boxes.

 The clear language of the statute directs that “[t]he city or township clerk must use video

 monitoring of that drop box to ensure effective monitoring of that drop box.” MCL 168.761d(4)(c)

 Additionally, plaintiffs have not directed the Court’s attention to any authority directing the

                                                  -4-
Case 2:20-cv-13134-LVP-RSW ECF No. 31-10, PageID.2353 Filed 12/02/20 Page 6 of 7




 Secretary of State to segregate the ballots that come from such drop-boxes, thereby undermining

 plaintiffs’ request to have such ballots segregated from other ballots, and rendering it impossible

 for the Court to grant the requested relief against this defendant. Not only can the relief requested

 not issue against the Secretary of State, who is the only named defendant in this action, but the

 factual record does not support the relief requested. As a result, plaintiffs are unable to show a

 likelihood of success on the merits.


                                          II.   MOOTNESS

        Moreover, even if the requested relief could issue against the Secretary of State, the Court

 notes that the complaint and emergency motion were not filed until approximately 4:00 p.m. on

 November 4, 2020—despite being announced to various media outlets much earlier in the day. By

 the time this action was filed, the votes had largely been counted, and the counting is now

 complete.   Accordingly, and even assuming the requested relief were available against the

 Secretary of State—and overlooking the problems with the factual and evidentiary record noted

 above—the matter is now moot, as it is impossible to issue the requested relief. See Gleason v

 Kincaid, 323 Mich App 308, 314; 917 NW2d 685 (2018)


        IT IS HEREBY ORDERED that plaintiff’s November 4, 2020 emergency motion for

 declaratory judgment is DENIED.


        IT IS HEREBY FURTHER ORDERED that proposed intervenor’s motion to intervene is

 DENIED as MOOT.


        This is not a final order and it does not resolve the last pending claim or close the case.




                                                  -5-
Case 2:20-cv-13134-LVP-RSW ECF No. 31-10, PageID.2354 Filed 12/02/20 Page 7 of 7




 November 6, 2020                           ____________________________________
                                            Cynthia Diane Stephens
                                            Judge, Court of Claims




                                      -6-
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2355 Filed 12/02/20 Page 1 of 45




                             EXHIBIT 10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2356 Filed 12/02/20 Page 2 of 45




                                      STATE OF MICHIGAN
                                      COURT OF APPEALS

   DONALD J. TRUMP FOR
   PRESIDENT, INC., and
   ERIC OSTERGREN,                             Court of Appeals No. 355378

             Plaintiffs-Appellants,            Court of Claims No. 20-000225-MZ

   v.
                                               APPEAL INVOLVING AN
   JOCELYN BENSON, in her official             EMERGENCY ELECTION
   Capacity as SECRETARY OF STATE,             DISPUTE

             Defendant-Appellee.               ORAL ARGUMENT REQUESTED




        Mark F. (Thor) Hearne, II (P40231)     Heather S. Meingast (P55439)
        Stephen S. Davis (pro hac pending)     Erik A. Grill (P64713)
        TRUE NORTH LAW, LLC                    Attorney General’s Office
        112 S. Hanley Road, Suite 200          Post Office Box 30736
        St. Louis, MO 63105                    Lansing, MI 48989
        (314) 296-4000                         (517) 335-7659
        thor@truenorthlawgroup.com             meingasth@michigan.gov

        Counsel for Plaintiffs-Appellants      Counsel for Defendant-Appellee




                                                                                    RECEIVED by MCOA 11/30/2020 11:21:02 PM
         BRIEF IN SUPPORT OF APPLICATION FOR LEAVE TO APPEAL UNDER
              MCR 7.105 AND IN SUPPORT OF MOTION FOR IMMEDIATE
                      CONSIDERATION UNDER MCR 7.211(C)(6)
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2357 Filed 12/02/20 Page 3 of 45




                                                     TABLE OF CONTENTS


                                                                                                                                               Page

  INDEX OF AUTHORITIES.......................................................................................................... iii
  JURISDICTIONAL STATEMENT ................................................................................................1
  STATEMENT OF QUESTIONS INVOLVED ...............................................................................1
  INTRODUCTION                   ......................................................................................................................2
  BACKGROUND                     ......................................................................................................................2
  STANDARD OF REVIEW .............................................................................................................6
  ARGUMENT 7
            I.         Jocelyn Benson, as Michigan’s Secretary of State and “Chief Election
                       Officer,” is the proper defendant. ............................................................................7
                       A.        Secretary of State Jocelyn Benson is Michigan’s “Chief Election
                                 Officer” required to enforce Michigan election law in a uniform
                                 and equal manner throughout the state. .......................................................7
                       B.        Michigan’s election code provides for the critically important
                                 role of challengers as a bipartisan method to secure free and fair
                                 elections. ....................................................................................................14
            II.        Judge Stephens was wrong to dismiss the plaintiffs’ action as moot. . .................19




                                                                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
            III.       Jessica Connarn’s affidavit is not hearsay. ............................................................22
  CONCLUSION AND RELIEF SOUGHT ....................................................................................24
  PROOF OF SERVICE ...................................................................................................................27
  ADDENDUM ...............................................................................................................................28




                                                                         ii
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2358 Filed 12/02/20 Page 4 of 45




                                                INDEX OF AUTHORITIES


  CASES
  Barrow v. Detroit Election Comm.,
    854 N.W.2d 489 (Mich. Ct. App. 2014) ................................................................................... 18

  Citizens Protecting Michigan's Constitution v. Secretary of State,
    922 N.W.2d 404 (Mich. Ct. App. 2018), aff’d 921 N.W.2d 247 (Mich. 2018) ........................ 10

  City of Novi v Robert Adell Children's Funded Trust,
    701 N.W.2d 144 (Mich. 2005) .................................................................................................. 20

  Costantino, et al. v. City of Detroit, et al.,
    No. 20-014780-AW (Wayne County Circuit Court filed Nov. 8, 2020) .................................... 4

  Davis v. Secretary of State,
    2020 Mich. App. LEXIS 6128 (Mich. Ct. App. Sep. 16, 2020) ................................................. 9

  Donkers v Kovach,
    745 N.W.2d 154 (Mich. Ct. App. 2007) ..................................................................................... 6

  Elher v. Misra,
    878 N.W.2d 790 (Mich. 2016) .................................................................................................... 6

  Federated Publications, Inc. v. Lansing,
    649 N.W.2d 383 (Mich. 2002) .................................................................................................. 20




                                                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
  Fitzpatrick v. Secretary of State,
    440 N.W.2d 45 (Mich. Ct. App. 1989) ..................................................................................... 10

  Gawlik v Rengachary,
    714 N.W.2d 386 (Mich. Ct. App. 2006) ..................................................................................... 6

  Gleason v. Kincaid,
    917 N.W.2d 685 (Mich. Ct. App. 2018) ................................................................................... 21

  Hare v. Berrien County Board of Election,
    129 N.W.2d 864 (Mich. 1964) .................................................................................................... 9

  Lawrence v. Blackwell,
    430 F.3d 368 (6th Cir. 2005) .................................................................................................... 22

  League of Women Voters of Michigan v. Secretary of State,
    2020 Mich. App. LEXIS 709 (Mich. Ct. App. Jan. 27, 2020) .............................................. 6, 10


                                                                   iii
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2359 Filed 12/02/20 Page 5 of 45




  Merle v. United States, 3
   51 F.3d 92 (3rd Cir. 2003) ........................................................................................................ 21

  MGM Grand Detroit, LLC v Community Coalition for Empowerment, Inc.,
   633 N.W.2d 357 (Mich. 2001) .................................................................................................. 20

  Michigan Alliance for Retired Americans v. Secretary of State,
    2020 Mich. App. LEXIS 6931 (Mich. Ct. App. Oct. 16, 2020) ....................................... 6, 9, 15

  Mitchell v. Kalamazoo Anesthesiology,
    908 N.W.2d 918 (Mich. Ct. App. 2017) ............................................................................... 6, 23

  Moore v. Ogilvie,
   394 U.S. 814 (1969) .................................................................................................................. 21

  Paquin v. City of St. Ignace,
    934 N.W.2d 650 (Mich. 2019) ............................................................................................ 20, 21

  People v. Corridore,
    2019 Mich. App. LEXIS 3537 (Mich. Ct. App. June 27, 2019) ............................................... 23

  People v. Davis,
    363 N.W.2d 35 (Mich. Ct. App. 1984) ..................................................................................... 23

  People v. Douglas,
    852 N.W.2d 587 (Mich. 2014) .................................................................................................. 23

  People v. Silver,




                                                                                                                                                      RECEIVED by MCOA 11/30/2020 11:21:02 PM
    2015 Mich. App. LEXIS 1504 (Mich. Ct. App. July 28, 2015) ............................................... 23

  Rosario v. Rockefeller,
    410 U.S. 752 (1973) .................................................................................................................. 21

  STATUTES

  Const. 1963, art 2, §4(2) ............................................................................................................... 18

  MCL 168.1 .................................................................................................................................... 10

  MCL 168.21 .............................................................................................................................. 9, 10

  MCL 168.31 .............................................................................................................................. 9, 10

  MCL 168.32 .................................................................................................................................. 10

  MCL 168.761d .............................................................................................................................. 15

                                                                         iv
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2360 Filed 12/02/20 Page 6 of 45




  MCL 168.765a ........................................................................................................................ 15, 16

  MCL 168.801 .................................................................................................................................. 7

  MCL 168.809 .................................................................................................................................. 7

  MCL 168.811 .................................................................................................................................. 7

  MCL 168.821 ............................................................................................................................ 7, 18

  MCL 168.822 .......................................................................................................................... 7, 8, 9

  MCL 168.841 ................................................................................................................................ 18

  MCL 168.842 .................................................................................................................................. 9

  MCL 168.932(f) ............................................................................................................................ 15

  MCL 600.6446 ................................................................................................................................ 1

  MCL 168.810a ................................................................................................................................ 7

  MICHIGAN RULES

  MCR 7.203(B)(1)............................................................................................................................ 1

  MCR 7.205(A)(1) ........................................................................................................................... 1




                                                                                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
  MRE 801 ................................................................................................................................. 23, 24


  OTHER AUTHORITIES

  Boards of County Canvassers Manual, ch. 4, p. 13...................................................................... 18

  Michigan Election Officials’ Manual ........................................................................................... 18




                                                                         v
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2361 Filed 12/02/20 Page 7 of 45




                               JURISDICTIONAL STATEMENT

         The Michigan Court of Claims entered an Opinion and Order denying the motion for

  emergency injunctive relief filed by Donald J. Trump for President, Inc. (Trump campaign), and

  Eric Ostergren on November 6, 2020. Appx. 1-6. This Court has jurisdiction under MCL

  600.6446 and MCR 7.203(B)(1). This appeal is timely because it was filed on November 6, 2020.

  MCR 7.205(A)(1).

                          STATEMENT OF QUESTIONS INVOLVED

  1.     Is Secretary of State Jocelyn Benson, as Michigan’s “chief election officer,” the proper

  defendant who can grant the relief sought in the Trump campaign’s and Eric Ostergren’s motion

  for emergency injunctive relief?

         The Court of Claims said no.
         The Secretary of State said no.
         The Plaintiffs say yes.


  2.     Is the plaintiffs’ motion for emergency injunctive relief rendered moot because the Court

  of Claims’ hearing was conducted after most of the absent voter ballots had been processed?




                                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
         The Court of Claims said yes.
         The Secretary of State said yes.
         The Plaintiffs say no.


  3.     Was Jessica Connarn’s affidavit describing her personal first-hand observations and

  including supporting evidence hearsay?

         The Court of Claims said yes.
         The Secretary of State said yes.
         The Plaintiffs say no.
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2362 Filed 12/02/20 Page 8 of 45




                                         INTRODUCTION

         Because Michigan Secretary of State Jocelyn Benson (who is Michigan’s chief election

  officer) did not require the local election officials she supervises and directs to comply with

  Michigan election law when conducting this year’s general election, President Trump’s campaign

  committee and a Michigan citizen, voter, and designated challenger, Eric Ostergren, filed a

  complaint in the Michigan Court of Claims and filed an emergency motion for declaratory

  judgment. See Appx. 30-48. The case was assigned to Judge Cynthia Stephens.

         Judge Stephens denied the Plaintiffs’ motion for emergency injunctive relief for three

  reasons. First, Judge Stephens held, “the relief requested [can] not issue against the Secretary of

  State. This is so, Judge Stephens concluded, even though Secretary of State Benson is Michigan’s

  “chief elections officer” responsible for overseeing the conduct of Michigan elections which

  includes the obligation to exercise supervisory authority over local election officials. Second,

  Judge Stephens denied the relief requested in the verified petition because Judge Stephens ruled

  the Jessica Connarn sworn affidavit was hearsay. Finally, Judge Stephens denied the Plaintiffs’




                                                                                                        RECEIVED by MCOA 11/30/2020 11:21:02 PM
  motion because she concluded it was moot. Judge Stephens is wrong on all three points. The

  Plaintiffs bring this Application for Leave to Appeal under Rule 7.105 and their Motion for

  Immediate Consideration under Rule 7.211(C)(6). Immediate consideration is sought because this

  concerns the conduct of the general election and the Electoral College meets on December 14.

                                          BACKGROUND

         There is a difference between a ballot and a vote. A ballot is a piece of paper. A vote is a

  ballot that has been completed by a citizen registered to vote who is eligible to cast a ballot and

  who cast that ballot in compliance with Michigan election law by, among other things, verifying

  their identity and casting the ballot on or before Election Day. The Michigan election code



                                                  2
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2363 Filed 12/02/20 Page 9 of 45




  provides detailed rules for the conduct of elections. The Michigan election code must be uniformly

  and equally followed by all Michigan election authorities so that all Michigan voters have an equal

  opportunity to cast a lawful ballot.

          It is the task of Secretary Benson and Michigan election officials under her supervision and

  direction to assure that only ballots cast by individuals entitled to cast a vote are counted, that all

  ballots cast by lawful voters are counted, and that the election is uniformly and equally conducted

  in accord with the United States Constitution, Michigan’s Constitution, and Michigan’s election

  code.

          A fraudulent ballot, if counted, disenfranchises a lawful vote cast by a Michigan citizen.

  Ballots that are ineligible to be counted will cancel out ballots eligible voters cast, effectively

  disenfranchising the lawful vote of a Michigan citizen. Challengers play an important role in

  assuring the transparency and integrity of elections. For example, Michigan law provides it is a

  felony punishable by up to two years in state prison for any person to threaten or intimidate a

  challenger or prevent a challenger from exercising their rights or failing to provide a challenger




                                                                                                            RECEIVED by MCOA 11/30/2020 11:21:02 PM
  with “conveniences for the performance of the[ir] duties.” MCL 168.734.

          Unfortunately, some local election jurisdictions, including Wayne County, did not conduct

  the general election as required by Michigan law. And Secretary of State Benson did not require

  local election jurisdictions to allow challengers to meaningfully observe the conduct of the election

  and the tabulation and tallying of ballots.

          Among other violations of Michigan’s election code, election officials in Wayne County

  refused to permit statutorily designated challengers from meaningfully observing the conduct of

  the election and the processing and tabulation of ballots. Some election officials pre-dated ballots

  that were not eligible to be counted by altering the date the ballot was received. And challengers



                                                    3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2364 Filed 12/02/20 Page 10 of 45




  were not allowed to review any video recordings of the remote unattended ballot drop boxes. See

  verified complaint, Appx. 33-34.1

         The Plaintiffs brought this action in the Court of Claims asking the Court to order Secretary

  Benson to direct local election officials and election inspectors to provide meaningful access to

  observe the counting of absentee ballots. See Appx. 32-33 ¶¶10-15. The complaint was a verified

  complaint sworn and attested to by Eric Ostergren. Appx. 38. See also MCR 600.6434(2). The

  complaint was supported with an affidavit with an exhibit. See Appx. 64-60. Jessica Connarn

  testified in her affidavit that she personally witnessed a poll worker’s distress because that poll

  worker was instructed to count ineligible ballots being tallied as lawful votes at the Detroit central

  counting board. Appx. 67. The verified complaint explained that the counting board had excluded

  Republican challengers from being able to meaningfully observe the processing of absentee ballots

  and that challengers were not allowed to observe the video surveillance of remote unattended ballot

  drop boxes. Appx. 30 ¶2, 32 ¶11, 37 ¶9.




                                                                                                            RECEIVED by MCOA 11/30/2020 11:21:02 PM
  1
    See also affidavits in support of complaint filed in the U.S. District Court for the Western District
  of Michigan in Donald J. Trump for President, Inc., et al. v. Benson, et al., No. 1:20CV1083 (W.D.
  Mich. filed Nov. 11, 2020), Exhibit 1, ECF No. 1-1 (Deluca aff. ¶¶7-9, 16-18; Langer aff. ¶3;
  Papsdorf aff. ¶3; Frego aff. ¶9; Downing aff. ¶¶2-9, 11, 15, 22; Sankey aff. ¶¶5-8; Ostin aff. ¶¶5-
  7; Cavaliere aff. ¶3; Cassin aff. ¶4; Rose aff. ¶18; Zimmerman aff. ¶8; Langer aff. ¶3; Poplawski
  aff. ¶3; Henderson aff. ¶7; Fuqua-Frey aff. ¶5; Ungar aff. ¶4; Eilf aff. ¶¶9, 17; Jeup aff. ¶¶6-7;
  Tietz aff. ¶¶9-18; McCall aff. ¶¶5-6; Arnoldy aff. ¶¶5, 8-9) (regarding Republican challengers not
  being admitted to ballot counting boards). See also id. (Pettibone aff. ¶3; Kinney aff., p. 1;
  Wasilewski aff., p. 1; Schornak aff. ¶¶18-19; Dixon aff., p. 1; Kolanagireddy aff., p. 1;
  Kordenbrock aff. ¶¶3-4; Seidl aff., p. 1; Kerstein aff. ¶4; Harris aff. ¶3; Sitek aff. ¶4) (regarding
  lack of bipartisan teams of election workers duplicating ballots). See also id. (A. Seely aff. ¶15;
  Wasilewski aff., p. 1; Schornak aff. ¶13; Brunell aff. ¶¶17, 19; Papsdorf aff. ¶3; Spalding aff. ¶¶8,
  11; Antonie aff. ¶3; Daavettila aff., p. 3; Atkins aff. ¶3; Harris aff. ¶3; Sherer aff. ¶21; Drzewiecki
  aff. ¶¶5-6; Klamer aff. ¶4; Rauf aff. ¶¶9-14; Roush aff. ¶¶5-7; Kinney aff. ¶5) (regarding ballot
  numbers not matching ballot envelopes and challengers thereto ignored). See also id. (Henderson
  aff. ¶8) (regarding counting table of election workers having lost eight ballot envelopes). See also
  id. (Meyers aff. ¶3, 4, 7) (regarding ballot drop box). See also affidavits submitted in support of
  complaint in Costantino, et al. v. City of Detroit, et al., No. 20-014780-AW (Wayne County Circuit
  Court filed Nov. 8, 2020).
                                                    4
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2365 Filed 12/02/20 Page 11 of 45




         The verified complaint and motion seeking emergency relief was filed on November 4, the

  day after the general election when the Wayne County central counting board was still processing

  absentee ballots. This case was assigned to Judge Cynthia Stephens. Judge Stephens held a

  hearing on November 5 and issued an opinion and order on November 6. Judge Stephens denied

  the Plaintiffs’ emergency motion for declaratory judgment. See Appx. 1,

         An absent voter ballot, unlike a ballot cast in person, is not cast by an eligible voter who

  presents himself or herself at the polling place and validates their bona fides as an eligible voter

  with identification confirmed by a bipartisan team of election officials who also confirm the

  individual is an eligible registered voter whose name is in the poll book. Rather, an absent voter

  ballot is delivered to the election inspectors by mail or by being deposited in an unattended remote

  ballot drop box.

         Michigan’s election code vests Secretary of State Jocelyn Benson, as Michigan’s “chief

  election officer,” with the responsibility to direct and oversee Michigan counties’, townships’, and

  villages’ conduct of elections. Michigan’s election code contains a host of provisions intended to




                                                                                                          RECEIVED by MCOA 11/30/2020 11:21:02 PM
  prevent fraudulent or ineligible ballots from being counted. Michigan election law also requires

  that challengers be allowed to observe the casting, processing, and certification of ballots and that

  the remote and unattended ballot drop boxes be secure and monitored by video. Because Secretary

  Benson did not require local election officials to allow challengers to meaningfully observe the

  conduct of the election and the video surveillance of the remote, unattended ballot drop boxes, the

  Plaintiffs brought this action.




                                                   5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2366 Filed 12/02/20 Page 12 of 45




                                     STANDARD OF REVIEW

         Plaintiffs filed an “emergency motion for declaratory relief under MCR 2.605(D).” Appx.

  1. As this Court recently held in another case involving this election, Michigan Alliance for Retired

  Americans v. Secretary of State, “[t]his Court reviews de novo a trial court’s decision on a motion

  for summary disposition in an action seeking declaratory relief.” 2020 Mich. App. LEXIS 6931,

  *12 (Mich. Ct. App. Oct. 16, 2020) (citing League of Women Voters of Mich. v. Secretary of State,

  2020 Mich. App. LEXIS 709, *7 (Mich. Ct. App. Jan. 27, 2020)).

         Although this Court generally reviews “a trial judge’s evidentiary decisions for an abuse

  of discretion,” Elher v. Misra, 878 N.W.2d 790, 794 (Mich. 2016), this Court “review[s] de novo

  whether the trial judge properly interpreted and applied the rules of evidence to the facts.” Mitchell

  v. Kalamazoo Anesthesiology, 908 N.W.2d 918, 925 (Mich. Ct. App. 2017) (citing Donkers v

  Kovach, 745 N.W.2d 154, 156 (Mich. Ct. App. 2007). “An error of law may lead a trial court to

  abuse its discretion….” Donkers, 745 N.W.2d at 156 (quoting Gawlik v Rengachary, 714 N.W.2d

  386, 391 (Mich. Ct. App. 2006). “A trial judge abuses his or her discretion when the judge selects




                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
  an outcome that is outside the range of principled outcomes.” Mitchell, 908 N.W.2d at 325 (citing

  Elher, 878 N.W.2d at 790.




                                                    6
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2367 Filed 12/02/20 Page 13 of 45




                                            ARGUMENT

  I.     Jocelyn Benson, as Michigan’s Secretary of State and “Chief Election Officer,” is the
         proper defendant.

         A.      Secretary of State Jocelyn Benson is Michigan’s “Chief Election Officer”
                 required to enforce Michigan election law in a uniform and equal manner
                 throughout the state.

         The Michigan Legislature entrusted the conduct of elections to three administrative bodies

  who report to the Secretary of State; a “board of inspectors,” a “board of county canvassers,” and

  the “board of state canvassers.” The board of inspectors, among its other duties, canvasses the

  ballots and compares the ballots to the poll books. See MCL 168.801. “Such canvass shall be

  public and the doors to the polling places and at least 1 door in the building housing the polling

  places and giving ready access to them shall not be locked during such canvas.” Id. The members

  of the board of inspectors (one from each party) are required to seal the ballots and election

  equipment and certify the statement of returns and tally sheets and deliver the statement of returns

  and tally sheet to the township or city clerk, who shall deliver it to the probate court judge, who

  will then deliver the statement of returns and tally sheet to the “board of county canvassers.” MCL




                                                                                                          RECEIVED by MCOA 11/30/2020 11:21:02 PM
  168.809. “All election returns, including poll lists, statements, tally sheets, absent voters’ return

  envelopes bearing the statement required [to cast an absentee ballot] … must be carefully

  preserved.” MCL.168.810a and 168.811 (emphasis added).

         Each county has a board of county canvassers, which is “responsible for canvassing the

  votes cast within the county [it] serve[s].     The Board members certify elections for local,

  countywide and district offices which are contained entirely within the county they serve. The

  Board members are also responsible for inspecting the county’s ballot containers every four years.”

  Michigan Election Officials’ Manual, p. 5. See also MCL 168.821, et seq.




                                                   7
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2368 Filed 12/02/20 Page 14 of 45




         After the board of inspectors completes its duties, the board of county canvassers is to meet

  at the county clerk’s office “no later than 9 a.m. on the Thursday after” the election. November 5,

  2020 is the date for the meeting. MCL 168.821. The board of county canvassers has power to

  summon and open ballot boxes, correct errors, and summon election inspectors to appear. Among

  other duties and responsibilities, the board of county canvassers shall do the following provided in

  MCL 168.823(3).

         The board of county canvassers shall correct obvious mathematical errors in the tallies and

  returns. The board of county canvassers may, if necessary for a proper determination, summon

  the election inspectors before them, and require them to count any ballots that the election

  inspectors failed to count, to make correct returns in case, in the judgment of the board of county

  canvassers after examining the returns, poll lists, or tally sheets, the returns already made are

  incorrect or incomplete, and the board of county canvassers shall canvass the votes from the

  corrected returns. In the alternative to summoning the election inspectors before them, the board

  of county canvassers may designate staff members from the county clerk’s office to count any




                                                                                                            RECEIVED by MCOA 11/30/2020 11:21:02 PM
  ballots that the election inspectors failed to count, to make correct returns in case, in the judgment

  of the board of county canvassers after examining the returns, poll lists, or tally sheets, the returns

  already made are incorrect or incomplete, and the board of county canvassers shall canvass the

  votes from the corrected returns. When the examination of the papers is completed, or the ballots

  have been counted, they shall be returned to the ballot boxes or delivered to the persons entitled

  by law to their custody, and the boxes shall be locked and sealed and delivered to the legal

  custodians.

         The county board of canvassers shall “conclude the canvass at the earliest possible time

  and in every case no later than the fourteenth day after the election,” which this year is November



                                                    8
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2369 Filed 12/02/20 Page 15 of 45




  17. MCL 168.822(1). But, “[i]f the board of county canvassers fails to certify the results of any

  election for any office or proposition by the fourteenth day after the election as provided, the board

  of county canvassers shall immediately deliver to the secretary of the board of state canvassers all

  records and other information pertaining to the election. The board of state canvassers shall meet

  immediately and make the necessary determinations and certify the results within the 10 days

  immediately following the receipt of the records from the board of county canvassers.” MCL

  168.822(2).

         The Michigan board of state canvassers then meets at the Secretary of State’s office the

  twentieth day after the election to announce its determination of the canvass “not later than the

  fortieth day after the election.” For this general election this year those dates are November 23

  and December 3, respectively. MCL 168.842. Michigan law provides the Secretary of State may

  direct an expedited canvass of the returns for the election of electors for President and Vice

  President.

         Jocelyn Benson is Michigan’s Secretary of State and is the “chief election officer”




                                                                                                            RECEIVED by MCOA 11/30/2020 11:21:02 PM
  responsible for overseeing the conduct of Michigan elections. MCL 168.21 (“The secretary of

  state shall be the chief election officer of the state and shall have supervisory control over local

  election officials in the performance of their duties under the provisions of this act.”); 168.31(1)(a)

  (the “Secretary of State shall … issue instructions and promulgate rules … for the conduct of

  elections and registrations in accordance with the laws of this state”).

         Local election officials must follow Secretary Benson’s instructions regarding the conduct

  of elections. Michigan law directs Secretary Benson to “[a]dvise and direct local election officials

  as to the proper methods of conducting elections.” MCL 168.31(1)(b). See also Hare v. Berrien

  County Board of Election, 129 N.W.2d 864 (Mich. 1964); Davis v. Secretary of State, 2020 Mich.



                                                    9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2370 Filed 12/02/20 Page 16 of 45




  App. LEXIS 6128, at *9 (Mich. Ct. App. Sep. 16, 2020). With regard to absent voter ballots, for

  example, this Court has recently recognized that Secretary Benson “has issued instructions to

  clerks to transmit a ballot to a voter by mail only where adequate time exists for the voter to receive

  the ballot by mail, vote, and return the ballot before 8:00 p.m. on election day.” Michigan Alliance

  for Retired Americans v. Secretary of State, 2020 Mich. App. LEXIS 6931, *5 (Mich. Ct. App.

  Oct. 16, 2020).

         Secretary Benson is responsible for assuring Michigan’s local election officials conduct

  elections in a fair, just, and lawful manner. See MCL 168.21; 168.31; 168.32. See also League of

  Women Voters of Michigan v. Secretary of State, 2020 Mich. App. LEXIS 709, *3 (Mich. Ct. App.

  Jan. 27, 2020); Citizens Protecting Michigan's Constitution v. Secretary of State, 922 N.W.2d 404

  (Mich. Ct. App. 2018), aff’d 921 N.W.2d 247 (Mich. 2018); Fitzpatrick v. Secretary of State, 440

  N.W.2d 45 (Mich. Ct. App. 1989). Secretary Benson directly oversees and supervises the work of

  election inspectors, counting boards, the boards of county canvassers and the board of state

  canvassers. Secretary Benson is the official ultimately responsible for ensuring that challengers




                                                                                                            RECEIVED by MCOA 11/30/2020 11:21:02 PM
  be permitted to meaningfully observe the canvassing process at all levels.

         Secretary Benson agrees that “Michigan election law designates the Secretary of State as

  Michigan's ‘chief election officer’ with supervisory control over local election officials in the

  performance of their election related duties.”2 See also Powell v. Benson, No. 2:20CV11023 (E.D.

  Mich. May 19, 2020), ECF No. 31, Consent Decree ¶5 (“Defendant Secretary Benson is the chief

  election officer of the State of Michigan and has supervisory control over local election officials

  in the performance of their duties under the Michigan Election Law, MCL 168.1 et seq. In this



  2
   Michigan’s Election System Structure Overview, Secretary of State website at:
  https://www.michigan.gov/sos/0,4670,7-127-1633_8716-27476--,00.html (emphasis added).

                                                    10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2371 Filed 12/02/20 Page 17 of 45




  capacity, she oversees Michigan’s absentee voting program and maintains and operates the

  Secretary of State’s voter information website.”).3

           Secretary Benson’s website also states, “Jocelyn Benson is Michigan’s 43rd Secretary of

  State. In this role she is focused on ensuring elections are secure and accessible, and dramatically

  improving customer experiences for all who interact with our offices.”4 The website continues,

  “Benson is the author of State Secretaries of State: Guardians of the Democratic Process, the first

  major book on the role of the secretary of state in enforcing election and campaign finance laws.”

  Id. (emphasis added).

           According to Secretary Benson’s website, “Michigan's elections system is administered by

  1,603 county and local election officials making it the most decentralized elections system in the

  nation.”5 Michigan elections are run “primarily by more than 1,500 city and township clerks, with

  83 county clerks also carrying significant responsibilities.” Benson congressional testimony, pp.

  1-2. Requiring all candidates and voters to sue every local election jurisdiction in Michigan (as

  Judge Stephens apparently believed) is contrary to Secretary Benson’s acknowledged




                                                                                                         RECEIVED by MCOA 11/30/2020 11:21:02 PM
  responsibility to enforce Michigan election law and oversee local election officials conducting the

  election under her supervision.

           Secretary Benson has agreed in a pending federal case, that it is not necessary to name as

  a separate defendant every one of (or even some of) Michigan’s eighty-three local election

  jurisdictions or Michigan’s more than 1,520 election officials.       See Daunt v. Benson, No.

  1:20CV522 (W.D. Mich. 2020), pending before Federal District Judge Jonker in the U.S. District


  3
      Available at: https://www.michigan.gov/documents/sos/consent_decree_696315_7.pdf.
  4
   Michigan Secretary of State Jocelyn Benson, Secretary of State website at:
  https://www.michigan.gov/sos/0,4670,7-127-1640_9105---,00.html.
  5
      Available at: https://www.michigan.gov/sos/0,4670,7-127-1633_8716-27476--,00.html.

                                                   11
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2372 Filed 12/02/20 Page 18 of 45




  Court for the Western District of Michigan. In Daunt, a Michigan registered voter did name local

  election jurisdictions in addition to Secretary Benson. Secretary Benson stipulated that, “Plaintiff

  and State Defendants agree that the County Defendants are not necessary parties to this litigation.

  Though the city and county clerks play a role, the Secretary of State has the ultimate responsibility

  for maintaining Michigan’s voter rolls.” ECF No. 27 (filed Sept. 17, 2020). The local election

  officials and jurisdictions were dismissed and the case proceeded against just Secretary Benson.

         Despite Secretary Benson’s authority and responsibility as Michigan’s “chief election

  officer,” Judge Stephens denied the request for an injunction because “the day-to-day operation of

  an absent voter counting board is controlled by the pertinent city or township clerk” and “the relief

  requested [can] not issue against the Secretary of State, who is the only named defendant in this

  action….” Appx. 3, 5.

         Judge Stephens denied the motion for emergency declaratory judgment, in part, because

  she concluded that the plaintiffs “have not presented this Court with any statute making the

  Secretary of State responsible for maintaining a database of [ballot drop] boxes,” and because




                                                                                                          RECEIVED by MCOA 11/30/2020 11:21:02 PM
  Judge Stephens believed Plaintiffs have not “directed the Court’s attention to any authority

  directing the Secretary of State to segregate the ballots that come from such drop-boxes, thereby

  undermining plaintiffs’ request to have such ballots segregated…and rendering it impossible for

  the Court to grant the requested relief against this defendant.” Appx. 4-5. Judge Stephens, thus,

  held that “the relief requested [can]not issue against the Secretary of State, who is the only named

  defendant in this action….” Id. at 5.

         But, less than a week earlier, on October 29, 2020, in Carra, Judge Stephens issued an

  order, acknowledged and cited in her opinion, that directed Secretary Benson to require local

  election officials to provide poll challengers meaningful access provided the challengers wore face



                                                   12
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2373 Filed 12/02/20 Page 19 of 45




  masks and practiced social distancing. Appx. 3 (“the Court notes that recent guidance from the

  Secretary of State, as was detailed in matter before this Court in Carra et al v. Benson et al, Docket

  No. 20-000211-MZ, expressly advised local election officials to admit credentialed election

  challengers, provided that the challengers adhered to face-covering and social-distancing

  requirements”). Judge Stephens’ order in Carra v. Benson directed Secretary Benson to instruct

  local election authorities to admit challengers. This is the precise relief, in part, these Plaintiffs

  requested in their emergency motion.

           In Carra v. Benson, Judge Stephens entered a Stipulated Final Order on November 10,

  2020. The Order stated Secretary Benson “shall issue amended written guidance to local election

  officials” regarding access of poll challengers and watchers.6

           Judge Stephens’ Order further provided Secretary Benson “shall provide this amended

  directive to local election officials in a manner most likely to ensure timely receipt.” Order of

  November 10, 2020 in Carra v. Benson. Judge Stephens Order further stated that it would be

  enforced through contempt of court proceedings. Id. Clearly in Carra v. Benson, Judge Stephens




                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
  6
      Judge Stephens’ amended order further provided:

  “Challengers / Poll Watchers: Challengers and poll watchers have their rights and
  responsibilities established under law. Challengers and poll watchers are required to wear masks
  that cover their nose and mouth unless they cannot medically tolerate a face covering. Challengers
  and poll watchers who cannot medically tolerate a face covering should wear a face shield if
  possible. Election workers may require that challengers and poll watchers observe proper social
  distancing, meaning that challengers and poll watchers should maintain at least six (6) feet of
  distance between themselves and election workers, as much as possible. However, challengers
  may stand in closer proximity to election workers to have a challenge heard, observe the poll book,
  or perform other tasks established under law provided that these close personal interactions are as
  brief as reasonably possible. Once a challenge, observation, or other permitted task is complete,
  challengers and poll watchers should resume remaining six (6) feet away from voters and poll
  workers.


                                                   13
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2374 Filed 12/02/20 Page 20 of 45




  believed Secretary Benson was the proper defendant and that Judge Stephens had jurisdiction and

  authority to direct Secretary Benson to issue an amended directive to local election officials.

         Judge Stephens’ decision in this case is wrong. Judge Stephens’ decision is contrary to

  Michigan’s election code, contrary to Secretary Benson’s own declarations and contrary to Judge

  Stephens’ own prior decision in Carra. Accordingly, this Court should reverse the Court of

  Claims’ decision holding that the “relief requested [can]not issue against the Secretary of State….”

  Appx. 5.

         B.      Michigan’s election code provides for the critically important role of
                 challengers as a bipartisan method to secure free and fair elections.

         Challengers provide the transparency and accountability to assure ballots are lawfully cast

  and counted as provided in Michigan’s election code and voters can be confident the outcome of

  the election was honestly and fairly determined by eligible voters. Challengers representing a

  political party, candidate, or organization interested in the outcome of the election provide a

  critically important role in protecting the integrity of elections including the prevention of voter

  fraud and other conduct (whether maliciously undertaken or by incompetence) that could affect




                                                                                                         RECEIVED by MCOA 11/30/2020 11:21:02 PM
  the conduct of the election. See MCL 168.730-738.

         In her recent testimony before Congress, Secretary Benson emphasized the importance of

  protecting the bipartisan conduct of elections.

         Although we all aspire to bipartisanship when it comes to strengthening our
         democratic institutions, election security is an area where we cannot afford to be
         divided. Without a functioning voting system, which the American people trust to
         deliver accurate results, we cannot maintain a representative democracy.

         Despite the politically charged environment, I am encouraged by the bipartisanship
         and spirit of cooperation that exists among election officials in our state and across
         the country, particularly when it comes to election security.

                      Testimony of Jocelyn Benson Before the Committee on House Administration,



                                                    14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2375 Filed 12/02/20 Page 21 of 45




                                                       United States Congress (May 8, 2019), p. 6.7

         Bipartisan measures protecting election integrity comprise a fundamental and significant

  part of the Michigan election code. For example, MCL 168.765a requires that absent voter

  counting boards be composed of bipartisan teams of election inspectors.

         At all times, at least 1 election inspector from each major political party must be
         present at the absent voter counting place and the policies and procedures adopted
         by the secretary of state regarding the counting of absent voter ballots must be
         followed.

         Michigan absent voter counting boards, under the authority of Secretary Benson, did not

  comply with this statute. These boards were processing and tallying ballots without inspectors

  from each party being present. Former Detroit Director of Elections Daniel Baxter testified at the

  Michigan board of state canvassers’ November 23 meeting that the law (MCL 168.765a) was not

  followed. Former Detroit Director of Elections Baxter testified that the Wayne County counting

  board proceeded to process and tally absent voter ballots without bipartisan teams. Board of state

  canvassers member Norman Shinkle questioned Former Director Baxter about the lack of

  Republican poll workers.




                                                                                                       RECEIVED by MCOA 11/30/2020 11:21:02 PM
         Norman Shinkle:        Are you familiar with the law that says each major party should have
                                one person of each party in every poll precinct?

         Daniel Baxter:         Yes, I am familiar with that.

         Norman Shinkle:        Okay, is it your opinion that we had 134 Republicans at the AB
                                count board on election night?

         Daniel Baxter:         No there were not 134 Republicans at the Central Counting Board
                                on November 2nd, 3rd, or the 4th.

         Norman Shinkle:        In your opinion, why wasn’t the law followed in your opinion?




  7
   Available at: https://www.michigan.gov/documents/sos/SOS_Benson_Testimony_CHA_
  Hearing_05_08_19_654675_7.pdf.
                                                 15
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2376 Filed 12/02/20 Page 22 of 45




          Daniel Baxter:         Well, when we went to recruit Republican poll workers, we could
                                 not get the allotted number of poll workers to make sure that there
                                 were enough at each one of the tabulation stations – at each one of
                                 the central counting boards – and as such, we had to govern
                                 ourselves based upon standard operational procedures, which means
                                 that we continue to move forward with the tabulation of absentee
                                 ballots with the staff that we received, recruited, and trained.8

          Michigan law also requires that challengers be allowed to observe and challenge the

  conduct of the election. A political party, incorporated organization, or organized committee of

  interested citizens may designate one “challenger” to serve at each counting board. MCL 168.730.

  Michigan’s election code provides that challengers shall have the following rights and

  responsibilities:

          a.      An election challenger shall be provided a space within a polling place
                  where they can observe the election procedure and each person applying to
                  vote. MCL 168.733(1).

          b.      An election challenger must be allowed opportunity to inspect poll books
                  as ballots are issued to electors and witness the electors’ names being
                  entered in the poll book. MCL 168.733(1)(a).

          c.      An election Challenger must be allowed to observe the manner in which the
                  duties of the election inspectors are being performed. MCL 168.733(1)(b).




                                                                                                       RECEIVED by MCOA 11/30/2020 11:21:02 PM
          d.      An election challenger is authorized to challenge the voting rights of a
                  person who the challenger has good reason to believe is not a registered
                  elector. MCL 168.733(1)(c).

          e.      An election challenger is authorized to challenge an election procedure that
                  is not being properly performed. MCL 168.733(1)(d).

          f.      An election challenger may bring to an election inspector’s attention any of
                  the following: (1) improper handling of a ballot by an elector or election
                  inspector; (2) a violation of a regulation made by the board of election
                  inspectors with regard to the time in which an elector may remain in the
                  polling place; (3) campaigning and fundraising being performed by an
                  election inspector or other person covered by MCL 168.744; and/or (4) any



  8
    Video of November 23, 2020 meeting of Michigan Board of State Canvassers, available at:
  https://www.youtube.com/watch?v=lytepDbGK5E.

                                                  16
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2377 Filed 12/02/20 Page 23 of 45




                  other violation of election law or other prescribed election procedure. MCL
                  168.733(1)(e).

            g.    An election challenger may remain present during the canvass of votes and
                  until the statement of returns is duly signed and made. MCL 168.733(1)(f).

            h.    An election challenger may examine each ballot as it is being counted.
                  MCL 168.733(1)(g).

            i.    An election challenger may keep records of votes cast and other election
                  procedures as the challenger desires. MCL 168.733(1)(h).

            j.    An election challenger may observe the recording of absent voter ballots on
                  voting machines. MCL 168.733(1)(i).

            Part of the county canvass process is “examin[ation of] the ‘Challenged Voters’ and

  ‘Challenged Procedures’ sections of the Poll Book” and absent voter ballot challenges. Boards of

  County Canvassers Manual, ch. 4, p. 13. Review of absent uniformed services voter or overseas

  voter ballots was still ongoing when Judge Stephens held her November 5 hearing. Review of

  these ballots must be performed by bipartisan teams of election inspectors. See MCL 168.733.

  Challengers must be allowed to oversee the conduct of the election to assure transparency and

  public confidence in the conduct of the election. See id. The Michigan board of state canvassers




                                                                                                        RECEIVED by MCOA 11/30/2020 11:21:02 PM
  is “responsible for approv[ing] voting equipment for use in the state, certify[ing] the result of

  elections held statewide ….” Michigan Election Officials’ Manual, p. 4. See also MCL 168.841,

  et seq.

            Jessica Connarn is an attorney who was acting as a Republican challenger at the TCF

  Center in Wayne County. Appx 65. Jessica Connarn’s affidavit describes how an election poll

  worker told Jessica Connarn that the poll worker “was being told to change the date on ballots to

  reflect that the ballots were received on an earlier date.” Id. at 66 ¶1. Jessica Connarn also

  provided a photograph of a note handed to her by the poll worker in which the poll worker indicated

  she (the poll worker) was instructed to change the date ballots were received. See id. at 67-68.


                                                  17
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2378 Filed 12/02/20 Page 24 of 45




  Jessica Connarn’s affidavit demonstrates that poll workers in Wayne County were pre-dating

  absent voter ballots, so that absent voter ballots received after 8:00 p.m. on Election Day could be

  counted.

          Secretary Benson failed to direct that local election officials must allow challengers to

  observe the video surveillance of remote, unattended ballot drop boxes. Michigan’s election code,

  MCL 168.932(f) prohibits “A person other than an absent voter,” and certain others, such as an

  immediate family member, from possessing and returning an absent voter ballot. See also

  Michigan Alliance for Retired Americans v. Secretary of State, 2020 Mich. App. LEXIS 6931,

  *23-24 (Mich. Ct. App. Oct. 16, 2020) (“On balance, the ballot-handling restrictions pass

  constitutional muster given the State’s strong interest in preventing fraud.”). In prior litigation

  Judge Stephens invalidated this law that was intended to prevent vote fraud and “ballot

  harvesting.” This Court overturned Judge Stephens finding that she did not have authority to

  modify the Michigan Legislature’s laws governing the conduct of the election. Ballot harvesting,

  which Michigan law forbids, and this Court upheld, is especially relevant to remote, unattended




                                                                                                             RECEIVED by MCOA 11/30/2020 11:21:02 PM
  ballot drop boxes.

          Last month the Michigan Legislature amended Michigan’s election code to allow election

  authorities to establish remote unattended ballot drop-off boxes. See MCL 168.761d. A remote,

  unattended ballot drop box is equivalent to a polling place where a person can deposit a ballot.

  But, unlike a polling place, there is no validation that the individual depositing a ballot in the box

  is an individual who is qualified to cast a vote or to lawfully deliver a ballot cast by a lawful voter.

          The Michigan Constitution’s “purity of elections” clause states, “the legislature shall enact

  laws to regulate the time, place and manner of all nominations and elections, to preserve

  the purity of elections, to preserve the secrecy of the ballot, to guard against abuses of the elective



                                                    18
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2379 Filed 12/02/20 Page 25 of 45




  franchise, and to provide for a system of voter registration and absentee voting.” Const. 1963, art

  2, §4(2). “The phrase ‘purity of elections’ does not have a single precise meaning. But it

  unmistakably requires fairness and evenhandedness in the election laws of this state.” Barrow v.

  Detroit Election Comm., 854 N.W.2d 489, 504 (Mich. Ct. App. 2014). Michigan statutes protect

  the purity of elections by allowing ballot challengers and bipartisan election inspectors to monitor

  absentee ballots at counting boards and the video surveillance of remote, unattended ballot drop

  boxes. This did not happen because Secretary Benson did not direct that local election officials

  under her direction and authority make sure challengers could observe these aspects of the conduct

  of the election.

  II.     Judge Stephens was wrong to dismiss the plaintiffs’ action as moot.

          Judge Stephens erroneously held this case has been mooted and relief unavailable because

  the counting of ballots “is now complete.” Appx. 5. This action was filed on November 4, the

  day after the election when Wayne County was still processing ballots. Appx. 7. While it may be

  true that by the time Judge Stephens held a hearing on the afternoon of November 5, the initial




                                                                                                          RECEIVED by MCOA 11/30/2020 11:21:02 PM
  counting of absent voter ballots had been largely completed, the work of the election inspectors

  was still ongoing and the preliminary ballot tallies had not yet been provided to the Wayne County

  board of county canvassers. Additionally, at the time of the hearing, the overseas and military

  absent voter ballots had not yet been processed or tallied.

          The Michigan Supreme Court recognizes that it “does not reach moot questions or declare

  principles or rules of law that have no practical legal effect in the case before us unless the issue

  is one of public significance that is likely to recur, yet evade judicial review.” Paquin v. City of

  St. Ignace, 504 Mich. 124, 149, 934 N.W.2d 650, 663 (Mich. 2019) (quoting Federated

  Publications, Inc. v. Lansing, 467 Mich. 98, 112; 649 NW2d 383 (Mich. 2002)) (emphasis added).



                                                   19
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2380 Filed 12/02/20 Page 26 of 45




          A party seeking to dismiss an action as moot – especially one of such profound importance

  as the laws governing the conduct of elections – must satisfy a “heavy burden required to

  demonstrate mootness.” Paquin, 504 Mich. at 131 n.4 (citing City of Novi v Robert Adell

  Children's Funded Trust, 473 Mich. 242, 255; 701 N.W.2d 144 n.12 (Mich. 2005); see also MGM

  Grand Detroit, LLC v Community Coalition for Empowerment, Inc., 465 Mich. 303, 306-307; 633

  N.W.2d 357 (Mich. 2001) (“[T]o get an appeal dismissed as moot, thus depriving a party seeking

  redress of a day in court, the party urging mootness on the court must make a very convincing

  showing that the opportunity for an appellate court to review the matter should be denied. Not

  surprisingly, it is rare for a court to grant such a motion.”).

          This election is still not over, and the Electoral College does not meet until December 14.

  Additionally, there are countless opportunities for the issues brought up in this case to arise again.

  As we all know, Michigan conducts a presidential election every four years, United States House

  of Representative elections occur every two years, and United States Senate elections every six

  years. Michigan state and local governments conduct their own elections even more frequently.




                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
          The “challenged action [will be] in its duration too short to be fully litigated prior to

  cessation or expiration.” Paquin, 504 Mich. at 144. Here, the “challenged action” is preventing

  designated challengers from meaningfully observing the processing of absent voter ballots and

  from reviewing the video surveillance of remote unattended ballot drop boxes. This case was filed

  less than twenty-four hours after the Wayne County counting board began excluding challengers

  from the TCF Center, and the election inspectors continued counting without bipartisan teams and

  without allowing challengers to be present. This failure to comply within Michigan law cannot be

  litigated on Election Day or the day after it occurs. For this reason, Paquin and other cases

  recognized that an election ending does not make a case moot. Gleason v. Kincaid, 323 Mich.



                                                     20
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2381 Filed 12/02/20 Page 27 of 45




  App. 308, 316, 917 N.W.2d 685, 690 (Mich. Ct. App. 2018) (rejecting mootness argument on

  appeal because “the strict time constraints of the election process necessitate that, in all likelihood,

  such challenges often will not be completed before a given election occurs”); see also Rosario v.

  Rockefeller, 410 U.S. 752, 756 n.5 (1973) (noting that “[a]lthough the June primary election has

  been completed and the petitioners will be eligible to vote in the next scheduled New York

  primary, this case is not moot, since the question the petitioners raise is ‘capable of repetition, yet

  evading review.’”).

          The Michigan Supreme Court in Paquin noted that there is some disagreement among

  courts about “whether the issue must be likely to recur as to the particular party involved in the

  case.” Paquin, 504 Mich. at 145. The Paquin court appears to have adopted this requirement,

  although with relaxed standards. Federal courts have done the same. See, e.g., Moore v. Ogilvie,

  394 U.S. 814, 816 (1969) (applying the “capable of repetition, yet evading review” exception

  without examining the likelihood of the plaintiffs running for office in the future); Merle v. United

  States, 351 F.3d 92, 95 (3rd Cir. 2003) (holding that the case was not moot because it was




                                                                                                             RECEIVED by MCOA 11/30/2020 11:21:02 PM
  reasonable to expect that the plaintiff would seek to run for office again); Lawrence v. Blackwell,

  430 F.3d 368, 371 (6th Cir. 2005) (“[a]lthough Lawrence has not specifically stated that he plans

  to run in a future election, he is certainly capable of doing so, and under the circumstances it is

  reasonable to expect that he will do so.”). Secretary Benson has two years left in her current term

  and will be supervising and directing many elections during this time.

          Judge Stephens was wrong to deny the Plaintiffs’ complaint and motion for emergency

  declaratory judgment to be moot. Likewise, this appeal is not moot.




                                                    21
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2382 Filed 12/02/20 Page 28 of 45




  III.   Jessica Connarn’s affidavit is not hearsay.

         The plaintiffs submitted a sworn affidavit executed by Michigan attorney Jessica Connarn

  in support of their motion. Jessica Connarn was a Republican challenger at the TCF Center in

  Wayne County where absentee ballots were being processed. Appx 65. Jessica Connarn’s

  affidavit describes how an election poll worker told Jessica Connarn that the poll worker “was

  being told to change the date on ballots to reflect that the ballots were received on an earlier date.”

  Id. at 66 ¶1. Jessica Connarn also presented physical evidence – a photograph of a note handed to

  her by the poll worker in which the poll worker indicated she (the poll worker) was instructed to

  change the date ballots were received. See id. at 67-68. Jessica Connarn attempted to speak with

  the poll worker again in order to get the poll worker’s name, photo, and additional information,

  but “upon returning to see if the poll worker was still at her location, I noticed the poll worker was

  moved up on to the adjudication stage where we were not able to communicate with her.” Id. ¶4.

         Jessica Connarn’s affidavit describes a first-hand experience Jessica Connarn had with a

  specific election official and included physical evidence (a written note) the election official gave




                                                                                                            RECEIVED by MCOA 11/30/2020 11:21:02 PM
  Jessica Connarn. Jessica Connarn observed that poll workers were being told to change the dates

  on ballots and that when Jessica Connarn investigated the situation, she swore in her affidavit that

  she was “yelled at” and told to go away. Jessica Connarn’s affidavit and the note are attached in

  the Addendum and are also available at Appx. 67-69.

         Judge Stephens ruled that Jessica Connarn’s affidavit was “inadmissible as hearsay.”

  Appx. 4. Judge Stephens wrote that “plaintiffs have not presented an argument as to why the Court

  should consider the [supplemental evidence], given the general prohibitions against hearsay

  evidence.” Id. Judge Stephens is wrong.




                                                    22
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2383 Filed 12/02/20 Page 29 of 45




         Plaintiffs did provide an argument. Plaintiffs stated the affidavit and note was not hearsay

  because it reported Jessica Connarn’s “firsthand personal knowledge…of what she physically

  observed….” Appx. 12 (transcript p. 11). Judge Stephens misapplied the rule of evidence

  regarding hearsay, and this Court should review the Court of Claims’ decision de novo. See

  Mitchell, 908 N.W.2d at 925.

         Hearsay is a statement “offered in evidence to prove the truth of the matter asserted.”

  People v. Douglas, 496 Mich. 557, 573, 852 N.W.2d 587, 596 (Mich. 2014). See also MRE 801.

  “MRE 801(a) defines a statement for hearsay purposes as: (1) an oral or written assertion or, (2)

  nonverbal conduct of a person, if it is intended by him as an assertion. Crying can hardly be

  considered an oral or written assertion….” People v. Davis, 139 Mich. App. 811, 812, 363 N.W.2d

  35, 36 (Mich. Ct. App. 1984). “The record before us is void of any indication that the victim

  intended to make an assertion by her spontaneous act of crying. This is an instance of behavior so

  patently involuntary that it cannot by any stretch of the imagination be treated as a verbal assertion

  by the victim within the scope of MRE 801(a)(2).” Id. at 813.




                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
         Jessica Connarn’s first-hand personal observations of activity at the TCF Center are not

  hearsay. People v. Corridore, No. 338670, 2019 Mich. App. LEXIS 3537, at *41 (Mich. Ct. App.

  June 27, 2019) (observations are not hearsay); People v. Silver, No. 322651, 2015 Mich. App.

  LEXIS 1504, at *7 (Mich. Ct. App. July 28, 2015) (same).

         Much of Jessica Connarn’s affidavit contains her first-hand observations, and therefore, is

  not hearsay at all. MRE 801(a). Jessica Connarn’s affidavit also presented physical evidence –

  the photograph Jessica Connarn took of the note written by an election official. See Appx. 67-69.

  What Connarn testified to in her affidavit is not hearsay. Jessica Connarn affirms and swears to

  what she personally saw and heard. Jessica Connarn also swears she was “yelled at by the other



                                                   23
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2384 Filed 12/02/20 Page 30 of 45




  poll workers” and told to leave. These are words Jessica Connarn heard and conduct of election

  officials that Jessica Connarn personally observed. Appx. 67 ¶2. MRE 801(c). Jessica Connarn

  also personally observed that the poll worker who handed her the note “was nearly in tears”

  because of what the poll worker had been told. Appx. 67 ¶1. This observation is not hearsay. See

  People v. Davis, 139 Mich. App. 811, 812-13, 363 N.W.2d 35, 36 (Mich. Ct. App. 1984) (“MRE

  801(a) defines a statement for hearsay purposes as: (1) an oral or written assertion or, (2) nonverbal

  conduct of a person, if it is intended by him as an assertion. Crying can hardly be considered an

  oral or written assertion…. The record before us is void of any indication that the victim intended

  to make an assertion by her spontaneous act of crying. This is an instance of behavior so patently

  involuntary that it cannot by any stretch of the imagination be treated as a verbal assertion by the

  victim within the scope of MRE 801(a)(2).”). Connarn swore the poll worker “slipped me a note.”

  Appx. 67 ¶2. These are all first-hand, personal observations of conduct. Because Jessica

  Connarn’s sworn personal, first-hand observations are not hearsay, Judge Stephens was wrong to

  deny the Plaintiffs’ motion on this basis.




                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
                             CONCLUSION AND RELIEF SOUGHT

         The conduct of the general election in Wayne County was a disaster. The Wayne County

  board of county canvassers found that more than seventy-one percent of the precincts did not

  balance. More than seventy-one percent! A precinct is out of balance when the number of ballots

  counted does not equal the number of names on the pollbook. Some precincts were out of balance

  by as many as six hundred votes. See testimony during Wayne County board of county canvassers

  on November 23, 2020. See note 7, supra. See also Addendum (affidavit of William Hartmann

  ¶6 and affidavit of Monica Palmer ¶7).




                                                   24
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2385 Filed 12/02/20 Page 31 of 45




         Two members of the Wayne County board of county canvassers, Chairwoman Monica

  Palmer and Member William Hartmann, voted to not certify the ballot tally. Chairwoman Palmer

  and Member Hartmann were personally harassed and threatened during the public comment

  portion of the meeting and received a number of threats against them and their family. Then, after

  a closed-door meeting in which the two Democratic members agreed to have Secretary Benson

  conduct an audit of Wayne County’s election, Chairwoman Palmer and Member Hartmann agreed

  to certify the ballot tally. But Secretary Benson then said she would not conduct an audit of the

  Wayne County election. Chairwoman Palmer and Member Hartmann then withdrew their votes

  to certify the ballot tally. See Addendum (affidavits of Monica Palmer and William Hartmann).

  The matter then went to the board of state canvassers, where Vice-Chair Aaron Van Langevelde

  stated he understood his role was merely ministerial and he did not have the option of not certifying

  the Michigan state ballot tally. Another member, Norman Shinkle, would not vote to certify the

  ballot tally and abstained.9

         This is no way to conduct an election. Irrespective of the ultimate outcome of this




                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
  presidential election and the election of the United States Senator to represent Michigan and the

  election of candidates in the other state and federal races on the November 3 general election ballot,

  the conduct of the election, especially in Wayne County, has been an embarrassment to the State

  of Michigan and undermined the confidence Michigan citizens have in the integrity of Michigan

  elections. Kicking challengers and observers out of counting boards and denying challengers a

  meaningful opportunity to observe the conduct of the election and tallying of ballots further

  undermines confidence in the integrity of the election. If there is nothing to hide in the tallying of



  9
   See November 23 meeting minutes, available at: https://www.michigan.gov/sos/0,4670,7-127-
  1633_41221---,00.html.

                                                   25
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2386 Filed 12/02/20 Page 32 of 45




  the ballots, why prevent challengers from having a meaningful opportunity to observe and, where

  appropriate, challenge the processing and tabulating of ballots?

         The complaint and motion President Trump’s campaign committee and Eric Ostergren

  filed and the relief they sought was not – and is not – moot. This Court is asked to reverse Judge

  Stephens’ order denying the Plaintiffs’ motion. This Court is asked to help restore public

  confidence in Michigan elections by issuing a decision holding that Michigan’s Secretary of State

  must assure that the local election officials she oversees and supervises comply with Michigan’s

  election laws and provide challengers a meaningful opportunity to perform the important role

  Michigan law designates for challengers.

         We ask this Court to find that Secretary Benson violated the Michigan Constitution and

  Michigan election law by allowing absent voter ballots to be counted without allowing challengers

  to observe the processing and tallying of the ballots and without allowing challengers to observe

  the surveillance video of the remote unattended ballot drop boxes. Secretary Benson’s failure to

  supervise and direct the manner in which local election officials conducted the election undermines




                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
  the constitutional right of all Michigan voters to participate in fair and lawful elections.

         The Plaintiffs ask this Court to reverse Judge Stephens’ decision and order that designated

  challengers must be granted meaningful access to observe and review the tabulation and processing

  of absent voter ballots. The Plaintiffs ask this Court to order that the Secretary of State direct the

  election officials she oversees and supervises to assure that challengers have the meaningful ability

  to observe the processing and tabulation of absent voter ballots and to allow challengers to observe

  the surveillance video recordings of remote unattended ballot drop boxes.




                                                    26
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2387 Filed 12/02/20 Page 33 of 45




  Dated: November 30, 2020                       Respectfully submitted,

                                                 /s/ Mark F. (Thor) Hearne, II
                                                 Mark F. (Thor) Hearne, II (P40231)
                                                 Stephen S. Davis (pro hac pending)
                                                 TRUE NORTH LAW, LLC
                                                 112 S. Hanley Road, Suite 200
                                                 St. Louis, MO 63105
                                                 (314) 296-4000
                                                 thor@truenorthlawgroup.com

                                                 Counsel for Plaintiffs-Appellants




                                        PROOF OF SERVICE
         The undersigned certifies that on November 30, 2020, he served the foregoing Brief in
  Support of Plaintiffs’ Application for Leave to Appeal with Appellant’s Appendix via First Class
  Mail and this Court’s electronic filing system, which initiated electronic service upon Erik A. Grill,
  Assistant Attorney General, Civil Litigation, Elections, & Employment Division at
  grille@michigan.gov, and Heather Meingast, Assistant Attorney General, at
  meingasth@michigan.gov.

                                                 /s/ Mark F. (Thor) Hearne, II




                                                                                                           RECEIVED by MCOA 11/30/2020 11:21:02 PM
                                                 MARK F. (THOR) HEARNE, II
                                                 Counsel for Appellants




                                                   27
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2388 Filed 12/02/20 Page 34 of 45




                         ADDENDUM




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2389 Filed 12/02/20 Page 35 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2390 Filed 12/02/20 Page 36 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2391 Filed 12/02/20 Page 37 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2392 Filed 12/02/20 Page 38 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2393 Filed 12/02/20 Page 39 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2394 Filed 12/02/20 Page 40 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2395 Filed 12/02/20 Page 41 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2396 Filed 12/02/20 Page 42 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2397 Filed 12/02/20 Page 43 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2398 Filed 12/02/20 Page 44 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-11, PageID.2399 Filed 12/02/20 Page 45 of 45




                                                                                     RECEIVED by MCOA 11/30/2020 11:21:02 PM
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2400 Filed 12/02/20 Page 1 of 9




                            EXHIBIT 11
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2401 Filed 12/02/20 Page 2 of 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2402 Filed 12/02/20 Page 3 of 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2403 Filed 12/02/20 Page 4 of 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2404 Filed 12/02/20 Page 5 of 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2405 Filed 12/02/20 Page 6 of 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2406 Filed 12/02/20 Page 7 of 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2407 Filed 12/02/20 Page 8 of 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-12, PageID.2408 Filed 12/02/20 Page 9 of 9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-13, PageID.2409 Filed 12/02/20 Page 1 of 5




                            EXHIBIT 12
Case 2:20-cv-13134-LVP-RSW ECF No. 31-13, PageID.2410 Filed 12/02/20 Page 2 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-13, PageID.2411 Filed 12/02/20 Page 3 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-13, PageID.2412 Filed 12/02/20 Page 4 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-13, PageID.2413 Filed 12/02/20 Page 5 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2414 Filed 12/02/20 Page 1 of 23




                             EXHIBIT 13
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2415 Filed 12/02/20 Page 2 of 23




                                                                STATE OF MICHIGAN

                                             IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


                               CHERYL A. COSTANTINO and EDWARD P.                       COMPLAINT AND
                               McCALL, Jr.,                                             APPLICATION FOR SPECIAL
                                                  Plaintiff,                            LEAVE TO FILE QUO
                                                                                        WARRANTO COMPLAINT
                               -vs-
                                                                                        EXPEDITED CONSIDERATION
                               CITY OF DETROIT; DETROIT ELECTION                        REQUESTED
                               COMMISSION; JANICE M. WINFREY, in
                               her official capacity as the CLERK OF THE                FILE NO: 20-                 -AW
                               CITY OF DETROIT and the Chairperson of
                               the DETROIT ELECTION COMMISSION;                         JUDGE
Great Lakes Justice Center




                               CATHY M. GARRETT, in her official
                               capacity as the CLERK OF WAYNE
                               COUNTY; and the WAYNE COUNTY
                               BOARD OF CANVASSERS,

                                                           Defendants.
                                                                                 /

                               David A. Kallman                   (P34200)
                               Erin E. Mersino                    (P70886)
                               Jack C. Jordan                     (P46551)
                               Stephen P. Kallman                 (P75622)
                               GREAT LAKES JUSTICE CENTER
                               Attorneys for Plaintiff
                               5600 W. Mount Hope Hwy.
                               Lansing, MI 48917
                               (517) 322-3207/Fax: (517) 322-3208


                                 There is no other pending or resolved civil action arising out of the same transaction or
                                                         occurrence as alleged in the complaint.




                                                                             1
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2416 Filed 12/02/20 Page 3 of 23




                                                         APPLICATION FOR SPECIAL LEAVE TO FILE
                                                               QUO WARRANTO COMPLAINT

                                        NOW COMES the above-named Plaintiffs, CHERYL A. COSTANTINO AND EDWARD P.

                               MCCALL, JR., by and through their attorneys, GREAT LAKES JUSTICE CENTER, and for their

                               application for leave to file a complaint for quo warranto relief, and for their complaint, hereby

                               states as follows:

                                      1.      Pursuant to MCL 600.4545(2), Plaintiffs respectfully request that this Honorable

                               Court grant them special leave to file Counts II and III of this complaint for quo warranto for all

                               the reasons as stated in their complaint, motion for temporary restraining order, supporting
Great Lakes Justice Center




                               affidavits, exhibits, and accompanying brief, which are all incorporated herein by reference.

                                      2.      Plaintiffs request this relief as recognized in Shoemaker v City of Southgate, 24

                               Mich App 676, 680 (1970).

                                      WHEREFORE, Plaintiffs request that his application for special leave to file Counts II and

                               III of this complaint for quo warranto relief be granted and that this Honorable Court grant such

                               other and further relief as appropriate.

                               Dated: November 8, 2020.                             /s/ David A. Kallman
                                                                                    David A. Kallman                   (P34200)
                                                                                    Attorney for Plaintiffs


                                                                           COMPLAINT

                                      NOW COMES the above-named Plaintiffs, CHERYL A. COSTANTINO AND EDWARD P.

                               MCCALL, JR. (hereinafter “Plaintiff”), by and through their attorneys, GREAT LAKES JUSTICE

                               CENTER, and for their Complaint hereby states as follows:

                                                                          INTRODUCTION

                                      1.      The election was held on November 3, 2020 and approximately 850,000 votes were




                                                                               2
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2417 Filed 12/02/20 Page 4 of 23




                               reported as cast in Wayne County, Michigan.

                                      2.        Plaintiff brings this action to raise numerous issues of fraud and misconduct that

                               occurred in order to protect the rights of all voters in Michigan, especially Wayne County.

                                      3.        In summary, this Complaint raises numerous instances of fraud, including, but not

                               limited to:

                                             a. Defendants systematically processed and counted ballots from voters whose name

                                                failed to appear in either the Qualified Voter File (QVF) or in the supplemental

                                                sheets. When a voter’s name could not be found, the election worker assigned the
Great Lakes Justice Center




                                                ballot to a random name already in the QVF to a person who had not voted.

                                             b. Defendants instructed election workers to not verify signatures on absentee ballots,

                                                to backdate absentee ballots, and to process such ballots regardless of their validity.

                                             c. After election officials announced the last absentee ballots had been received,

                                                another batch of unsecured and unsealed ballots, without envelopes, arrived in trays

                                                at the TCF Center. There were tens of thousands of these absentee ballots, and

                                                apparently every ballot was counted and attributed only to Democratic candidates.

                                             d. Defendants instructed election workers to process ballots that appeared after the

                                                election deadline and to falsely report that those ballots had been received prior to

                                                November 3, 2020 deadline.

                                             e. Defendants systematically used false information to process ballots, such as using

                                                incorrect or false birthdays. Many times, the election workers inserted new names

                                                into the QVF after the election and recorded these new voters as having a birthdate

                                                of 1/1/1900.

                                             f. On a daily basis leading up to the election, City of Detroit election workers and




                                                                                  3
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2418 Filed 12/02/20 Page 5 of 23




                                              employees coached voters to vote for Joe Biden and the Democrat party. These

                                              workers and employees encouraged voters to do a straight Democrat ballot. These

                                              election workers and employees went over to the voting booths with voters in order

                                              to watch them vote and coach them for whom to vote.

                                           g. Unsecured ballots arrived at the TCF Center loading garage, not in sealed ballot

                                              boxes, without any chain of custody, and without envelopes.

                                           h. Defendant election officials and workers refused to record challenges to their

                                              processes and removed challengers from the site if they politely voiced a challenge.
Great Lakes Justice Center




                                           i. After poll challengers started discovering the fraud taking place at the TCF Center,

                                              Defendant election officials and workers locked credentialed challengers out of the

                                              counting room so they could not observe the process, during which time tens of

                                              thousands of ballots were processed.

                                           j. Defendant election officials and workers allowed ballots to be duplicated by hand

                                              without allowing poll challengers to check if the duplication was accurate. In fact,

                                              election officials and workers repeatedly obstructed poll challengers from

                                              observing. Defendants permitted thousands of ballots to be filled out by hand and

                                              duplicated on site without oversight from poll challengers.

                                                         PARTIES, JURISDICTION, AND VENUE

                                      4.      Plaintiff Cheryl A. Costantino is a resident of Wayne County, voted in the

                               November 3, 2020 election, and was a poll challenger.

                                      5.      Plaintiff Edward P. McCall, Jr. is a resident of Wayne County, voted in the

                               November 3, 2020 election, and was a poll challenger.

                                      6.      Defendant City of Detroit is a municipality located in Wayne County tasked with




                                                                                4
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2419 Filed 12/02/20 Page 6 of 23




                               the obligation to hold all elections in a fair and legal manner.

                                          7.    Defendant Election Commission is a department of the City of Detroit.

                                          8.    Janice M. Winfrey, in her official capacity, is Clerk of the Defendant City of Detroit

                               and the Chairman of the Defendant Detroit City Election Commission and is the city official who

                               oversees and supervises all elections in the City of Detroit.

                                          9.    Cathy M. Garrett, in her official capacity, is the Clerk of Defendant Wayne County,

                               and is the county official who oversees and supervises all elections in Wayne County.

                                          10.   Defendant Wayne County Board of Canvassers is the appointed body that is
Great Lakes Justice Center




                               responsible for canvassing the votes cast within the county they serve. The Board members certify

                               elections for all local, countywide and district offices which are contained entirely within the

                               county they serve.

                                          11.   This action is properly filed in Wayne County Circuit Court pursuant to MCR

                               3.306(A)(2), Mich. Const. art. 2, sec. 4, par. 1(h), MCL 600.4545, and MCL 600.605. Venue is

                               proper pursuant to MCR 3.306(D).

                                                                  GENERAL ALLEGATIONS

                                          12.   Wayne County used the TCF Center in downtown Detroit to consolidate, collect,

                               and tabulate all of the ballots for the County.

                                          13.   The TCF Center was the only facility within Wayne County authorized to count the

                               ballots.

                                                           Forging Ballots on the Qualified Voter List

                                          14.   An attorney and former Michigan Assistant Attorney General was a certified poll

                               challenger at the TCF Center (Exhibit A – Affidavit of Zachary Larsen).

                                          15.   As Mr. Larsen watched the process, he was concerned that ballots were being




                                                                                  5
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2420 Filed 12/02/20 Page 7 of 23




                               processed without confirmation that the voter was an eligible voter in the poll book because of

                               information he had received from other poll challengers (Exhibit A).

                                      16.     Mr. Larsen reviewed the running list of scanned in ballots in the computer system,

                               where it appeared that the voter had already been counted as having voted. An official operating

                               the computer then appeared to assign this ballot to a different voter as he observed a completely

                               different name that was added to the list of voters at the bottom of a running tab of processed

                               ballots on the right side of the screen (Exhibit A).

                                      17.     Mr. Larsen was concerned that this practice of assigning names and numbers
Great Lakes Justice Center




                               indicated that a ballot was being counted for a non-eligible voter who was not in either the poll

                               book or the supplemental poll book. From his observation of the computer screen, the voters were

                               not in the official poll book. Moreover, this appeared to be the case for the majority of the voters

                               whose ballots he personally observed being scanned (Exhibit A).

                                      18.     Because of Mr. Larsen’s concern, he stepped behind the table and walked over to a

                               spot behind where the first official was conducting her work. Understanding health concerns due

                               to COVID-19, he attempted to stand as far away from this official as he reasonably could while

                               also being able to visually observe the names on the supplemental poll book and on the envelopes

                               (Exhibit A).

                                      19.     As soon as Mr. Larsen moved to a location where he could observe the process by

                               which the first official at this table was confirming the eligibility of the voters to vote, the first

                               official immediately stopped working and glared at him. He stood still until she began to loudly

                               and aggressively tell him that he could not stand where he was standing. She indicated that he

                               needed to remain in front of the computer screen where he could not see what the worker was

                               doing (Exhibit A).




                                                                                 6
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2421 Filed 12/02/20 Page 8 of 23




                                       20.     Both officials then began to tell Mr. Larsen that because of COVID, he needed to

                               be six feet away from the table. He responded that he could not see and read the supplemental poll

                               book from six feet away, and that he was attempting to keep his distance to the extent possible

                               (Exhibit A).

                                       21.     Just minutes before at another table, a supervisor had explained that the rules

                               allowed Mr. Larsen to visually observe what he needed to see and then step back away. Likewise,

                               on Election Day, he had been allowed to stand at equivalent distance from poll books in Lansing

                               and East Lansing precincts without any problem. With this understanding, he remained in a
Great Lakes Justice Center




                               position to observe the supplemental poll book (Exhibit A).

                                       22.     Both officials indicated that Mr. Larsen could not remain in a position that would

                               allow him to observe their activities; the officials indicated they were going to get their supervisor

                               (Exhibit A).

                                       23.     When the supervisor arrived, she reiterated that Mr. Larsen was not allowed to stand

                               behind the official with the supplemental poll book, and he needed to stand in front of the computer

                               screen. Mr. Larsen told her that was not true, and that he was statutorily allowed to observe the

                               process, including the poll book (Exhibit A).

                                       24.     The supervisor then pivoted to arguing that Mr. Larsen was not six feet away from

                               the first official. Mr. Larsen told her that he was attempting to remain as far away as he could while

                               still being able to read the names on the poll book (Exhibit A).

                                       25.     The supervisor then stood next to the chair immediately to the left of the first

                               official and indicated that Mr. Larsen was “not six feet away from” the supervisor and that she

                               intended to sit in the chair next to the official with the poll book, so he would need to leave (Exhibit

                               A).




                                                                                  7
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2422 Filed 12/02/20 Page 9 of 23




                                      26.     This supervisor had not been at the table at any time during the process, and she

                               had responsibility for numerous ACVBs. Further, the supervisor’s choice of chairs was

                               approximately three feet to the left of the first official and therefore in violation of the six-foot

                               distance rule (Exhibit A).

                                      27.     Accordingly, Mr. Larsen understood that this was a ruse to keep him away from a

                               place where he could observe the confirmation of names in the supplemental poll book. The

                               supervisor began to repeatedly tell him that he “needed to leave” so he responded that he would

                               go speak with someone else and fill out a challenge form (Exhibit A).
Great Lakes Justice Center




                                      28.     After Mr. Larsen observed and uncovered the fraud that was taking place and had

                               the confrontation with the supervisor, he left the counting room to consult with another attorney

                               about the matter around 1:30 p.m. to 2:00 p.m. (Exhibit A).

                                      29.     It was at this point that election officials stopped permitting any further poll

                               challengers to enter the counting room, including Mr. Larsen (Exhibit A).

                                      30.     Election officials never allowed Mr. Larsen to re-enter the counting room to fulfill

                               his duties as a poll challenger after he had discovered the fraud which was taking place.

                                                       Illegal Voter Coaching and Identification Issues

                                      31.     An election employee with the City of Detroit was working at a polling location for

                               approximately three weeks prior to the election. This City of Detroit employee directly observed,

                               on a daily basis, other City of Detroit election workers and employees coaching voters to vote for

                               Joe Biden and the Democrat party. This employee witnessed these workers and employees

                               encouraging voters to do a straight Democrat ballot and witnessed these election workers and

                               employees going over to the voting booths with voters in order to watch them vote and coach them

                               for whom to vote (Exhibit B – Affidavit of Jessy Jacob).




                                                                                8
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2423 Filed 12/02/20 Page 10 of 23




                                         32.   During the last two weeks while this same employee was working at the polling

                               location, she was specifically instructed by her supervisor never to ask for a driver’s license or any

                               photo I.D. when a person was trying to vote (Exhibit B).

                                                                   Changing Dates on Ballots

                                         33.   All absentee ballots that existed were required to be inputted into the QVF system

                               by 9:00 p.m. on November 3, 2020. This was required to be done in order to have a final list of

                               absentee voters who returned their ballots prior to 8:00 p.m. on November 3, 2020. In order to

                               have enough time to process the absentee ballots, all polling locations were instructed to collect
Great Lakes Justice Center




                               the absentee ballots from the drop-box once every hour on November 3, 2020 (Exhibit B).

                                         34.   On November 4, 2020, a City of Detroit election worker was instructed to

                               improperly pre-date the absentee ballots receive date that were not in the QVF as if they had been

                               received on or before November 3, 2020. She was told to alter the information in the QVF to

                               falsely show that the absentee ballots had been received in time to be valid. She estimates that this

                               was done to thousands of ballots (Exhibit B).

                                                                      Illegal Double Voting

                                         35.   The election employee observed a large number of people who came to the satellite

                               location to vote in-person, but they had already applied for an absentee ballot. These people were

                               allowed to vote in-person and were not required to return the mailed absentee ballot or sign an

                               affidavit that the voter lost the mailed absentee ballot (Exhibit B).

                                         36.   This would permit a person to vote in person and also send in his/her absentee

                               ballot.

                                         37.   Prior to the election, the Michigan Secretary of State sent ballot applications to

                               deceased residents and to non-residents of the State of Michigan.




                                                                                 9
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2424 Filed 12/02/20 Page 11 of 23




                                                                  First Round of New Ballots

                                         38.   At approximately 4:00 a.m. on November 4, 2020, tens of thousands of ballots were

                               suddenly brought into the counting room through the back door (Exhibit C – Affidavit of Andrew

                               Sitto).

                                         39.   These new ballots were brought to the TCF Center by vehicles with out-of-state

                               license plates (Exhibit C).

                                         40.   It was observed that all of these new ballots were cast for Joe Biden (Exhibit C).
Great Lakes Justice Center




                                                                 Second Round of New Ballots

                                         41.   The ballot counters were required to check every ballot to confirm that the name on

                               the ballot matched the name on the electronic poll list; this was the list of all persons who had

                               registered to vote on or before November 1, 2020 and is often referred to as the QVF (Exhibit D -

                               Affidavit of Bob Cushman)

                                         42.   The ballot counters were also provided with Supplemental Sheets which had the

                               names of all persons who had registered to vote on either November 2, 2020 or November 3, 2020

                               (Exhibit C).

                                         43.   The validation process for a ballot requires the name on the ballot to be matched

                               with a registered voter on either the QVF or the Supplemental Sheets.

                                         44.   At approximately 9:00 p.m. on Wednesday, November 4, 2020, numerous boxes of

                               ballots were brought to TCF Center (Exhibit D).

                                         45.   Upon information and belief, the Wayne County Clerk’s office instructed the ballot

                               counters to use the date of birth of January 1, 1900 on all of these newly appearing ballots.

                                         46.   None of the names of these new ballots corresponded with any registered voter on




                                                                                10
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2425 Filed 12/02/20 Page 12 of 23




                               the QVF or the Supplemental Sheets (Exhibit D).

                                      47.     Despite election rules that required that all absentee ballots be inputted into the

                               QVF system before 9:00 p.m. on November 3, 2020 (Exhibit B), the election workers inputted all

                               of these new ballots into the QVF and manually added each voter to the list after 9:00 p.m. (Exhibit

                               D).

                                      48.     Upon information and belief, the vast majority of these new ballots indicated the

                               voter’s date of birth as January 1, 1900 entered into the QVF (Exhibit D).

                                      49.     These newly received ballots were either fraudulent or apparently cast by persons
Great Lakes Justice Center




                               who were not registered to vote prior to the polls closing at 8:00 p.m. on November 3, 2020.

                                                              No Transparency - Denied Access

                                      50.     Numerous election challengers were denied access to observe the counting process

                               by the Defendants.

                                      51.     After denying access to the counting rooms, election officials used large pieces of

                               cardboard to block the windows to the counting room thereby preventing anyone from watching

                               the ballot counting process (Exhibit C).

                                                                  Qualified Voter File Access

                                      52.     Whenever an absentee vote application or in-person absentee voter registration was

                               finished, election workers were instructed to input the voter’s name, address, and date of birth into

                               the QVF system (Exhibit B).

                                      53.     The QVF system can be accessed and edited by any election processor with proper

                               credentials in the State of Michigan at any time and from any location with internet access (Exhibit

                               B).

                                      54.     This access permits anyone with the proper credentials to edit when ballots were




                                                                                11
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2426 Filed 12/02/20 Page 13 of 23




                               sent, received, and processed from any location with internet access (Exhibit B).

                                      55.     Many of the counting computers within the counting room had icons that indicated

                               that they were connected to the internet (Exhibit F – Affidavit of Patrick J. Colbeck).

                                                                  Absentee Ballot Signatures

                                      56.     Whenever a person requested an absentee ballot either by mail or in-person, that

                               person was required to sign the absentee voter application.

                                      57.     When the voter returned his/her absentee ballot to be counted, the voter was

                               required to sign the outside of the envelope that contained the ballot.
Great Lakes Justice Center




                                      58.     Election officials who process absentee ballots are required to compare the

                               signature on the absentee ballot application with the signature on the absentee ballot envelope.

                                      59.     Election officials at the TCF Center instructed workers to never validate or compare

                               the signatures on absentee applications and the absentee envelopes to ensure their authenticity and

                               validity (Exhibit B).

                                                                       Unsecured Ballots

                                      60.     A poll challenger witnessed tens of thousands of ballots being delivered to the TCF

                               Center that were not in any approved, sealed, or tamper-proof container (Exhibit E – Affidavit of

                               Daniel Gustafson).

                                      61.     Large quantities of ballots were delivered to the TCF Center in what appeared to

                               be mail bins with open tops (Exhibit E).

                                      62.     Contrary to law, these ballot bins and containers did not have lids, were not sealed,

                               and did not have the capability of having a metal seal (Exhibit E).

                                     COUNT I – CONSTITUTIONAL RIGHT TO ACCURACY AND INTEGRITY OF ELECTIONS
                                         MICHIGAN CONSTITUTION – ARTICLE 2, SECTION 4, PARAGRAPH 1(H)

                                      63.     Paragraphs 1 through 62 are hereby incorporated by reference as if fully restated



                                                                                12
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2427 Filed 12/02/20 Page 14 of 23




                               herein.

                                         64.    Plaintiff brings this action to vindicate his constitutional right to a free and fair

                               election ensuring the accuracy and integrity of the process pursuant to the Michigan Constitution,

                               art. 2, sec. 4, par. 1(h), which states all Michigan citizens have:

                                                The right to have the results of statewide elections audited, in such
                                                a manner as prescribed by law, to ensure the accuracy and integrity
                                                of elections.

                                         65.    The Mich. Const., art. 2, sec. 4, further states, “All rights set forth in this subsection

                               shall be self-executing. This subsection shall be liberally construed in favor of voters' rights in
Great Lakes Justice Center




                               order to effectuate its purposes.”

                                         66.    Based upon all the allegations of fraud, statutory violations, and other misconduct,

                               as stated herein and in the attached affidavits, it is necessary to enjoin the certification of the

                               election results pending a full investigation and court hearing, and to order an independent audit

                               of the November 3, 2020 election to ensure the accuracy and integrity of the election.

                                               COUNT II – STATUTORY QUO WARRANTO CLAIM – ELECTION FRAUD
                                                               MCL 600.4545(2); MCL 168.861

                                         67.    Paragraphs 1 through 66 are hereby incorporated by reference as if fully restated

                               herein.

                                         68.    MCL 600.4545(2) permits an action to request the issuance of a writ of quo

                               warranto if the action is brought within 30 days after the election upon the request of “any citizen

                               of the county by special leave of the court or a judge thereof.”

                                         69.    The statute also requires this action to “be brought against the municipality wherein

                               such fraud or error is alleged to have been committed.”

                                         70.    Quo Warranto may be brought to remedy fraudulent or illegal voting or tampering

                               with ballots or ballot boxes before a recount pursuant to MCL 168.861, which states,



                                                                                   13
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2428 Filed 12/02/20 Page 15 of 23




                                                  For fraudulent or illegal voting, or tampering with the ballots or
                                                  ballot boxes before a recount by the board of county canvassers, the
                                                  remedy by quo warranto shall remain in full force, together with any
                                                  other remedies now existing.

                                         71.      Based upon the allegations contained herein, material fraud or error occurred in this

                               election so that the outcome of the election was affected.

                                         72.      Based upon the above allegations of fraud, statutory violations, and other

                               misconduct, as stated herein and in the attached affidavits, it is necessary to issue a writ of quo

                               warranto and order appropriate relief, including, but not limited to, enjoining the certification of

                               the election results pending a full investigation and court hearing, ordering a recount of the election
Great Lakes Justice Center




                               results, or voiding the election and ordering a new election, to remedy the fraud.

                                               COUNT III – COMMON LAW QUO WARRANTO CLAIM – ELECTION FRAUD

                                         73.      Paragraphs 1 through 72 are hereby incorporated by reference as if fully restated

                               herein.

                                         74.      MCR 3.306(B)(2) permits an action to request the issuance of a writ of quo

                               warranto.

                                         75.      An application to proceed by quo warranto must disclose sufficient facts and

                               grounds and sufficient apparent merit to justify further inquiry.

                                         76.      Quo warranto is warranted whenever it appears that material fraud or error has been

                               committed at any election. This type of action is brought to challenge the validity of the election

                               itself. Barrow v Detroit Mayor, 290 Mich App 530, 543 (2010). For all the reasons stated herein

                               and in the attached affidavits, material fraud or error was committed during the election.

                                         77.      This Quo Warranto claim is brought to remedy fraudulent or illegal voting or

                               tampering with ballots or ballot boxes.

                                         78.      Based upon the allegations contained herein, material fraud or error occurred in this



                                                                                   14
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2429 Filed 12/02/20 Page 16 of 23




                               election so that the outcome of the election was affected.

                                         79.    Based upon the above allegations of fraud, statutory violations, and other misconduct, as

                               stated herein and in the attached affidavits, it is necessary to issue a writ of quo warranto and order

                               appropriate relief, including, but not limited to, enjoining the certification of the election results

                               pending a full investigation and court hearing, ordering a recount of the election results, or voiding the

                               election and ordering a new election, to remedy the fraud.

                                                           COUNT IV – EQUAL PROTECTION VIOLATION
                                                                    Mich Const, art I, § 2.

                                         80.    Paragraphs 1 through 79 are hereby incorporated by reference as if fully restated
Great Lakes Justice Center




                               herein.

                                         81.    The Equal Protection Clause of the Michigan Constitution provides that “[n]o

                               person shall be denied the equal protection of the laws; nor shall any person be denied the

                               enjoyment of his civil or political rights.” Mich Const, art I, § 2.

                                         82.    The right to vote is a fundamental civil right and a political right.

                                         83.    The Equal Protection Clause forbids election officials granting the right to vote on

                               equal terms but later devaluing a person’s vote through failing to use specific standards and

                               uniform rules.

                                         84.    Only specific standards and uniform rules provide sufficient guarantees of equal

                               treatment.

                                         85.    Every person has the right to vote, with their vote counted as one vote, and not have

                               his or her vote diluted and voided out by the counting of an illegal vote.

                                         86.    Defendants handling of the election, as described above and as described in the

                               attached affidavits, establish how rampant and systemic fraud devalued and diluted Plaintiff’s civil

                               and political rights.



                                                                                   15
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2430 Filed 12/02/20 Page 17 of 23




                                         87.   The illegal procedures, illegal standards, and illegal treatment of the ballots and the

                               counting of ballots in Wayne County and in Detroit employed by Defendants unconstitutionally

                               burden the fundamental right to vote.

                                         88.   Defendants have no legitimate interest in counting illegal and improper ballots,

                               counting ballots more than once, illegally correcting and improperly duplicating ballots, adding

                               false birthdates and voter information to ballots, and improperly handling the collection and

                               counting of ballots in a way that dilutes and cancels out rightfully and properly cast votes.

                                         89.   Based upon the above allegations of fraud, statutory violations, and other
Great Lakes Justice Center




                               misconduct, as stated herein and in the attached affidavits, it is necessary to order appropriate

                               relief, including, but not limited to, enjoining the certification of the election results pending a full

                               investigation and court hearing, ordering a recount of the election results, or voiding the election

                               and ordering a new election, to remedy the fraud.

                                                     COUNT V – STATUTORY ELECTION LAW VIOLATIONS

                                         90.   Paragraphs 1 through 89 are hereby incorporated by reference as if fully restated

                               herein.

                                                                   Violation of MCL 168.765a.

                                         91.   Absent voter ballots must only be counted when “at all times” there is “at least

                               1 election inspector from each major political party.” MCL 168.765a.

                                         92.   Per eyewitness accounts described in this Complaint and its attached sworn

                               affidavits, Defendants habitually and systematically disallowed election inspectors from the

                               Republican party, including Plaintiff, to be present in the voter counting place and refused

                               access to election inspectors from the Republican party, including Plaintiff, to be within a

                               close enough distance from the absent voter ballots to be able to see for whom the ballots were




                                                                                  16
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2431 Filed 12/02/20 Page 18 of 23




                               cast.

                                       93.   Defendants refused entry to official election inspectors from the Republican

                               party, including Plaintiff, into the counting place to observe the counting of absentee voter

                               ballots. Defendants even physically blocked and obstructed election inspectors from the

                               Republican party, including Plaintiff, by adhering large pieces of cardboard to the transparent

                               glass doors so the counting of absent voter ballots was not viewable.

                                                                Violation of MCL 168.733

                                       94.   MCL 168.733 requires:
Great Lakes Justice Center




                                             (1) The board of election inspectors shall provide space for the
                                             challengers within the polling place that enables the challengers to
                                             observe the election procedure and each person applying to vote. A
                                             challenger may do 1 or more of the following:
                                                     (a) Under the scrutiny of an election inspector, inspect
                                             without handling the poll books as ballots are issued to electors and
                                             the electors' names being entered in the poll book.
                                                     (b) Observe the manner in which the duties of the election
                                             inspectors are being performed.
                                                     (c) Challenge the voting rights of a person who the
                                             challenger has good reason to believe is not a registered elector.
                                                     (d) Challenge an election procedure that is not being
                                             properly performed.
                                                     (e) Bring to an election inspector's attention any of the
                                             following:
                                                     (i) Improper handling of a ballot by an elector or election
                                             inspector.
                                                     (ii) A violation of a regulation made by the board of election
                                             inspectors pursuant to section 742.
                                                     (iii) Campaigning being performed by an election inspector
                                             or other person in violation of section 744.
                                                     (iv) A violation of election law or other prescribed election
                                             procedure.
                                                     (f) Remain during the canvass of votes and until the
                                             statement of returns is duly signed and made.
                                                     (g) Examine without handling each ballot as it is being
                                             counted.
                                                     (h) Keep records of votes cast and other election procedures
                                             as the challenger desires.




                                                                              17
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2432 Filed 12/02/20 Page 19 of 23




                                                     (i) Observe the recording of absent voter ballots on voting
                                               machines.

                                         95.   Per eyewitness accounts described in this Complaint and its attached sworn

                               affidavits, Defendants habitually and systematically failed to provide space for election

                               inspectors from the Republican party, including Plaintiff, to observe election procedure,

                               failed to allow the inspection of poll books, failed to share the names of the electors being

                               entered in the poll books, failed to allow the examination of each ballot as it was being

                               counted, and failed to keep records of obvious and observed fraud.

                                         96.   Poll challengers, including Plaintiff, observed election workers and supervisors
Great Lakes Justice Center




                               writing on ballots themselves to alter them, apparently manipulating spoiled ballots by hand

                               and then counting the ballots as valid, counting the same ballot more than once, adding

                               information to incomplete affidavits accompanying absentee ballots, counting absentee

                               ballots returned late, counting unvalidated and unreliable ballots, and counting the ballots of

                               “voters” who had no recorded birthdates and were not registered in the State’s Qualified Voter

                               File or on any Supplemental voter lists.

                                         97.   Michigan law requires that in order to register as an absentee voter, the application

                               must be made in writing and received by the clerk by 5pm on the Friday before the election.

                                                                 Violation of MCL 168.765(5)

                                         98.   Michigan election law, MCL 168.765(5), requires Defendants to post the following

                               absentee voting information anytime an election is conducted which involves a state or federal

                               office:

                                               a.     The clerk must post before 8:00 a.m. on Election Day: 1) the
                                               number of absent voter ballots distributed to absent voters 2) the
                                               number of absent voter ballots returned before Election Day and 3)
                                               the number of absent voter ballots delivered for processing.




                                                                                18
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2433 Filed 12/02/20 Page 20 of 23




                                               b.      The clerk must post before 9:00 p.m. on Election Day: 1) the
                                               number of absent voter ballots returned on Election Day 2) the
                                               number of absent voter ballots returned on Election Day which were
                                               delivered for processing 3) the total number of absent voter ballots
                                               returned both before and on Election Day and 4) the total number of
                                               absent voter ballots returned both before and on Election Day which
                                               were delivered for processing.
                                               c.      The clerk must post immediately after all precinct returns are
                                               complete: 1) the total number of absent voter ballots returned by
                                               voters and 2) the total number of absent voter ballots received for
                                               processing.

                                       99.     Upon information and belief, Defendants failed to post by 8:00 a.m. on Election

                               Day the number of absentee ballots distributed to absent voters and failed to post before 9:00 p.m.
Great Lakes Justice Center




                               the number of absent voters returned before on Election Day.

                                       100.    Per Michigan Election law, all absentee voter ballots must be returned to the clerk

                               before polls close at 8pm. MCL 168.764a. Any absentee voter ballots received by the clerk after

                               the close of the polls on election day will not be counted.

                                       101.    Michigan allows for early counting of absentee votes prior to the closings of the

                               polls for large jurisdictions, such as the City of Detroit and Wayne County.

                                       102.    Upon information and belief, receiving tens of thousands additional absentee

                               ballots in the early morning hours after election day and after the counting of the absentee ballots

                               had concluded, without proper oversight, with tens of thousands of ballots attributed to just one

                               candidate, Joe Biden, indicates Defendants failed to follow proper election protocol.

                                       103.    Based upon the above allegations of fraud, statutory violations, and other

                               misconduct, as stated herein and in the attached affidavits, it is necessary to order appropriate

                               relief, including, but not limited to, enjoining the certification of the election results pending a full

                               investigation and court hearing, ordering a recount of the election results, or voiding the election

                               and ordering a new election, to remedy the fraud.




                                                                                  19
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2434 Filed 12/02/20 Page 21 of 23




                                        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

                                      A.      issue an order requiring Defendants to conduct an independent and non-partisan

                               audit to determine the accuracy and integrity of the November 3, 2020 election;

                                      B.      issue an ex-parte TRO prohibiting Defendants’ from certifying the election results

                               or continuing to count ballots until this matter can be heard by the Court.

                                      C.      issue an preliminary injunction prohibiting Defendants’ from certifying the

                               election results until this matter can be heard by the Court.

                                      D.      issue an order voiding the November 3, 2020 election results and order a new
Great Lakes Justice Center




                               election to be held.

                                      E.      Issue a protective order as requested in the attached Motion for TRO.

                                      F.      grant such other and further relief as is equitable and just, and grant him costs,

                               expenses and attorney fees incurred in having to bring this action.




                                                                                20
             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2435 Filed 12/02/20 Page 22 of 23




                       I HEREBY STATE AND AFFIRM THAT I HAVE HAD READ THE
                FOREGOING COMPLAINT AND THAT IT IS TRUE AND ACCURATE TO THE BEST
                OF MY INFORMATION, KNOWLEDGE, AND BELIEF.



     s...
                Dated: November 8, 2020.
,   ...,
     Q)
                                                           Cheryl A. Constantino, Plaintiff
    u
    .....u
     Q)


                Dated: November 8, 2020.
                                                           Edward P. McCall, Plaintiff
     (/)
     ::l
    ..--,
     (/)
     Q)
    .!<:
     rd
    ...:I

     s...
     Q)


                Prepared By:



                Isl David A. Kallman
                David A. Kallman           (P34200)
                Stephen P. Kallman         (P75622)
                Jack C. Jordan             (P46551)
                Erin E. Mersino            (P70886)
                Attorneys for Plaintiff




                                                      21
              Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2436 Filed 12/02/20 Page 23 of 23



                   I HEREBY STATE A�D AFFIR:'1 THAT I HA VE HAD READ THE
             FOREGOI:"iG COMPLAINT A�ID THAT IT IS TRL'E AND ACCURATE TO THE BEST
             OF MY �FOR'1ATION, KNO'\VLEDGE, AND BELIEF.



             Dated: November 8, 2020.                    (;)���
                                                         '---fheryl A. llitantino, Plaintiff
             Dated: November 8, 2020.
                                                          Edward P. McCall, Plaintiff



�
ca>
a>
             Prepared By:
u
 Q)
 0
�
 ::,
--,
 u,          Isl David A. Kallman
 a>
.:,t;
 ti)
             David A. Kallman           (P34200)
....J
             Stephen P. Kallman         (P75622)
16Q)
 �           Jack C. Jordan             (P46551)
(!)
             Erin E. Mersino            (P70886)
             Attorneys for Plaintiff




        ,.


                                                    21
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2437 Filed 12/02/20 Page 1 of 14




                             EXHIBIT 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2438 Filed 12/02/20 Page 2 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2439 Filed 12/02/20 Page 3 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2440 Filed 12/02/20 Page 4 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2441 Filed 12/02/20 Page 5 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2442 Filed 12/02/20 Page 6 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2443 Filed 12/02/20 Page 7 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2444 Filed 12/02/20 Page 8 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2445 Filed 12/02/20 Page 9 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2446 Filed 12/02/20 Page 10 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2447 Filed 12/02/20 Page 11 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2448 Filed 12/02/20 Page 12 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2449 Filed 12/02/20 Page 13 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-15, PageID.2450 Filed 12/02/20 Page 14 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2451 Filed 12/02/20 Page 1 of 8




                            EXHIBIT 15
 Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2452 Filed 12/02/20 Page 2 of 8


Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  November 23, 2020                                                                      Bridget M. McCormack,
                                                                                                       Chief Justice

  162245 & (27)(38)(39)                                                                       David F. Viviano,
                                                                                              Chief Justice Pro Tem

                                                                                            Stephen J. Markman
                                                                                                 Brian K. Zahra
  CHERYL A. COSTANTINO and EDWARD P.                                                       Richard H. Bernstein
  McCALL, JR.,                                                                             Elizabeth T. Clement
            Plaintiffs-Appellants,                                                         Megan K. Cavanagh,
                                                                                                            Justices

  v                                                            SC: 162245
                                                               COA: 355443
                                                               Wayne CC: 20-014780-AW
  CITY OF DETROIT, DETROIT ELECTION
  COMMISSION, DETROIT CITY CLERK,
  WAYNE COUNTY CLERK, and WAYNE
  COUNTY BOARD OF CANVASSERS,
            Defendants-Appellees,
  and
  MICHIGAN DEMOCRATIC PARTY,
           Intervening Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and the motion to
  file supplemental response are GRANTED. The application for leave to appeal the
  November 16, 2020 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.

         ZAHRA, J. (concurring).

         Plaintiffs ask this Court to “enjoin the Wayne County Canvassers certification of
  the November 2020 election prior to their meeting [on] November 17, 2020 at 3:00 p.m.”
  on the basis that “the audit [requested by plaintiffs pursuant to Const 1963, art 2,
  § 4(1)(h)] needs to occur prior to the election results being certified by the Wayne County
  Board of Canvassers.” Plaintiffs contend that if “the results of the November 2020
  election [are] certified . . . Plaintiffs will lose their right to audit its results, thereby losing
  the rights guaranteed under the Michigan Constitution.” However, plaintiffs cite no
  support, and I have found none, for their proposition that an audit under Const 1963, art
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2453 Filed 12/02/20 Page 3 of 8

                                                                                            2

 2, § 4(1)(h)—which provides “[e]very citizen of the United States who is an elector
 qualified to vote in Michigan . . . [t]he right to have the results of statewide elections
 audited, in such a manner as prescribed by law, to ensure the accuracy and integrity of
 elections”—must precede the certification of election results. Indeed, the plain language
 of Const 1963, art 2, § 4(1)(h) does not require an audit to precede the certification of
 election results. To the contrary, certified results would seem to be a prerequisite for
 such an audit. For how can there be “[t]he right to have the results of statewide elections
 audited” absent any results, and, further, what would be properly and meaningfully
 audited other than final, and presumably certified, results? See also Hanlin v Saugatuck
 Twp, 299 Mich App 233, 240-241 (2013) (allowing for a quo warranto action to be
 brought by a citizen within 30 days of an election in which it appears that a material fraud
 or error has been committed), citing Barrow v Detroit Mayor, 290 Mich App 530 (2010);
 MCL 168.31a (which sets forth election-audit requirements and does not require an audit
 to take place before election results are certified); MCL 168.861 (“For fraudulent or
 illegal voting, or tampering with the ballots or ballot boxes before a recount by the board
 of county canvassers, the remedy by quo warranto shall remain in full force, together
 with any other remedies now existing.”).

        Even so, while plaintiffs are not precluded from seeking a future “results audit”
 under Const 1963, art 2, § 4(1)(h), the certification of the election results in Wayne
 County has rendered the instant case moot to the extent that plaintiffs ask this Court to
 enjoin that certification; there is no longer anything to enjoin. While it is noteworthy that
 two members of the board later sought to rescind their votes for certification, see
 LeBlanc, GOP Canvassers Try to Rescind Votes to Certify Wayne County Election,
 Detroit                News                 (November               19,                2020)
 <https://www.detroitnews.com/story/news/local/michigan/2020/11/19/gop-canvassers-
 attempt-rescind-votes-certify-wayne-county-vote/3775246001/> (accessed November 23,
 2020) [https://perma.cc/2SS2-Y29V], plaintiffs have nonetheless provided no support,
 and I have found none, for their proposition that this effects a “decertification” of the
 county’s election results, so it seems they presently remain certified. Cf. Makowski v
 Governor, 495 Mich 465, 487 (2014) (holding that the Governor has the power to grant a
 commutation, but does not have the power to revoke a commutation). Thus, I am
 inclined to conclude that the certification of the election by the Wayne County board has
 rendered the instant case moot—but only as to plaintiffs’ request for injunctive relief.

        Nothing said is to diminish the troubling and serious allegations of fraud and
 irregularities asserted by the affiants offered by plaintiffs, among whom is Ruth Johnson,
 Michigan’s immediate past Secretary of State, who testified that, given the “very
 concerning” “allegations and issues raised by Plaintiffs,” she “believe[s] that it would be
 proper for an independent audit to be conducted as soon as possible to ensure the
 accuracy and integrity of th[e] election.” Plaintiffs’ affidavits present evidence to
 substantiate their allegations, which include claims of ballots being counted from voters
 whose names are not contained in the appropriate poll books, instructions being given to
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2454 Filed 12/02/20 Page 4 of 8

                                                                                             3

 disobey election laws and regulations, the questionable appearance of unsecured batches
 of absentee ballots after the deadline for receiving ballots, discriminatory conduct during
 the counting and observation process, and other violations of the law. Plaintiffs, in my
 judgment, have raised important constitutional issues regarding the precise scope of
 Const 1963, art 2, § 4(1)(h)—a provision of striking breadth added to our Michigan
 Constitution just two years ago through the exercise of direct democracy and the
 constitutional initiative process—and its interplay with MCL 168.31a and other election
 laws. Moreover, the current Secretary of State has indicated that her agency will conduct
 a postelection performance audit in Wayne County. See Egan, Secretary of State: Post-
 Election “Performance Audit” Planned in Wayne County, Detroit Free Press (November
 19, 2020) <https://www.freep.com/story/news/politics/elections/2020/11/19/benson-post-
 election-performance-audit-wayne/3779269001/> (accessed November 23, 2020)
 [https://perma.cc/WS95-XBPG]. This development would seem to impose at least some
 obligation upon plaintiffs both to explain why a constitutional audit is still required after
 the Secretary of State conducts the promised process audit and to address whether there is
 some obligation on their part to identify a specific “law” in support of Const 1963, art 2,
 § 4(1)(h) that prescribes the specific “manner” in which an audit pursuant to that
 provision must proceed.

         In sum, at this juncture, plaintiffs have not asserted a persuasive argument that
 their case is not moot and that the entry of immediate injunctive relief is proper. That is
 all that is now before this Court. Accordingly, I concur in the denial of injunctive relief.
 In addition to denying the relief currently sought in this Court, I would order the most
 expedited consideration possible of the remaining issues. With whatever benefit such
 additional time allows, the trial court should meaningfully assess plaintiffs’ allegations by
 an evidentiary hearing, particularly with respect to the credibility of the competing
 affiants, as well as resolve necessary legal issues, including those identified in the
 separate statement of Justice VIVIANO. I would also have this Court retain jurisdiction of
 this case under both its appellate authority and its superintending authority under Const
 1963, art 6, § 4 (stating that, with certain limitations, “the supreme court shall have
 general superintending control over all courts”). Federal law imposes tight time
 restrictions on Michigan’s certification of our electors. Plaintiffs should not have to file
 appeals following our standard processes and procedures to obtain a final answer from
 this Court on such weighty issues.

         Finally, I am cognizant that many Americans believe that plaintiffs’ claims of
 electoral fraud and misconduct are frivolous and obstructive, but I am equally cognizant
 that many Americans are of the view that the 2020 election was not fully free and fair.
 See, e.g., Monmouth University Polling Institute, More Americans Happy About Trump
 Loss Than Biden Win (November 18, 2020) <https://www.monmouth.edu/polling-
 institute/reports/monmouthpoll_us_111820/>       (accessed       November       23,     2020)
 [https://perma.cc/7DUN-CMZM] (finding that 32% of Americans “believe [Joe Biden]
 only won [the election] due to voter fraud”). The latter is a view that strikes at the core of
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2455 Filed 12/02/20 Page 5 of 8

                                                                                              4

 concerns about this election’s lack of both “accuracy” and “integrity”—values that Const
 1963, art 2, § 4(1)(h) appears designed to secure.

         In sum, as explained above, I would order the trial court to expedite its
 consideration of the remaining issues, and I would retain jurisdiction in order to expedite
 this Court’s final review of the trial court’s decision. But, again, because plaintiffs have
 not asserted a persuasive argument that immediate injunctive relief is an appropriate
 remedy, I concur in the denial of leave to appeal and, by extension, the denial of that
 relief.

        MARKMAN, J., joins the statement of ZAHRA, J.

        VIVIANO, J. (dissenting).

         Plaintiffs Cheryl Costantino and Edward McCall seek, among other things, an
 audit of the recent election results in Wayne County. Presently before this Court is their
 application for leave to appeal the trial court’s ruling that plaintiffs are not likely to
 succeed and therefore are not entitled to a preliminary injunction to stop the certification
 of votes by defendant Wayne County Board of Canvassers. See MCL 168.824; MCL
 168.825. The Court of Appeals denied leave, and this Court has now followed suit. For
 the reasons below, I would grant leave to answer the critical constitutional questions of
 first impression that plaintiffs have squarely presented concerning the nature of their right
 to an audit of the election results under Const 1963, art 2, § 4(1)(h).

        The constitutional provision at issue in this case, which the people of Michigan
 voted to add in 2018 through Proposal 3, guarantees to “[e]very citizen of the United
 States who is an elector qualified to vote in Michigan . . . [t]he right to have the results of
 statewide elections audited, in such a manner as prescribed by law, to ensure the accuracy
 and integrity of elections.” Id. The provision is self-executing, meaning that the people
 can enforce this right even without legislation enabling them to do so and that the
 Legislature cannot impose additional obligations on the exercise of this right. Wolverine
 Golf Club v Secretary of State, 384 Mich 461, 466 (1971).

        The trial court failed to provide a meaningful interpretation of this constitutional
 language. Instead, it pointed to MCL 168.31a, which prescribes the minimum
 requirements for statewide audits and requires the Secretary of State to issue procedures
 for election audits under Article 2, § 4. But the trial court never considered whether
 MCL 168.31a accommodates the full sweep of the Article 2, § 4 right to an audit or
 whether it imposes improper limitations on that right.

        In passing over this constitutional text, the trial court left unanswered many
 questions pertinent to assessing the likelihood that plaintiffs would succeed on the
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2456 Filed 12/02/20 Page 6 of 8

                                                                                               5

 merits.1 As an initial matter, the trial court did not ask what showing, if any, plaintiffs
 must make to obtain an audit. It appears that no such showing is required, as neither the
 constitutional text nor MCL 168.31a expressly provide for it. None of the neighboring
 rights listed in Article 2, § 4, such as the right to vote by absentee ballot, requires citizens
 to present any proof of entitlement for the right to be exercised. Yet, the trial court here
 ignored this threshold legal question and instead scrutinized the parties’ bare affidavits,
 concluding that plaintiffs’ allegations of fraud were not credible.2 The trial court’s
 factual findings have no significance unless, to obtain an audit, plaintiffs were required to
 prove their allegations of fraud to some degree of certainty.

         Wrapped up in this question is the meaning and design of Const 1963, art 2, § 4.
 Is it a mechanism to facilitate challenges to election results, or does it simply allow for a
 postmortem perspective on how the election was handled? To ascertain the type of audit
 the Constitution envisions, it is necessary to consider whether the term “audit” has a
 special meaning in the context of election administration. In this regard, we should
 examine the various auditing practices in use around the time Proposal 3 was passed. See
 Presidential Commission on Election Administration, The American Voting Experience:
 Report and Recommendations (January 2014), p 66 (“Different types of audits perform
 different functions.”). Some audits occur regardless of how close the election was. They
 simply review the election process to verify that procedures were complied with, rules
 were followed, and technology performed as expected. See id.; see also League of
 Women Voters, Report on Election Auditing (January 2009), p 3 (“Post-election audits
 routinely check voting system performance in contests, regardless of how close margins
 of victory appear.”). For these process-based audits, it would not appear critical whether
 they occur before the election results are finally certified, as the audit is intended to
 gather information that could be used to perfect voting systems going forward.



 1
   The court also suggested that plaintiffs could seek a recount. But, with few exceptions,
 the relevant recount provisions can be invoked only by candidates for office, which
 plaintiffs here were not. Compare MCL 168.862 and MCL 168.879 (allowing candidates
 to request recounts) with MCL 168.880 (allowing any elector, in certain circumstances,
 to seek a recount of “votes cast upon the question of a proposed amendment to the
 constitution or any other question or proposition”).
 2
   The court’s credibility determinations were made without the benefit of an evidentiary
 hearing. Ordinarily, an evidentiary hearing is required where the conflicting affidavits
 create factual questions that are material to the trial court’s decision on a motion for a
 preliminary injunction under MCR 3.310. See 4 Longhofer, Michigan Court Rules
 Practice, Text (7th ed, 2020 update), § 3310.6, pp 518-519. See also Fancy v Egrin, 177
 Mich App 714, 723 (1989) (an evidentiary hearing is mandatory “where the
 circumstances of the individual case so require”).
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2457 Filed 12/02/20 Page 7 of 8

                                                                                             6

         Other audits, by contrast, aim to ensure accuracy in a specific election and enable
 alteration of results if necessary. The American Law Institute’s recent Principles of the
 Law, Election Administration, drafted around the time Proposal 3 was passed, suggests
 that audits should be used in this manner:

        [I]f an audit exposes a problem, the number of randomly sampled ballots
        can be increased in order to ascertain whether or not the problem is one that
        threatens the accuracy of the determination of which candidate is the
        election’s winner. In an extreme case, when problems exposed by an audit
        were severe, the audit would need to turn into a full recount of all ballots in
        the election in order to provide the requisite confidence in the accuracy of
        the result (or, as necessary, to alter the result based on the findings of the
        audit-turned-recount). In those circumstances when the audit exposes no
        such problem, election officials ordinarily would be able to complete the
        audit prior to the deadline for certifying the results of the election; when,
        however, the audit reveals the necessity of a full recount, then a state—
        depending on how it chooses to structure the relationship between
        certification and a recount—either could delay certification until
        completion of the recount or issue a preliminary certification that is subject
        to revision upon completion of the recount. [ALI, Principles of the Law,
        Election Administration (2019), § 209, comment c.]
 These audits, such as a risk-limiting audit, “are designed to be implemented before the
 certification of the results, and to inform election officials whether they should be
 confident in the results—or if they should bump the audit up to a full recount.” Pettigrew
 & Stewart, Protecting the Perilous Path of Election Returns from the Precinct to the
 News, 16 Ohio St Tech L J 587, 636 (2020) (“[Risk-limiting audits] conducted as part of
 the certification process currently provide the best mechanism through which the
 manipulation of election returns at the precinct level can be detected and, most
 importantly, remedied.”). A review of election laws conducted in early 2018 similarly
 recommended that audits be undertaken “after preliminary outcomes are announced, but
 before official certification of election results” because this allows for “correction of
 preliminary results if preliminary election outcomes are found to be incorrect.” Root et
 al, Center for American Progress, Election Security in All 50 States: Defending America’s
 Elections            (Feb            12,           2018),            available           at
 <https://www.americanprogress.org/issues/democracy/reports/2018/02/12/446336/
 election-security-50-states/>.

        Whether the constitutional right to an audit may be utilized to uncover evidence of
 fraud to challenge the results of an election will also need to be addressed. In particular,
 how does the constitutional audit operate within our statutory framework and procedures
 for canvassing election returns, certifying the results, and disputing ballots on the basis of
 fraud? We have long indicated that canvassing boards’ role is ministerial and does not
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2458 Filed 12/02/20 Page 8 of 8

                                                                                                                  7

 involve investigating fraud. See McLeod v State Bd of Canvassers, 304 Mich 120 (1942);
 see also People ex rel Williams v Cicott, 16 Mich 283, 311 (1868)3 (opinion of
 Christiancy, J.) (noting that the boards, “acting thus ministerially,” are “often compelled
 to admit votes which they know to be illegal”); see generally Paine, Treatise on the Law
 of Elections to Public Offices (1888), § 603, p 509 (“The duties of county, district, and
 state canvassers are generally ministerial. . . . Unless authorized by statute, they cannot
 go behind those returns. . . . Questions of illegal voting and fraudulent practices are to be
 passed upon by another tribunal.”). The Board of State Canvassers has more of a role in
 investigating fraud in recounts, although we have held that it cannot exclude votes on this
 basis. See MCL 168.872 (providing that if the board conducting a recount suspects fraud
 occurred during the election, it can make an investigation that produces a report that is
 submitted to the prosecuting attorney or to the circuit judges of the county); May v Wayne
 Co Bd of Canvassers, 94 Mich 505, 512 (1893) (holding that the board could not exclude
 votes during a recount based on fraud). These holdings may suggest that evidence of
 fraud uncovered in an audit is not a barrier to certification and instead may only be used
 to challenge an election in quo warranto and other related proceedings. See The People
 ex rel Attorney General v Van Cleve, 1 Mich 362, 364-366 (1850) (holding in a quo
 warranto proceeding that the certification “is but prima facie evidence” of the election
 results and that a party can “go behind all these proceedings[; that the party] may go to
 the ballots, if not beyond them, in search of proof of the due election of either the person
 holding, or the person claiming the office”).

         Consequently, it is imperative to determine the nature and scope of the audit
 provided for in Article 2, § 4, so we can determine when the audit occurs and whether it
 will affect the election outcome. These questions are important constitutional issues of
 first impression that go to the heart of our democracy and the power of our citizens to
 amend the Constitution to ensure the accuracy and integrity of elections. They deserve
 serious treatment. I would grant leave to appeal and hear this case on an expedited basis
 to resolve these questions.4 For these reasons, I dissent.




 3
     Overruled in part on other grounds by Petrie v Curtis, 387 Mich 436 (1972).
 4
  In doing so, I would consider the parties’ arguments regarding whether the matter is
 moot.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 23, 2020
          b1117t
                                                                                Clerk
